Exhibit 10.4

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

EXECUTION COPY

 

 

 

 

COLLABORATION AND LICENSE AGREEMENT

BY AND BETWEEN

UNIVERSAL CELLS, INC.

ADAPTIMMUNE LIMITED

 

 



 




TABLE OF CONTENTS

 

Article

    

Page

 

 

 

ARTICLE 1 DEFINITIONS

 


1

ARTICLE 2 GOVERNANCE

 


19

ARTICLE 3 PRE-DESIGNATION RESEARCH PROGRAM

 


30

ARTICLE 4 COLLABORATION RESEARCH PROGRAM

 


34

ARTICLE 5 CO-DEVELOPMENT OF COLLABORATION PROFIT-SHARE PRODUCTS

 


39

ARTICLE 6 CO-COMMERCIALIZATION OF COLLABORATION PROFIT-SHARE PRODUCTS

 


41

ARTICLE 7 DEVELOPMENT AND COMMERCIALIZATION OF UNILATERAL PRODUCTS

 


42

ARTICLE 8 UNIVERSAL CELLS PRE-CLINICAL RESEARCH; UNIVERSAL CELLS PROGRAM

 


43

ARTICLE 9 LICENSES; OPTIONS; INTELLECTUAL PROPERTY

 


43

ARTICLE 10 EXCLUSIVITY; PLATFORM

 


56

ARTICLE 11 FINANCIAL PROVISIONS

 


57

ARTICLE 12 CONFIDENTIALITY

 


64

ARTICLE 13 TERM AND TERMINATION

 


67

ARTICLE 14 DISPUTE RESOLUTION

 


73

ARTICLE 15 REPRESENTATIONS, WARRANTIES AND COVENANTS

 


75

ARTICLE 16 INDEMNIFICATION; INSURANCE; LIMITATION OF LIABILITY

 


78

ARTICLE 17 MISCELLANEOUS PROVISIONS

 


79

1.

DEFINED TERMS

 


91

2.

PROFIT SHARE ALLOCATION IN ACCORDANCE WITH SECTION 11.3.

 


92

 

Schedules:

Schedule 1.90         –         Tables, Figures, and Listings

Schedule 2.2.1        –         Joint Steering Committee Members

Schedule 2.3.1        –         Joint Research Committee Members

Schedule 2.4.2        –         Astellas Publication Policy

Schedule 11.3         –         Collaboration Product Profit Share Schedule

Schedule 12.4         –         Press Release

Schedule 15.1.1      –         Adaptimmune Background IP

Schedule 15.2.1      –         Universal Cells Background IP

Schedule 15.3.5      –         Pending or Threatened IP Litigation

 

 

 



i




COLLABORATION AND LICENSE AGREEMENT

THIS COLLABORATION AND LICENSE AGREEMENT (the “Agreement”) dated January 13,
2020 (the “Effective Date”) is by and between UNIVERSAL CELLS, INC. a
corporation organized and existing under the laws of the state of Washington and
having its principal office at 3005 1st Avenue Seattle, WA 98121 (“Universal
Cells”) and ADAPTIMMUNE LIMITED, a company incorporated in England and Wales and
with its registered address at 101 Park Drive, Milton Park, Abingdon,
Oxfordshire, OX14 4RY  (“Adaptimmune”).  Each of Universal Cells and Adaptimmune
are referred to as a “Party”, and Universal Cells and Adaptimmune are
collectively referred to as the “Parties.”

INTRODUCTION

WHEREAS, Universal Cells and Adaptimmune are parties to that certain Research
Collaboration and License Agreement dated November 25th, 2015, as amended (and
for clarity including the sublicenses set forth in Schedules 2 and 3 attached
thereto) (the “Existing Agreement”) regarding the research, development, and
commercialization of products using or incorporating certain gene-edited induced
pluripotent stem cell lines for use in immunotherapy applications.

WHEREAS, Astellas Pharma Inc. (“Astellas”) acquired Universal Cells and
Universal Cells is now a wholly-owned subsidiary of Astellas.

WHEREAS, the Parties now desire to collaborate to research, develop, and
commercialize certain cellular therapy products directed to certain targets, and
Universal Cells desires to obtain certain exclusive rights and licenses to
research, develop, and commercialize certain cellular therapy products directed
to other selected targets, in each case, on the terms and conditions set forth
herein.

NOW, THEREFORE, the Parties agree as follows:

ARTICLE 1

 

DEFINITIONS

When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article 1:

1.1       “Active Research Program”  means a research program relating to Cells
that is being conducted by or on behalf of Adaptimmune or its Affiliates outside
the scope of the Collaboration for which Adaptimmune or its Affiliates has
[***].

1.2       “Adaptimmune Background IP” means all Patent Rights and Know-How
Controlled by Adaptimmune as of the Effective Date or that comes into the
Control of Adaptimmune during the Term, other than Collaboration Inventions and
Patent Rights covering such inventions.  Adaptimmune Background IP includes
Adaptimmune-Licensed Universal Cells IP.





1




1.3       “Adaptimmune-Licensed IP” means:

1.3.1    with respect to any Unilateral Universal Cells Product, all (i)
Adaptimmune Background IP and (ii) Arising IP Controlled by Adaptimmune, in each
case of (i) and (ii), that is necessary or reasonably useful for Universal Cells
to make, have made, use, sell, offer for sale, import, export, Develop,
Manufacture, Commercialize, and otherwise exploit the Unilateral Universal Cells
Product in the Field in the Territory, as such Product exists when such Product
transitions from a Collaboration Product to a Unilateral Universal Cells Product
as set forth in this Agreement;

1.3.2    with respect to any Collaboration Product, all (i) Adaptimmune
Background IP and (ii) Arising IP Controlled by Adaptimmune, in each case of (i)
and (ii), that is necessary or reasonably useful for Universal Cells to make,
have made, use, sell, offer for sale, import, export, Develop, Commercialize,
and otherwise exploit such Collaboration Product.

1.4       “Adaptimmune-Licensed Universal Cells IP” means Patent Rights and
Know-How Controlled by Universal Cells and licensed to Adaptimmune pursuant to
the Existing Agreement (and thereby Controlled by Adaptimmune for purposes of
this Agreement) during the Term of this Agreement.

1.5       “Adaptimmune Technology” means Adaptimmune’s proprietary technologies
consisting of any of the following, or any combination of the following: [***].

1.6       “Adaptimmune Technology Inventions” means Collaboration Inventions
that relate solely to the Adaptimmune Technology, whether generated solely by or
on behalf of Universal Cells or Adaptimmune or jointly by or on behalf of the
Parties.

1.7       “Affiliate” means any corporation, company, partnership, joint
venture, or firm that controls, is controlled by, or is under common control
with a specified person or entity.  For purposes of this Section 1.7, “control”
shall be presumed to exist if one of the following conditions is met: (a) in the
case of corporate entities, direct or indirect ownership of at least fifty
percent (50%) of the stock or shares having the right to vote for the election
of directors, and (b) in the case of non-corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the equity interest with the power
to direct the management and policies of such non-corporate entities.  For
clarity, Astellas and Universal Cells shall be considered Affiliates of each
other.

1.8       “Applicable Law” means the applicable laws, rules, and regulations in
any jurisdiction in the world, including any rules, regulations, guidelines, or
other requirements of the Governmental Authorities that may be in effect from
time to time and, in each case, to the extent they apply to a Party’s
performance of its obligations or exercise of its rights under this
Agreement.  Applicable Law shall include compliance with GCP, GLP, and GMP, as
applicable.

1.9       “Arising Collaboration IP” means all Patent Rights covering the
Collaboration Inventions and all Know-How included in the Collaboration
Inventions.

1.10     “Arising IP” means the Arising Collaboration IP and the Arising
Universal Cells Program IP.





2




1.11     “Arising Universal Cells Program IP” means all Patents Rights covering
and Know-How included in the Universal Cells Program Inventions.

1.12     “Calendar Quarter” means each of the three (3) month periods ending
March 31, June 30, September 30, and December 31; provided,  however, that: (a)
the first Calendar Quarter of the Term shall extend from the Effective Date to
the end of the first complete Calendar Quarter thereafter; and (b) the last
Calendar Quarter shall extend from the beginning of the Calendar Quarter in
which this Agreement expires or terminates until the effective date of such
expiration or termination.

1.13     “Calendar Year” means each of the twelve (12) month periods ending
December 31; provided,  however, that: (a) the first Calendar Year of the Term
shall extend from the Effective Date to the end of the first complete Calendar
Year thereafter; and (b) the last Calendar Year shall extend from the beginning
of the Calendar Year in which this Agreement expires or terminates until the
effective date of such expiration or termination.

1.14     “CAR” means a chimeric antigen receptor.  For clarity, a CAR is a
Receptor.

1.15     “CAR-T Cell” means a T-Cell expressing a CAR.

1.16     “Cell” means autologous or pluripotent stem cell-derived T-Cells
(including NK-T Cells, TCR-T Cells, and CAR-T Cells).  For clarity, an NK Cell
shall not be considered a Cell.

1.17     “Change of Control” means, with respect to a Party, that: (a) any Third
Party acquires directly or indirectly the beneficial ownership of any voting
security of such Party, or if the percentage ownership of such Third Party in
the voting securities of such Party is increased through stock redemption,
cancellation, or other recapitalization, and immediately after such acquisition
or increase such Third Party is, directly or indirectly, the beneficial owner of
voting securities representing more than fifty percent (50%) of the total voting
power of all of the then outstanding voting securities of such Party; (b) a
merger, consolidation, recapitalization, or reorganization of such Party is
consummated that would result in shareholders or equity holders of such Party
immediately prior to such transaction owning fifty percent (50%) or less of the
outstanding voting securities of the surviving entity (or its parent entity)
immediately following such transaction; (c) the shareholders or equity holders
of such Party approve a plan of complete liquidation of such Party, or an
agreement for the sale or disposition by such Party of all or substantially all
of such Party’s assets, other than to an Affiliate or pursuant to a transaction
that would result in shareholders or equity holders of such Party immediately
prior to such transaction owning more than fifty percent (50%) of the
outstanding voting securities of the surviving entity (or its parent entity)
immediately following such transaction; or (d) the sale or transfer to a Third
Party of all or substantially all of such Party’s consolidated assets taken as a
whole.

1.18     “Co-Commercialization Plan” means each written plan governing the
co-Commercialization of each Collaboration Profit-Share Product.

1.19     “Co-Commercialization Program” means the co-Commercialization
activities to be conducted by the Parties for each Collaboration Profit-Share
Product in accordance with the applicable Co-Commercialization Plan.





3




1.20     “Co-Development Plan” means each written plan governing the
co-Development of each Collaboration Profit-Share Product.

1.21     “Co-Development Program” means the co-Development activities to be
conducted by the Parties for each Collaboration Profit-Share Product in
accordance with the applicable Co-Development Plan.

1.22     “Collaboration” means the collaborative Development, Manufacturing, and
Commercialization activities to be conducted by the Parties pursuant to this
Agreement with respect to Collaboration Products (including Collaboration
Profit-Share Products) as well as with respect to the activities conducted under
the Pre-Designation Research Collaboration, but excluding in all cases the
activities conducted by Universal Cells with respect to the Universal Cells
Program or by either Party with respect to Unilateral Products.

1.23     “Collaboration Inventions” means all inventions, discoveries, Know-How,
and improvements generated in the course of performing activities (a) under the
Collaboration Research Programs, Co-Development Programs, or
Co-Commercialization Programs, or (b) with respect to Unilateral
Products.  Collaboration Inventions include the Adaptimmune Technology
Inventions, PSC Inventions, Collaboration Joint Inventions, and Universal Cells
Technology Inventions.  Collaboration Inventions exclude Universal Cells Program
Inventions.

1.24     “Collaboration Joint Invention” means any Collaboration Invention,
whether generated solely by or on behalf of Universal Cells or Adaptimmune or
jointly by the Parties, that (a) is not an Adaptimmune Technology Invention, PSC
Invention, or Universal Cells Technology Invention, (b) includes a combination
of Adaptimmune Technology Inventions and Universal Cell Technology Inventions,
or (c) relates to one or more of (i)  [***], (ii) [***], or (iii) any methods of
treatment using a Collaboration Product.

1.25     “Co-Medical Affairs Plan” means each written plan governing the Medical
Affairs Activities of each Collaboration Profit-Share Product.

1.26     “Collaboration Product” means any Product Directed To a Collaboration
Target.  Collaboration Products include all Collaboration Profit-Share Products,
but do not include Unilateral Products or Lapsed Products.

1.27     “Collaboration Profit-Share Product” means any Collaboration Product
Directed To a Collaboration Profit-Share Target.

1.28     “Collaboration Profit-Share Target” means a Collaboration Target for
which each Party provides the other Party a Continuing Development and
Commercialization Notice in accordance with Section 4.10.2 (Collaboration
Profit-Share Products and Targets).

1.29     “Collaboration Research Plan” means each written plan governing the
conduct of all Development activities to be conducted by the Parties for each
Collaboration Product Directed To a Collaboration Target, through the completion
of the first Phase 1 Clinical Trial and prior to the designation of such
Collaboration Product as Collaboration Profit-Share Product, which may include
(a) identifying and characterizing such Collaboration Targets and such
Collaboration Product, and (b) thereafter perform further nonclinical and
pre-clinical Development





4




activities with respect to such Collaboration Target and Collaboration Product,
including the associated Collaboration Research Plan Budget.

1.30     “Collaboration Research Program” means all Development activities to be
conducted by the Parties for a Collaboration Target and a Collaboration Product
Directed To such Collaboration Target in accordance with the applicable
Collaboration Research Plan.

1.31     “Collaboration Research Term” means, for a given Collaboration Target
and the relevant Collaboration Product containing an engineered Receptor
Directed To such Collaboration Target, unless otherwise agreed in writing by the
Parties, the period of time starting on the designation of such Collaboration
Target pursuant to Section 3.3 (Designation of Nominated Targets) and ending
upon the earlier of (a) completion of the first Phase 1 Clinical Trial for a
Collaboration Product Directed To such Collaboration Target or (b) [***] years
after the designation of such Collaboration Target.

1.32     “Collaboration Target” means a Target nominated and designated in
accordance with Article 3 (Pre-Designation Research Program) or Section 4.6
(Target Substitution) for which a Receptor Directed To such Target will be
introduced into a Cell under the Collaboration.  Collaboration Targets include
all Collaboration Profit-Share Targets.

1.33     “Commercialize” means any and all processes and activities conducted to
establish and maintain sales for products, including (a) to conduct
post-marketing surveillance studies required by a Regulatory Authority and to
market, advertise, promote, distribute, import, export, offer to sell (including
pricing and reimbursement and value and access activities as well as
observational research and evidence generation), detail or sell products and (b)
activities in support of any of the foregoing (including training, materials,
public relations and market research).  “Commercialization” shall have the
correlative meaning with respect to such activities.  Commercialize and
Commercialization each expressly excludes Medical Affairs Activities and
Development and Manufacturing activities (including Manufacturing activities
related to Commercialization).

1.34     “Commercially Reasonable Efforts” means with respect to the efforts to
be expended by a Party with respect to any objective, those reasonable, good
faith efforts to accomplish such objective as such Party would normally use to
accomplish a similar objective under similar circumstances. With respect to any
efforts relating to the Development, Regulatory Approval, Manufacture or
Commercialization of a Product by a Party, generally or with respect to any
particular country in the Territory, a Party will be deemed to have exercised
Commercially Reasonable Efforts if such Party has exercised those efforts
normally used by such Party, in the relevant country, with respect to a product
or product candidate of similar modality owned or controlled by such Party, or
to which such Party has similar rights, which product or product candidate is of
similar market potential in such country, and is at a similar stage in its
development or product life cycle as the Product, taking into account all
Relevant Factors in effect at the time such efforts are to be expended. To the
extent that the performance of a Party’s obligations hereunder is adversely
affected by the other Party’s failure to perform its obligations hereunder, the
impact of such performance failure will be taken into account in determining
whether such Party has used its Commercially Reasonable Efforts to perform any
such affected obligations.





5




1.35     “Competitive Product” means, with respect to a Collaboration
Profit-Share Product, Unilateral Product, or Universal Cells Program Product, as
applicable, [***].

1.36     “Confidential Information” of a Party means all Know-How, unpublished
patent applications, and other confidential or proprietary information and data
of a Party, including that of a financial, commercial, business, operational, or
technical nature, that is disclosed by or on behalf of such Party or otherwise
made available to, or otherwise learned by, the other Party, whether made
available orally, in writing, or in electronic form, in each case, in the
performance of activities under this Agreement.

1.37     “Control” or “Controlled” means, with respect to any Know-How or Patent
Right, the possession (whether by ownership or license, other than through the
grant of a license under this Agreement) by a Party of the legal ability and
authority to grant to the other Party a license or access as provided herein to
such Know-How or Patent Right, without violating the terms of any agreement or
other arrangement of such Party with any Third Party in existence as of the time
such Party would first be required hereunder to grant the other Party such
license or access or such Party being obligated to pay any royalties or other
consideration in connection with the grant of such rights; provided,  however,
if (a) a Party would Control any Know-How or Patent Right but for an obligation
to pay royalties or other consideration in connection with a grant to the other
Party of rights under such Know-How or Patent Right and (b) the other Party
agrees in writing to reimburse the first Party for all such royalties or other
consideration, then such Know-How or Patent Right shall be deemed Controlled by
the first Party for purposes of this Agreement.  Notwithstanding the foregoing,
a Party will not be deemed to “Control” any Patent Right or Know-How that, prior
to the consummation of a Change of Control of such Party, is owned or
in-licensed by a Third Party that becomes an Affiliate of such acquired Party
after the Effective Date as a result of such Change of Control unless (i) prior
to the consummation of such Change of Control, such acquired Party or any of its
Affiliates also Controlled such Patent Right or Know-How, or (ii) the Know-How
or Patent Rights owned or in-licensed by the applicable Third Party were not
used in the performance of activities in the course of the Collaboration or with
respect to Unilateral Products or Elected Universal Cells Program Products prior
to the consummation of such Change of Control, but after the consummation of
such Change of Control, such acquired Party or any of its Affiliates determines
to use or uses any such Patent Rights or Know-How in the performance of
activities in the course of the Collaboration or with respect to Unilateral
Products or Elected Universal Cells Program Products, in each of which cases
((i) and (ii)), such Patent Rights or Know-How will be “Controlled” by such
Party for purposes of this Agreement.

1.38     “Develop” means all research and development activities for any
pharmaceutical or biological product that are directed to obtaining or
maintaining Regulatory Approval(s) of such product and lifecycle management of
such Product in any country in the world (whether conducted prior to or
following receipt of Regulatory Approval for such product in the applicable
jurisdiction), including all nonclinical, preclinical, and clinical testing and
studies of such product; toxicology, pharmacokinetic, and pharmacological
studies; statistical analyses; assay development; protocol design and
development; the preparation and submission of any MAAs for such product;
development activities directed to label expansion or obtaining Regulatory
Approval for one or more additional indications following receipt of Regulatory
Approval for an initial indication; and all regulatory affairs activities
related to any of the foregoing.  “Development” shall have the correlative
meaning with respect to such activities.  Develop and Development each





6




expressly excludes Medical Affairs Activities and Commercialization and
Manufacturing activities (including Manufacturing activities related to
Development).

1.39     “Directed To” means, with respect to a Receptor and a Target, that such
Receptor has been developed or engineered to bind or interact with such Target
and is specific to such Target, irrespective of whether it also binds or
interacts with any other Target(s) otherwise non-specifically.

1.40     “Elected Unilateral Adaptimmune Product Royalty Term” means, on a
per-Elected Unilateral Adaptimmune Product and per-country basis, the period
beginning on the First Commercial Sale of such Elected Unilateral Adaptimmune
Product in such country until the later of (a) the expiration of the
last-to-expire Valid Claim of the Patent Rights within the Arising IP Controlled
by Universal Cells (whether solely or jointly) covering Contributed Technology
used in or was contained in such Elected Unilateral Adaptimmune Product that is
licensed to Adaptimmune pursuant to the Elected Unilateral Adaptimmune Product
License or (b) [***] after the First Commercial Sale of such Elected Unilateral
Adaptimmune Product in such country.

1.41     “Elected Unilateral Adaptimmune Products” means all Unilateral
Adaptimmune Products that use, contain, or incorporate Contributed Technology
and are Directed To an Elected Unilateral Adaptimmune Target specified in an
Unilateral Adaptimmune Product Elected License Notice.

1.42     “Elected Universal Cells Program Product” means a Universal Cells
Program Product Directed To a particular Elected Universal Cells Program Target
specified in a Universal Cells Program Product Elected License Notice.

1.43     “Elected Universal Cells Program Product Royalty Term” means, on a
per-Elected Universal Cells Program Product and per-country basis, the period of
time beginning on the First Commercial Sale of such Elected Universal Cells
Program Product in such country and ending on the later of (a) expiration of the
last-to-expire Valid Claim of the (i) Patent Rights Controlled by Adaptimmune
(other than by means of the licenses granted by Universal Cells to Adaptimmune
pursuant to this Agreement or the Existing Agreement) and licensed to Universal
Cells pursuant to an Elected Universal Cells Program Product License or (ii)
Patent Rights covering any Collaboration Joint Inventions, in each case of ((i)
and (ii)), covering such Elected Universal Cells Program Product or (b) [***]
years after the First Commercial Sale of such Elected Universal Cells Program
Product in such country.

1.44     “Excluded Target” means any Target with respect to which, as of the
date such Target is nominated for designation as a Collaboration Target or
Universal Cells Program Target, [***].  For clarity, to the extent a Target
ceases to meet any of the criteria of (a), (b), or (c) during the period between
the Effective Date and the Target Identification and Tracking End Date, Target
shall immediately cease to be an Excluded Target and shall become a Target
eligible for nomination and designation (the “Non-Excluded Target”), unless and
until any of (a) through (c) again apply prior to the date on which such
Non-Excluded Target is nominated for designation as a Collaboration Target or
Universal Cells Program Target..





7




1.45     “Executive Officers” means the President of Universal Cells or an
Affiliate of Universal Cells (or an executive of Universal Cells designated by
such President) and the Chief Executive Officer of Adaptimmune (or an executive
of Adaptimmune designated by such Chief Executive Officer).

1.46     “Expert” means an independent Third Party mutually agreeable to the
Parties to be engaged for the purpose of confirming whether a Target nominated
as a Collaboration Target or a Universal Cells Program Target (as applicable)
can be designated as such or whether such Target is an Excluded Target pursuant
to Section 3.3 (Designation of Nominated Targets).  The Expert shall be someone
who possesses substantial experience in biopharmaceutical research and
development activities and agreements relating thereto and agrees to be bound by
a non-disclosure agreement acceptable to both Parties.

1.47     “FDA” means the United States Food and Drug Administration, or a
successor agency thereto.

1.48     “Field” means the treatment of human diseases and conditions using
Cell-based immunotherapy.

1.49     “First Commercial Sale” means, for a given Product in a given country,
the first sale for end use or consumption of such Product in such country after
Regulatory Approval has been granted in such country.  Sales for clinical trial
purposes or compassionate or similar uses at [***] or less of the cost of goods
sold thereof shall not be considered to constitute a First Commercial Sale.

1.50     “FTE” means a full-time equivalent person (i.e., one fully-dedicated or
multiple partially-dedicated employees aggregating to one full-time employee)
employed or contracted by a Party or its Affiliates based upon a total of [***]
per year undertaken in connection with the conduct of Development,
Commercialization, Manufacturing, or Medical Affairs Activities in furtherance
of the Collaboration.  Overtime, and work on weekends, holidays, and the like
shall not be counted with any multiplier (e.g., time-and-a-half or double time)
toward the number of hours that are used to calculate the FTE contribution.

1.51     “FTE Rate” means [***] per FTE per year inclusive of direct costs
[***].

1.52     “Gene Editing Technology” means the [***], as developed by or on behalf
of Universal Cells prior to the Effective Date of this Agreement or outside of
the performance of this Agreement.

1.53     “Good Clinical Practices” or “GCP” means the standards, practices, and
procedures set forth in the guidelines entitled “Guidance for Industry E6 Good
Clinical Practice: Consolidated Guidance,” including related regulatory
requirements imposed by the FDA or any successor agency thereto and, as
applicable, comparable regulatory standards in jurisdictions outside of the
United States.

1.54     “Good Laboratory Practices” or “GLP” means the then-current good
laboratory practice standards promulgated or endorsed by the FDA as defined in
21 C.F.R. Part 58, and, as applicable, comparable regulatory standards in
jurisdictions outside of the United States.





8




1.55     “Good Manufacturing Practices” or “GMP” means the then-current good
manufacturing practices required by the FDA or any successor agency thereto and
set forth in the U.S. Federal Food, Drug, and Cosmetic Act, as amended, and the
regulations promulgated thereunder, for the Manufacturing and testing of
pharmaceutical materials, and, as applicable, any other comparable regulatory
standards applicable to the Manufacturing and testing of pharmaceutical
materials in jurisdictions outside of the United States.

1.56     “Governmental Authority” means any tribunal, court, agency, department,
authority, or other instrumentality of any national, state, county, city, or
other political subdivision.

1.57     “HLA Engineering Technology” means [***] as developed prior to the
Effective Date or outside of the performance of this Agreement.

1.58     “IND” means (a) (i) an Investigational New Drug Application, as defined
in the U.S. Federal Food, Drug, and Cosmetic Act, as amended, and the
regulations promulgated thereunder, that is required to be filed with the FDA
before beginning clinical testing of a pharmaceutical or biological product in
human subjects, or any successor application or procedure or (ii) any comparable
application in any jurisdiction outside of the United States, and (b) all
supplements and amendments that may be filed with respect to the foregoing.

1.59     “Initial Edited Cell Line” means the [***].

1.60     “Know-How” means proprietary, non-public techniques, technology,
formulations, practices, trade secrets, inventions (whether patentable or not),
methods, know-how, records, data and results (including pharmacological,
toxicological, and clinical data and results), analytical and quality control
data and results, regulatory documents and other information, compositions of
matter, cells, cell lines, assays, animal models, reagents, and other physical,
biological, or chemical material, in each case, whether or not patentable.

1.61     “Lapsed Product” means a Product Directed To a Lapsed Target.

1.62     “Lapsed Target” means a former Collaboration Target that becomes so in
accordance with Section 4.6.3 (Effects of Substitution) or Section 4.10.4
(Lapsed Products and Targets).

1.63     “MAA” means a marketing authorization application filed with a
Regulatory Authority seeking Regulatory Approval to market and sell any Product
for a particular indication in a regulatory jurisdiction under the authority of
such Regulatory Authority.  By way of example only, a MAA in the United States
for a biologic product is a Biologics License Application (as that term is used
in Title 21 of the United States Code of Federal Regulations).

1.64     “Major EU Country” means France, Germany, Italy, Spain, and the United
Kingdom.

1.65     “Major Market” means the United States, Japan, and any Major EU
Country.

1.66     “Manufacturing” means any and all processes and activities directed to
producing, manufacturing, processing, sourcing of materials for, filling,
finishing, packaging, labeling,





9




inspecting, quality assurance testing and release, receiving, holding, shipping,
or storage of clinical or commercial products (or any raw materials or packaging
materials with respect thereto, or any intermediate of any of the foregoing),
including process and cost optimization, process qualification and validation,
stability and release testing, and quality control.  “Manufacture” shall have
the correlative meaning with respect to such activities.  Manufacturing and
Manufacture each expressly excludes Medical Affairs Activities and Development
and Commercialization activities.

1.67     “Medical Affairs Activities” means design, strategies, oversight and
implementation of activities designed to ensure or improve appropriate medical
use of, conduct medical education of, or further research regarding, a product,
including activities of Medical Liaisons, grants to support continuing
independent medical education (including independent symposia, and congresses),
and development, publication and dissemination of scientific and clinical
information, as well as medical information services (and the content thereof)
provided in response to inquiries communicated via the sales representatives or
other external-facing representatives or received by letter, phone call or email
or other means of communication.

1.68     “Medical Liaison” means those health care professionals employed or
engaged by a Party or any of its Affiliates with appropriate health care
experience to engage in in-depth dialogues with physicians regarding medical
issues associated with a product, and are not sales representatives or otherwise
engaged in Commercialization of a product.

1.69     “Net Sales” means, with respect to a given Product or Competitive
Product, the gross invoiced sales prices charged for a Product or Competitive
Product (after Regulatory Approval of such Product or Competitive Product) sold
by a given Party, its Affiliates and sublicensees (the “Selling Party”) in arm’s
length transactions to Third Parties (but not including sales by and among the
Selling Parties) during such time period, less the total of the following
charges or expenses, as determined in accordance with international financial
reporting standards, consistently applied across all products sold by a given
Party:

1.69.1  Trade, cash, prompt payment or quantity discounts, including
promotional, service or similar discounts;

1.69.2  Returns, allowances, rebates, chargebacks, other allowances, or payments
to government agencies, including any amounts that are imposed or are due under
Section 9008 of the U.S. Patient Protection and Affordable Care Act of 2010
(Pub. L. No. 111-48) and are reasonably allocable to such Product or Competitive
Product;

1.69.3  [***];

1.69.4  Fees paid to distributors, selling agents (excluding any sales
representatives of a Selling Party), group purchasing organizations and managed
care entities;

1.69.5  Credits or allowances for Product or Competitive Product replacement,
whether cash or trade;

1.69.6  Non-recoverable sales taxes, excise taxes, tariffs, and duties
(excluding taxes when assessed on income derived from sales);





10




1.69.7  [***]; and

1.69.8  freight or other transportation charges, insurance charges, additional
special packaging, and governmental charges.

Any transfer or disposal of Products or Competitive Product for, or use of
Products or Competitive Product in, clinical or pre-clinical trials, given as
free samples, or distributed at no charge to indigent patients shall not be
included in Net Sales.

Upon any sale or other disposal of a Product that should be included within Net
Sales for any consideration other than an exclusively monetary consideration on
bona fide arm’s length terms, then for purposes of calculating the Net Sales
under this Agreement, such Product or Competitive Product shall be deemed to be
sold exclusively for money at the average sales price during the applicable
reporting period generally achieved for such Product or Competitive Product in
the country in which such sale or other disposal occurred when such Product or
Competitive Product is sold alone and not with other products. In the event no
sales price is available for the Product or Competitive Product alone in such
country during the applicable reporting period, then such Product or Competitive
Product shall be deemed to be sold exclusively for money at the arithmetic mean
sales price during the applicable reporting period generally achieved for such
Product or Competitive Product in all countries in which such sale or other
disposal occurred when such Product or Competitive Product is sold alone and not
with other products (provided, however, that if such Product or Competitive
Product is not sold alone in any country, then the Selling Party shall calculate
in good faith a hypothetical market price for the Product or Competitive
Product, allocating the same proportion of costs, overhead and profit as are
then allocated to all similar substances then being made and marketed by the
Selling Party and having an ascertainable market price; provided, however, that
if the non-Selling Party in good faith disputes the Selling Party’s calculation,
the Parties shall resolve the matter in accordance with Article 14 (Dispute
Resolution).

If a Product or Competitive Product either (1) is sold in the form of a
combination product containing both a Product or Competitive Product with no
other active pharmaceutical or therapeutic ingredient(s) (a “Base Product”) as
well as one or more active pharmaceutical or therapeutic ingredient(s) as
separate molecular entity(ies) that are not a Product or Competitive Product (an
“Other Component”); or (2) is sold in a form that is any combination of a Base
Product and another pharmaceutical or therapeutic product that contains at least
one Other Component, where such Base Product or Other Component are not
formulated together but are sold together (e.g., bundled) as a single product
and invoiced as one product (in either case ((1) or (2)), a “Combination
Product”), then the Net Sales of such Combination Product for the purpose of
calculating payments owed under this Agreement for sales of such Combination
Product, shall be determined as follows: first, Selling Party shall determine
the actual Net Sales of such Combination Product (using the above provisions)
and then such amount shall be multiplied by the fraction A/(A+B), where A is the
invoice price of such Base Product, if sold separately, and B is the total
invoice price of the Other Component if sold separately. If the Other Component
is not sold separately, Net Sales shall be calculated by multiplying actual Net
Sales of such Combination Product by a fraction A/C where A is the invoice price
of such Base Product if sold separately and C is the invoice price of such
Combination Product. If the Product is not sold separately but the Other
Component is sold separately, then Net Sales shall be calculated by multiplying
actual Net Sales of such Combination Product by a fraction 1-B/C where B is the
invoice price of the Other





11




Component if sold separately and C is the invoice price of such Combination
Product.  If neither such Base Product nor the Other Component is sold
separately, then the adjustment to Net Sales shall be determined by the Parties
in good faith to reasonably reflect the fair market value of the contribution of
such Base Product in such Combination Product to the total fair market value of
such Combination Product.

Notwithstanding the foregoing, Net Sales shall not include amounts received
(whether actually existing or deemed to exist for purposes of calculation) for
Product or Competitive Products not packaged for commercial use or distributed
for use in clinical trials.

1.70     “NK Cell” means a natural killer cell.  For clarity, an NK Cell is not
an NK-T Cell.

1.71     “NK-T Cell” means a lymphocyte with detectable surface expression of
CD3, CD56, and a naturally occurring TCR from an endogenous loci.  For clarity,
an NK-T Cell is not an NK Cell.

1.72     “Other Unilateral Adaptimmune Product Royalty Term” means, on a
per-Other Unilateral Adaptimmune Product and per-country basis, the period of
time beginning on the First Commercial Sale of such Other Unilateral Adaptimmune
Product in such country until [***].

1.73     “Other Unilateral Adaptimmune Products” means Unilateral Adaptimmune
Products that are not Elected Adaptimmune Unilateral Products.

1.74     “Other Universal Cells Program Product Royalty Term” means, on a
per-Other Universal Cells Program Product and per-country basis, the period of
time beginning on the First Commercial Sale of such Other Universal Cells
Program Product in such country until the [***] anniversary thereof.

1.75     “Other Universal Cells Program Product” means Universal Cells Program
Products that are not Elected Universal Cells Program Products.

1.76     “Out of Pocket Costs” means direct costs paid or payable to Third
Parties that are specifically identifiable and incurred by a Party or its
Affiliates in furtherance of the Development, Manufacture, Medical Affairs
Activities, or Commercialization of Collaboration Products, expressly excluding
items covered by the FTE Rate; provided, however, that such expenses shall have
been documented in accordance with a Party or its Affiliates’ accounting
standards and shall not include any pre-paid amounts or capital expenditures
that are not pre-approved by the JSC, or items intended to be covered by the FTE
Rate.

1.77     “Patent Rights” means (a) all patents, priority patent filings, and
patent applications, and (b) any divisional, continuation (in whole or in part),
or request for continued examination of any of such patents and patent
applications, and any and all patents or certificates of invention issuing
thereon, and any and all reissues, reviews, reexaminations, extensions,
renewals, substitutions, confirmations, registrations, revalidations, revisions,
and additions of or to any of the foregoing.

1.78     “Phase 1 Clinical Trial” means a human clinical trial of a
pharmaceutical or biological product, (a) the principal purpose of which is a
preliminary determination of safety,





12




tolerability, pharmacological activity, pharmacodynamics or pharmacokinetics and
recommended dose of a study drug in a Phase 2 clinical trial healthy individuals
or patients, and which may include expansion to estimate activity in a specific
patient cohort, or similar clinical study prescribed by the Regulatory
Authorities, and (b) that satisfies the requirements of 21 C.F.R. § 312.21(a) or
its equivalent in jurisdictions outside of the United States.  For clarity,
Phase 1 Clinical Trial includes Phase 1a, Phase 1b, Phase 1b/2, Phase 1/2a,
Phase 1/2, and all other clinical trial categories that include a Phase 1 arm.

1.79     “Pivotal Clinical Trial” means a human clinical trial of a
pharmaceutical or biological product: (a) with a defined dose or a set of
defined doses of such product designed to establish statistically significant
efficacy and safety of such product for the purpose of enabling the preparation
and submission of a MAA to the competent Regulatory Authorities in a country;
(b) that would otherwise satisfy requirements of 21 CFR 312.21(c), or its
equivalent in jurisdictions outside of the United States; or (c) that is
intended to establish that such product is safe and efficacious for its intended
use, and to determine warnings, precautions, and adverse reactions that are
associated with such product in the dosage range to be prescribed, which
clinical study is a registration trial intended to be sufficient for a first
Regulatory Approval (conditional or otherwise) , as evidenced by (i) an
agreement with or statement from the applicable Regulatory Authority on a
Special Protocol Assessment or equivalent, or (ii) other guidance or minutes
issued by the applicable Regulatory Authority, for such registration trial.

1.80     “Pre-Designation Research Collaboration” means the research and other
activities to be conducted by the Parties pursuant to Article 3 (Pre-Designation
Research Program) regarding the identification, nomination, and designation of
Targets as Collaboration Targets or Universal Cells Program Targets.

1.81     “Product” means any product containing or comprising of a Cell Directed
To a Target.

1.82     “PSC” means (a) an induced pluripotent stem cell or embryonic stem cell
line, either as a parental unedited line that is provided by Universal Cells
(including the [***]) for use in the Collaboration, or (b) the Universal Cells
Collaboration Edited Cell Line, provided that such cell line under either (a) or
(b) is not and has not been modified using Adaptimmune Technology.

1.83     “PSC Inventions” means Collaboration Inventions that relate solely to
any PSC cell line for use in producing or developing a Collaboration Product
(including any Collaboration Profit-Share Product) or Unilateral Product,
whether generated solely by or on behalf of Universal Cells or Adaptimmune or
jointly by the Parties.

1.84     “Receptor” means a molecule or moiety that is engineered, modified,
inserted, or appended in, into, or to a Cell (or the relevant autologous or
pluripotent stem cell precursor thereof prior to differentiation into such Cell)
and that capable of binding to a Target. A single Receptor that binds to two or
more Targets is nevertheless a single Receptor.

1.85     “Receptor Class” means either (i) TCRs or (ii) Receptors that are not
TCRs.

1.86     “Regulatory Approval” means any and all approvals (including all
applicable governmental price and reimbursement approvals), licenses,
registrations, or authorizations of any





13




federal, national, multinational, state, provincial or local Governmental
Authority or other authority necessary for the Manufacture, use, storage,
import, transport, promotion, marketing, or sale of a pharmaceutical or
biological product in a country or regulatory jurisdiction.  Regulatory Approval
includes approval of any MAA.

1.87     “Regulatory Authority” means any Governmental Authority or other
authority responsible for granting Regulatory Approvals for pharmaceutical or
biological products, including the FDA and any corresponding national or
regional regulatory authorities.

1.88     “Relevant Factors” means all relevant factors that may affect the
Development, Regulatory Approval, Manufacture, or Commercialization of a
pharmaceutical product, including (as applicable): actual and potential issues
of safety, efficacy or stability; product profile (including product modality,
category and mechanism of action); stage of development or life cycle status;
actual and projected Development, Regulatory Approval, Manufacturing, and
Commercialization costs, any issues regarding the ability to manufacture or have
manufactured the pharmaceutical product; the likelihood of obtaining Regulatory
Approvals (including satisfactory reimbursement or pricing approvals); the
timing of such approvals; the regulatory environment and the current and
projected regulatory status; labeling or anticipated labeling; the then-current
competitive environment and the likely competitive environment at the time of
projected entry into the market; past performance of the pharmaceutical product
or similar products; present and future market potential; existing or projected
pricing, sales, reimbursement and profitability; pricing or reimbursement
changes due to budget or debt constraints or currency issues in relevant
countries; proprietary position, strength and duration of patent protection and
anticipated exclusivity; and other relevant scientific, technical, operational
and commercial factors.

1.89     “Substitution Target” means a Collaboration Substitution Target or
Universal Cells Substitution Target, as applicable.

1.90     “Tables, Figures, and Listings” means, for the first Phase 1 Clinical
Trial for a Collaboration Product that is the subject of each Collaboration
Research Program, the data and information of the nature set forth on Schedule
1.90.

1.91     “Target” means a protein or biological molecule and all peptides
contained within or derived from such protein or biological molecule, provided
that a genetic variant of such protein, biological molecule, or peptide shall be
considered a distinct Target.  [***].

1.92     “Target Identification and Tracking End Date” means the date on which
all Target Substitution Rights have been exercised or lapsed in accordance with
Section 4.6 (Target Substitution) and (a) three (3) [***] Collaboration Targets
have been designated and (b) two (2) Universal Cells Program Targets have been
designated.

1.93     “T-Cell” means a lymphocyte with detectable surface expression of CD3,
and one or both of CD4 and CD8 from an endogenous loci.

1.94     “TCR” means T-cell receptor.  For clarity, a TCR is a Receptor.

1.95     “TCR-T Cell” means a T-Cell expressing a TCR.





14




1.96     “Territory” means worldwide.

1.97     “Third Party” means any person or entity other than a Party or any of
its Affiliates.

1.98     “Third Party Existing License” means a bona fide agreement as between
Adaptimmune and a Third Party pursuant to which [***].

1.99     “Unilateral Adaptimmune Product” means the Product Directed To a
Unilateral Adaptimmune Target.

1.100   “Unilateral Adaptimmune Target” means a former Collaboration Target that
becomes so in accordance with Section 4.10.3(b) (Unilateral Adaptimmune Product)
or Section 13.2.2 (Termination for Convenience).

1.101   “Unilateral Product” means a Unilateral Universal Cells Product or a
Unilateral Adaptimmune Product, as applicable.

1.102   “Unilateral Target” means a Unilateral Universal Cells Target or a
Unilateral Adaptimmune Target.

1.103   “Unilateral Universal Cells Product” means the Product Directed To a
Unilateral Universal Cells Target.

1.104   “Unilateral Universal Cells Product Royalty Term” means, on a
per-Unilateral Universal Cells Product and per-country basis, the period of time
beginning on the First Commercial Sale of such Unilateral Universal Cells
Product in such country and ending on the later of (a) the expiration of the
last-to-expire Valid Claim of the (i) Patent Rights Controlled by Adaptimmune
(other than by means of the licenses granted by Universal Cells to Adaptimmune
pursuant to the Agreement or the Existing Agreement) and licensed to Universal
Cells pursuant to Section 9.1.4 (Unilateral Universal Cells Product License) or
(ii) Patent Rights within the Collaboration Joint Inventions, in each case of
(i) and (ii), covering such Unilateral Universal Cells Product (“Licensed
Unilateral Universal Cells Product Patent”) or (b) [***] after the First
Commercial Sale of such Unilateral Universal Cells Product in such country.

1.105   “Unilateral Universal Cells Target” means a former Collaboration Target
which becomes so deemed in accordance with Section 4.10.3(a) (Unilateral
Universal Cells Product), Section 5.3 (Development of and Clinical Trials for
Collaboration Profit-Share Products), or Section 13.3.2 (Termination for
Convenience for Unilateral Adaptimmune Targets).

1.106   “Universal Cells Background IP” means all Patent Rights and Know-How
Controlled by Universal Cells as of the Effective Date or that comes into the
Control of Universal Cells during the Term, other than Collaboration Inventions
and Know-How arising from the Collaboration.

1.107   “Universal Cells Grant-Back Patent Rights” means all Patent Rights
included in the Arising Universal Cells Program IP Controlled by Universal Cells
that (a) [***] and (b) [***].





15




1.108   “Universal Cells Collaboration Edited Cell Line” means (a) [***] or (b)
the [***], and in each case (a) and (b), which does not contain any Adaptimmune
Technology.

1.109   “Universal Cells Licensed IP” means:

1.109.1      With respect to any Unilateral Adaptimmune Product, (i) Universal
Cells Background IP (excluding any Background IP relating to the Contributed
Technology) and (ii) all Arising Collaboration IP that does not relate to the
Contributed Technology that is necessary or reasonably useful for Adaptimmune to
make, have made, use, sell, offer for sale, import, export, Develop,
Manufacture, Commercialize, and otherwise exploit such Unilateral Adaptimmune
Cells Product in the Field in the Territory, as such Product exists when such
Product transitions from a Collaboration Product to a Unilateral Adaptimmune
Product as set forth in this Agreement.  For clarity, the Universal Cells
Licensed IP excludes all Disputed Contributed Technology when used in relation
to a Unilateral Adaptimmune Product.

1.109.2      With respect to any Collaboration Product, all (i) Universal Cells
Background IP and (ii) Arising IP Controlled by Universal Cells, in each case of
(i) and (ii), that is necessary or reasonably useful for Adaptimmune to make,
have made, use, sell, offer for sale, import, export, Develop, Commercialize,
and otherwise exploit such Collaboration Product.

1.110   “Universal Cells Program Inventions” means all inventions, discoveries,
Know-How, or improvements generated pursuant to Universal Cells’ conduct of the
Universal Cells Program in accordance with this Agreement.  Universal Cells
Program Inventions excludes Collaboration Inventions.

1.111   “Universal Cells Program Product” means a Product Directed To a
Universal Cells Program Target.

1.112   “Universal Cells Program Target” means a Target nominated and designated
as such in accordance with Article 3 (Pre-Designation Research Program).

1.113   “Universal Cells Technology” means (a) Gene Editing Technology, (b) HLA
Engineering Technology, (c) [***].

1.114   “Universal Cells Technology Inventions” means Collaboration Inventions
that relate solely to the Universal Cells Technology, whether generated solely
by or on behalf of Universal Cells or Adaptimmune or jointly by the Parties.

1.115   “Valid Claim” means a claim of any issued, unexpired patent that has not
been revoked or held unenforceable or invalid by a decision of a court or
governmental agency of competent jurisdiction from which no appeal can be taken,
or with respect to which an appeal is not taken within the time allowed for
appeal, and that has not been disclaimed, denied, or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise.

1.116   Additional Definitions.  Each of the following definitions is set forth
in the section of this Agreement indicated below:





16




 

 

 

TERM

Location

Acquired Party

10.3

Acquiring Party

10.3

Adaptimmune

Preamble

Adaptimmune Acquiree

17.2.2(b)

Adaptimmune Acquisition

17.2.2(b)

Adaptimmune Background Patents

9.8.1

Adaptimmune Election Period

9.2.1

Adaptimmune Impediment

9.2.2

Adaptimmune Indemnified Parties

16.2

Adaptimmune Opt-In

6.3

Additional Collaboration Target Right

3.4

Agreement

Preamble

Alliance Manager

2.1

Arising Core Adaptimmune Patents

9.8.3

Arising Core Universal Cells Patents

9.8.4

Astellas

Preamble

Audited Party

11.6

Base Product

1.69

[***]

1.113

Burdened Technology

3.3.3(a)

Burdened Technology Clearance

3.3.3(b)

Burdened Technology Limitations

3.3.3(a)

Ceasing Party

13.5.3

Co-Commercialization Budget

6.2

Co-Development Budget

5.1

Collaboration Joint Patent Rights

9.8.5

Collaboration Profit-Share Target

4.10.2

Collaboration Research Plan Budget

4.1

Collaboration Research Program Opt-Out Notice

4.11

Collaboration Substitution Target

4.6.1

Combination Product

1.69

Co-Medical Affairs Plan

2.5.2(a)

Commercialization Agreement

6.3

Competitive Activities

10.3

Continuing Development and Commercialization Notice

4.10.1

Continuing Party

13.5.3

Contributed Technology

3.5

Contributed Technology Dispute Notice

3.5

 





17




 

 

 

TERM

Location

Contributed Technology Notice

3.5

Defending Party

9.10.1

Disputed Contributed Technology

3.5

Early Continuation Notice

4.11

Effective Date

Preamble

Elected Unilateral Adaptimmune Product License

9.2.1

Elected Unilateral Adaptimmune Target

9.2.1

Elected Universal Cells Program Product License

9.2.2

Elected Universal Cells Program Target

9.2.2

Enforcing Party

9.9.7

Excluded Target Clearance

3.3.1

Executive Resolution Matters

2.2.4(b)

Existing Agreement

Preamble

First Collaboration Target Nomination Date

3.2.1

Indemnitee

16.3

Indemnitor

16.3

Indirect Taxes

11.9.2

JCC

2.7.1

JDC

2.4.1

JFC

2.6.1

JMAC

2.5.1

JRC

2.3.1

JSC

2.2.1

Lapsed Target

4.10.4

Licensed Unilateral Universal Cells Product Patent

1.104

Losses

16.1

Non-Excluded Target

1.44

Non-Publishing Party

12.6.3

Opt-Out Notice

5.3

Other Component

1.69

Parties

Preamble

Party

Preamble

Phase 1 Data Availability Date

4.10.1

Phase 1 Success Criteria

4.1

Publishing Party

12.6.3

Qualifying Adaptimmune Change of Control

17.2.3

Qualifying Adaptimmune CoC Notice

17.2.3(a)

Royalty Conversion Payments

17.2.3(f)

 





18




 

 

 

TERM

Location

Rules

14.2.1

Sale Transaction

17.2.1

Second Collaboration Target Nomination Date

3.2.1

Selling Party

1.69

Target Substitution Right

4.6.1

Term

13.1

Third Collaboration Target Nomination Date

3.2.1

Third Party Acquirer

17.2.2(a)

Third Party Claim

16.1

Third Party License

11.4.6(b)

Unilateral Adaptimmune Product Elected License Notice

9.2.1

Unilateral Adaptimmune Product-Specific Collaboration Joint Patent Rights

9.9.5(d)

Unilateral Adaptimmune Product-Specific Patents

9.8.6

Unilateral Adaptimmune Target

4.10.3(b)

Unilateral Universal Cells Product-Specific Patents

9.8.7

Universal Cells

Preamble

Universal Cells Acquiree

17.2.2(a)

Universal Cells Acquisition

17.2.2(a)

Universal Cells Background Patents

9.8.2

Universal Cells Election Period

9.2.1

Universal Cells Impediment

3.5

Universal Cells Indemnified Parties

16.1

Universal Cells Program

8.2

Universal Cells Program Product Elected License Notice

9.2.2

Universal Cells Research Activities

8.1

Universal Cells Substitution Target

4.6.1

Withholding Party

11.9.1

 

ARTICLE 2

 

GOVERNANCE

2.1       Alliance Managers.  Each of the Parties will appoint a single
individual to manage the activities of the Parties under the Collaboration
(each, an “Alliance Manager”) no later than thirty (30) days after the Effective
Date.  The role of the Alliance Manager is to act as a single point of contact
between the Parties to ensure a successful relationship under the
Collaboration.  The Alliance Managers will attend all JSC meetings and the
Alliance Managers or their respective designees will attend all meetings of the
subcommittees (e.g. JRC, JDC, JCC, JMAC, and the JFC), and will support the
co-chairpersons of the JSC and each subcommittee in the discharge of his or her
responsibilities.  Alliance Managers will be non-voting participants in all JSC
and





19




subcommittee meetings, but an Alliance Manager may bring any matter to the
attention of the JSC or any subcommittee if such Alliance Manager reasonably
believes that such matter warrants such attention.  Each Party will designate
its initial Alliance Manager promptly after the Effective Date and each Party
may change its designated Alliance Manager at any time upon written notice to
the other Party.  Any Alliance Manager may designate a substitute to temporarily
perform the functions of that Alliance Manager by written notice to the other
Party.  Each Alliance Manager will also: (a) be the point of first referral in
all matters of conflict resolution; (b) provide a single point of communication
for seeking consensus between the Parties regarding key strategy and plan
issues; (c) identify and bring disputes to the attention of the JSC in a timely
manner; (d) plan and coordinate cooperative efforts and internal and external
communications; and (e) take responsibility for ensuring that governance
activities, such as the conduct of required JSC and subcommittee meetings and
production of meeting minutes, occur as set forth in this Agreement, and that
the relevant action items resulting from such meetings are appropriately carried
out or otherwise addressed.  For clarity, an Alliance Manager has no decision
making authority with respect to any activities of the Parties under the
Collaboration.

2.2       Joint Steering Committee.

2.2.1    Formation and Composition.  Universal Cells and Adaptimmune hereby
establish a joint steering committee (“JSC”) comprised of three (3)
representatives of Universal Cells or its Affiliates and three (3)
representatives of Adaptimmune or its Affiliates, which such initial JSC
representatives are listed on Schedule 2.2.1 to this Agreement.  The JSC will be
led by two (2) co-chairs, one (1) of which shall be appointed by each
Party.  Each Party may change any one or more of its representatives to the JSC
at any time upon written notice to the other Party.  The Parties may mutually
agree in writing to change the number of their representatives on the JSC,
provided that the number of representatives from each Party shall always be
equal.

2.2.2    Functions and Powers of JSC.  The JSC shall monitor and provide
strategic oversight for the activities to be conducted under the Collaboration,
and making decisions (solely as specified herein) regarding the Parties’ conduct
of the Collaboration pursuant to this Agreement.  Without limiting the
foregoing, the JSC shall:

(a)        oversee and monitor the activities of the Parties under this
Agreement;

(b)        oversee and monitor the implementation of each Collaboration Research
Program in coordination with the JRC, JDC, JCC, JMAC, or JFC, and any other
subcommittees the JSC may elect to form as applicable;

(c)        review and approve, each Collaboration Research Plan, Co-Development
Plan, Co-Medical Affairs Plan, and Co-Commercialization Plan (including each
Collaboration Research Budget, Co-Development Budget, and Co-Commercialization
Budget under each such plan), and all material updates and amendments thereto;





20




(d)        review and discuss reports from the JRC, JDC, JCC, and JMAC and
provide guidance on further Development, Manufacturing, Medical Affairs
Activities, and Commercialization activities based on such reports;

(e)        approve and designate as a Collaboration Target each Target so
nominated by the JRC (including each Collaboration Substitution Target) within
[***] of the nomination such Target;

(f)        review and approve any Burdened Technology Limitations with respect
any Target nominated to be designated as a Collaboration Target;

(g)        approve approaches for, and monitor, Manufacturing activities
conducted with respect to the Collaboration Products;

(h)        approve clinical study plans and protocols created by the JDC or JMAC
for the Collaboration Products;

(i)         form any subcommittees or working groups necessary for progressing
the Collaboration and achieving the objectives of this Agreement;

(j)         establish goals and strategies for the Collaboration Products,
including regulatory and other Development and Commercialization strategies

(k)        resolve disputes as to matters within the decision-making authority
of the JRC, JDC, JFC, JCC, JMAC and other subcommittees and working groups
submitted to it in accordance with this Agreement; and

(l)         perform any and all other tasks and responsibilities that are
expressly allocated to the JSC under this Agreement.

2.2.3    Meetings of the JSC.  The JSC shall meet at least once per Calendar
Quarter or more or less often as otherwise agreed by the Parties, with the
location of such meetings (which may be by videoconference or telephonically)
alternating between locations designated by Adaptimmune and locations designated
by Universal Cells.  The chairpersons of the JSC shall be responsible for
calling meetings on reasonable prior notice.  Each Party shall use reasonable
efforts to make all proposals for agenda items and to provide all appropriate
information with respect to such proposed items reasonably in advance of the
applicable meeting.  In addition, each Party may, at its discretion, invite to
attend meetings of the JSC non-voting employees, and, with the consent of the
other Party, consultants or scientific advisors, in each case, so long as such
persons are bound by restrictions on use and disclosure consistent with those
contained in Article 12 (Confidentiality).  Each Party shall be responsible for
its own costs and expenses incurred in connection with attendance by its
personnel at any meeting of the JSC.

2.2.4    Decision Making.

(a)        General Authority.  To make any decision required of it hereunder,
the JSC must have present (in person, by videoconference, or telephonically) at
least one (1) representative appointed by each Party.  Decisions of the JSC
shall be by consensus, with each





21




Party’s representatives having one (1) vote irrespective of the number of
representatives of such Party in attendance.

(b)        Escalation.  If a dispute arises that cannot be resolved by the
applicable committee, subcommittee, or working group, then the Alliance Manager
of either Party may cause such dispute to be referred to the JSC for
resolution.  Upon receipt from the JRC, JDC, JFC, JCC, JMAC, subcommittee, or
working group of an unresolved matter, a meeting of the JSC shall be convened as
soon as practicable in order to consider and resolve such unresolved
matter.  Any determination by the JSC within its scope of authority under this
Agreement shall be final and binding upon the Parties.  If the JSC cannot reach
consensus on a matter referred to it for resolution (whether the matter
originated at the JSC or the JRC, JDC, JCC, JMAC, or other subcommittee or
working group) or over which it has jurisdiction, then solely with respect to
[***], such matter shall be referred to the Executive Officers for resolution in
accordance with Section 14.1 (Referral of Unresolved Matters to Executive
Officers) (the “Executive Resolution Matters”).  Neither Party will have final
decision making rights with respect to Executive Resolution Matters.

(c)        Final Decision-Making Authority.  Except for the Executive Resolution
Matters, and subject to Section 2.2.4(d) (Limitations on Final Decision-Making
Authority), [***] shall have final decision-making authority with respect to all
other matters within the jurisdiction of the JSC.

(d)        Limitations on Final Decision-Making Authority.  Notwithstanding
anything to the contrary set forth in this Agreement, without the other Party’s
prior written consent, neither Universal Cells (in the exercise of its final
decision-making authority), the JSC, nor a Party’s Executive Officers, in each
case, may make a decision that could reasonably be expected to (A) require the
other Party to take any action that such other Party reasonably believes would
require such other Party to violate any Applicable Law, the requirements of any
Regulatory Authority, or any agreement with any Third Party entered into by such
other Party (including any Third Party License) or (B) result in the other Party
being required to materially increase the planned resources allocated to, or
otherwise incur an unreimbursed expenditure related to, performance of
activities under the Collaboration Research Program (e.g., an increase of [***]
or greater of planned resource allocation over a [***] period).

2.2.5    Limitations on Authority.  The JSC shall not have any power or
authority over Universal Cells’ conduct of a Universal Cells Program or a
Party’s Development, Medical Affairs Activities, Manufacturing, or
Commercialization of a Unilateral Product pursuant to this Agreement.

2.3       Joint Research Committee.

2.3.1    Formation and Composition.  Universal Cells and Adaptimmune hereby
establish a joint research committee (“JRC”) comprised of three (3)
representatives of Universal Cells or its Affiliates and three (3)
representatives of Adaptimmune, which such initial JRC representatives are
listed on Schedule 2.3.1 to this Agreement.  The JRC will be led by two (2)
co-chairs, one (1) of which shall be appointed by each Party.  Each Party may
change any one or more of its representatives to the JRC at any time upon
written notice to the other Party.  The





22




Parties may mutually agree to change the number of their representatives on the
JRC, provided that the number of representatives from each Party shall always be
equal.

2.3.2    Functions and Powers of JRC.  The JRC shall have overall responsibility
for reviewing, overseeing, and serving as a forum for information exchange, and
making decisions (solely as specified herein) regarding the Parties’ conduct of
the nonclinical and pre-clinical Development activities under the Collaboration
Research Programs pursuant to this Agreement.  Without limiting the foregoing,
the JRC shall:

(a)        oversee the implementation of the Collaboration Research Programs;

(b)        generate and submit to the JSC for approval each Collaboration
Research Plan, and all updates and amendments thereto;

(c)        make recommendations to the JSC regarding approval of the initial
nomination of Targets for designation as Collaboration Targets (including
Collaboration Substitution Targets, in consultation with the JDC);

(d)        oversee all activities under each Collaboration Research Plan to
identify and Develop the Collaboration Products, including all nonclinical and
pre-clinical studies under each Collaboration Research Plan;

(e)        develop plans and strategies to be included in each Collaboration
Research Plan for Manufacturing of Collaboration Products for use in the
performance of activities under such plans; and

(f)        perform any and all tasks and responsibilities that are expressly
attributed to the JRC under this Agreement.

2.3.3    Meetings of the JRC.  The JRC shall meet at least once per month or
more or less often as otherwise agreed by the Parties until the initial
designation of the three (3) Collaboration Targets in accordance with Article 3
(Pre-Designation Research Program).  Thereafter, the JRC will meet only on an as
needed basis (e.g., in order to nominate a fourth (4th) Collaboration Target in
connection with exercising its Additional Collaboration Target Right or to
evaluate a Collaboration Substitution Target).  The location of such meetings
(which may be in-person or by videoconference or telephonically) will alternate
between locations designated by Adaptimmune and locations designated by
Universal Cells.  The chairpersons of the JRC shall be responsible for calling
meetings on reasonable prior notice.  Each Party shall use reasonable efforts to
make all proposals for agenda items and to provide all appropriate information
with respect to such proposed items reasonably in advance of the applicable
meeting.  In addition, each Party may, at its discretion, invite to attend
meetings of the JRC non-voting employees, and, with the consent of the other
Party, consultants or scientific advisors, in each case, so long as such persons
are bound by restrictions on use and disclosure consistent with those contained
in Article 12 (Confidentiality).  Each Party shall be responsible for its own
costs and expenses incurred in connection with attendance by its personnel at
any meeting of the JRC.





23




2.3.4    Decision Making.  To make any decision required of it hereunder, the
JRC must have present (in person, by videoconference or telephonically) at least
one (1) representative appointed by each Party.  Decisions of the JRC shall be
by consensus, with each Party’s representatives having one (1) vote irrespective
of the number of representatives of such Party in attendance.  If the JRC cannot
reach consensus or a dispute arises that cannot be resolved within the JRC
(e.g., regarding the nomination of a Collaboration Target or Collaboration
Substitution Target), then such matter shall be escalated to the JSC for prompt
resolution.

2.3.5    Limitations.  The JRC shall not have the power to make decisions that
conflict with, amend, interpret, modify, or waive compliance with this
Agreement.  The JRC shall not have any power or authority over Universal Cell’s
conduct of a Universal Cells Program or a Party’s Development, Medical Affairs
Activities, Manufacturing, or Commercialization of a Unilateral Product pursuant
to this Agreement.

2.4       Joint Development Committee.

2.4.1    Formation and Composition.  Universal Cells and Adaptimmune shall, at
least one (1) year prior to the anticipated first submission of an IND for the
first Collaboration Product, establish a joint development committee (“JDC”)
comprised of three (3) representatives of Universal Cells or its Affiliates and
three (3) representatives of Adaptimmune.  The JDC will be led by two (2)
co-chairs, one (1) of which shall be appointed by each Party.  Each Party may
change any one or more of its representatives to the JDC at any time upon
written notice to the other Party.  The Parties may mutually agree in writing to
change the number of their representatives on the JDC, provided that the number
of representatives from each Party shall always be equal.

2.4.2    Functions and Powers of JDC.  The JDC shall have overall responsibility
for reviewing, overseeing, and serving as a forum for information exchange and
making decisions (solely as specified herein) regarding the Parties’ conduct of
clinical Development activities under each Collaboration Research Program for
each Collaboration Target and all Development activities under each
Co-Development Program for each Collaboration Profit-Share Target pursuant to
this Agreement.  Without limiting the foregoing, the JDC shall:

(a)        discuss, prepare, and approve for submission to the JSC for approval
the Co-Development Plan for each Collaboration Profit-Share Product, including
each Co-Development Budget, and all material updates and amendments thereto;

(b)        create, implement, and review the overall strategy for global
Development and the design of all clinical trials and nonclinical and
pre-clinical studies to be conducted under each Collaboration Research Plan and
Co-Development Plan;

(c)        decide whether and when to initiate or discontinue any clinical trial
or nonclinical or pre-clinical study under each Collaboration Research Program
or Co-Development Program, in each case, in a manner that enables each Party to
comply with Applicable Law and manage subject safety;

(d)        allocate budgeted resources and determine priorities for each
clinical trial under each Collaboration Research Plan and Co-Development Plan;





24




(e)        oversee the conduct of Development activities to be conducted jointly
by the Parties under this Agreement for Collaboration Products (including
Collaboration Profit-Share Products), including all clinical trials under each
Collaboration Research Plan and Co-Development Plan;

(f)        discuss the requirements for obtaining Regulatory Approval of
Collaboration Products in the Territory and approve the regulatory strategy (for
inclusion in the applicable Co-Development Plan) with respect to the
Collaboration Profit-Share Products;

(g)        prepare all MAAs for each Collaboration Profit-Share Product and
review and discuss all filings, submissions to, and correspondence with
Regulatory Authorities regarding any Regulatory Approval for any Collaboration
Profit-Share Product;

(h)        in consultation with the JMAC, develop, approve and implement the
publication strategy for Collaboration Products, including scientific
presentations (for inclusion in the Research Collaboration Plan and
Co-Development Plan) in compliance with [***] current publication policy, which
is set forth in the publications policy attached as Schedule 2.4.2;

(i)         make recommendations in coordination with the JRC regarding the
nomination of Targets as Collaboration Substitution Targets (but not the initial
nomination of Targets for designation as Collaboration Targets) for approval by
the JSC;

(j)         develop plans and strategies to be included in each Co-Development
Plan for Manufacturing of Collaboration Profit-Share Products for clinical
Development purposes;

(k)        prepare periodic reports on the Parties’ clinical Development
activities with respect to Collaboration Products for submission to the JSC; and

(l)         perform any and all tasks and responsibilities that are expressly
attributed to the JDC under this Agreement.

2.4.3    Meetings of the JDC.  The JDC shall meet at least once per Calendar
Quarter or more or less often as otherwise agreed by the Parties.  The location
of such meetings (which may be in person or by videoconference or
telephonically) will alternate between locations designated by Adaptimmune and
locations designated by Universal Cells.  The chairpersons of the JDC shall be
responsible for calling meetings on reasonable prior notice.  Each Party shall
use reasonable efforts to make all proposals for agenda items and to provide all
appropriate information with respect to such proposed items reasonably in
advance of the applicable meeting.  In addition, each Party may, at its
discretion, invite to attend meetings of the JDC non-voting employees, and, with
the consent of the other Party, consultants or scientific advisors, in each
case, so long as such persons are bound by restrictions on use and disclosure
consistent with those contained in Article 12 (Confidentiality).  Each Party
shall be responsible for its own costs and expenses incurred in connection with
attendance by its personnel at any meeting of the JDC.

2.4.4    Decision Making.  To make any decision required of it hereunder, the
JDC must have present (in person, by videoconference or telephonically) at least
one (1) representative appointed by each Party.  Decisions of the JDC shall be
by consensus, with each Party’s representatives having one (1) vote irrespective
of the number of representatives of such





25




Party in attendance.  If the JDC cannot reach consensus or a dispute arises that
cannot be resolved within the JDC (e.g., regarding the nomination of a Target
for designation as a Collaboration Substitution Target), then such matter shall
be escalated to the JSC for prompt resolution.

2.4.5    Limitations.  The JDC shall not have the power to make decisions that
conflict with, amend, interpret, modify, or waive compliance with this
Agreement.  The JDC shall not have any power or authority over Universal Cells’
conduct of a Universal Cells Program or a Party’s Development, Medical Affairs
Activities, Manufacturing, or Commercialization of a Unilateral Product pursuant
to this Agreement.

2.5       Joint Medical Affairs Committee.

2.5.1    Formation and Composition.  Universal Cells and Adaptimmune shall,
within thirty (30) days of the first designation of a Collaboration Profit-Share
Product, establish a joint medical affairs committee (“JMAC”) comprised of three
(3) representative of Universal Cells or its Affiliates and three (3)
representative of Adaptimmune, each of whom has a background in medical
affairs.  The JMAC will be led by two (2) co-chairs, one (1) of which shall be
appointed by each Party.  Each Party may change any one or more of its
representatives to the JMAC at any time upon written notice to the other
Party.  The Parties may mutually agree in writing to change the number of their
representatives on the JMAC, provided that the number of representatives from
each Party shall always be equal.

2.5.2    Functions and Powers of JMAC.  The JMAC shall have overall
responsibility for reviewing, overseeing, and serving as a forum for information
exchange and decision making (solely as specified herein) regarding the Parties’
conduct of Medical Affairs Activities for each Collaboration Profit Share
Product pursuant to this Agreement. Without limiting the foregoing, the JMAC
shall:

(a)        develop and submit to the JSC for approval the Co-Medical Affairs
Plan within ninety (90) days after the initiation of the first Pivotal Clinical
Trial for such Collaboration Profit-Share Product;

(b)        oversee the implementation of Medical Affairs Activities under each
Co-Medical Affairs Plan and all updates and amendments thereto;

(c)        prepare periodic reports on the Parties’ Medical Affairs activities
with respect to Collaboration Profit-Share Products for submission to the JSC;
and

(d)        perform any and all tasks and responsibilities that are expressly
attributed to the JMAC under this Agreement.

2.5.3    Meetings of the JMAC.  The JMAC shall meet at least once per Calendar
Quarter or more or less often as otherwise agreed by the Parties.  The location
of such meetings (which may be in person or by videoconference or
telephonically) will alternate between locations designated by Adaptimmune and
locations designated by Universal Cells.  The chairpersons of the JMAC shall be
responsible for calling meetings on reasonable prior notice.  Each Party shall
use reasonable efforts to make all proposals for agenda items and to provide all
appropriate information with respect to such proposed items reasonably in
advance of the





26




applicable meeting.  In addition, each Party may, at its discretion invite to
attend meetings of the JMAC non-voting employees, and, with the consent of the
other Party, consultants or scientific advisors, in each case, so long as such
persons are bound by restrictions on use and disclosure consistent with those
contained in Article 12 (Confidentiality).  Each Party shall be responsible for
its own expenses incurred in connection with attendance by its personnel at any
meeting of the JMAC.

2.5.4    Decision Making.  To make any decision required of it hereunder, the
JMAC must have present (in person, by videoconference or telephonically) at
least one (1) representative appointed by each Party.  Decisions of the JMAC
shall be by consensus, with each Party’s representatives having one (1) vote
irrespective of the number of representatives of such Party in attendance.  If
the JMAC cannot reach consensus or a dispute arises that cannot be resolved
within the JMAC, then such matter shall be escalated to the JSC for prompt
resolution.

2.5.5    Limitations.  The JMAC shall not have the power to make decisions that
conflict with, amend, interpret, modify, or waive compliance with this
Agreement.  The JMAC shall not have any power or authority over Universal Cells’
conduct of a Universal Cells Program or a Party’s Development, Medical Affairs
Activities, Manufacturing, or Commercialization of a Unilateral Product pursuant
to this Agreement.

2.6       Joint Finance Committee.

2.6.1    Formation and Composition.  Universal Cells and Adaptimmune shall,
within thirty (30) days of the first nomination of a Collaboration Target,
establish a joint finance committee (“JFC”) comprised of one (1) representative
of Universal Cells or its Affiliates and one (1) representative of Adaptimmune,
each of whom has a background in finance.  The JFC will be led by two (2)
co-chairs, one (1) of which shall be appointed by each Party.  Each Party may
change any one or more of its representatives to the JFC at any time upon
written notice to the other Party.

2.6.2    Functions and Powers of JFC.  The JFC shall have overall responsibility
for providing input and support to the JRC, JDC, JCC, JMAC, and JSC with respect
to accounting and financial matters relating to the conduct of the
Collaboration.  Without limiting the foregoing, the JFC shall:

(a)        advise the JRC with respect to establishing each Collaboration
Research Budget for the applicable Collaboration Research Plan and advise the
JSC with respect to approval of the same;

(b)        advise the JDC and JCC with respect to setting the Co-Development
Budget and the Co-Commercialization Budgets for the Co-Development Plan and
Co-Commercialization Plan (respectively) and advise the JSC with respect to
approval of the same;

(c)        recommend to the JSC methods for calculating Profit in accordance
with Schedule 11.3;

(d)        reconciling the Parties’ reports of Development Costs, Program Costs,
Net Sales, Sublicensing Revenues, and recoveries pursuant to Section 9.9 (Patent





27




Enforcement) and issuing a reconciliation report calculating Profit and total
Development Costs and allocating each Party’s interest therein in accordance
with Schedule 11.3;

(e)        ensure consistency of reporting between the Parties of all costs and
expenses under the Collaboration;

(f)        resolve any disputes regarding costs and expenses and the allocation
thereof under the Collaboration; and

(g)        perform any and all tasks and responsibilities that are expressly
attributed to the JFC under this Agreement.

2.6.3    Meetings of the JFC.  The JFC shall meet at least once per Calendar
Quarter or more or less often as otherwise agreed by the Parties.  The location
of such meetings (which may be in person or by videoconference or
telephonically) will alternate between locations designated by Adaptimmune and
locations designated by Universal Cells.  The chairpersons of the JFC shall be
responsible for calling meetings on reasonable prior notice.  Each Party shall
use reasonable efforts to make all proposals for agenda items and to provide all
appropriate information with respect to such proposed items reasonably in
advance of the applicable meeting.  In addition, each Party may, at its
discretion invite to attend meetings of the JFC non-voting employees, and, with
the consent of the other Party, consultants or scientific advisors, in each
case, so long as such persons are bound by restrictions on use and disclosure
consistent with those contained in Article 12 (Confidentiality).  Each Party
shall be responsible for its own expenses incurred in connection with attendance
by its personnel at any meeting of the JFC.

2.6.4    Decision Making.  To make any decision required of it hereunder, the
JFC must have present (in person, by videoconference or telephonically) at least
one (1) representative appointed by each Party.  Decisions of the JFC shall be
by consensus, with each Party’s representatives having one (1) vote irrespective
of the number of representatives of such Party in attendance.  If the JFC cannot
reach consensus or a dispute arises that cannot be resolved within the JFC, then
such matter shall be escalated to the JSC for prompt resolution.

2.6.5   Limitations.  The JFC shall not have the power to make decisions that
conflict with, amend, interpret, modify, or waive compliance with this
Agreement.  The JFC shall not have any power or authority over Universal Cells’
conduct of a Universal Cells Program or a Party’s Development, Medical Affairs
Activities, Manufacturing, or Commercialization of a Unilateral Product pursuant
to this Agreement.

2.7       Joint Commercialization Committee.

2.7.1    Formation and Composition.  Universal Cells and Adaptimmune shall,
within thirty (30) days of the first designation of a Collaboration Profit-Share
Product, establish a joint commercialization committee (“JCC”) comprised of
three (3) representatives of Universal Cells or its Affiliates and three (3)
representatives of Adaptimmune.  The JCC will be led by two (2) co-chairs, one
(1) of which shall be appointed by each Party.  Each Party may change any one or
more of its representatives to the JDC at any time upon written notice to the
other Party.  The Parties may mutually agree in writing to change the number of
their representatives on the JCC, provided that the number of representatives
from each Party shall always be equal.





28




2.7.2    Functions and Powers of JCC.  The JCC shall have overall responsibility
for reviewing, overseeing, and serving as a forum for information exchange and
making decisions (solely as specified herein) regarding the Parties’ conduct of
each Co-Commercialization Program for each Collaboration Profit-Share Product
pursuant to this Agreement.  Without limiting the foregoing, the JCC shall:

(a)        discuss, prepare, and approve for submission to the JSC for approval
the Co-Commercialization Plan for each Collaboration Profit-Share Product,
including each Co-Commercialization Budget and all material updates and
amendments thereto;

(b)        oversee the implementation of Commercialization activities to be
conducted jointly by the Parties under each Co-Commercialization Plan;

(c)        develop plans and strategies to be included in each
Co-Commercialization Plan for Manufacturing of Collaboration Profit-Share
Products for Commercial purposes;

(d)        prepare periodic reports on the Parties’ Commercialization activities
with respect to Collaboration Profit-Share Products for submission to the JSC;
and

(e)        perform any and all tasks and responsibilities that are expressly
attributed to the JCC under this Agreement.

2.7.3    Meetings of the JCC.  The JCC shall meet at least once per Calendar
Quarter or more or less often as otherwise agreed by the Parties.  The location
of such meetings (which may be in person or by videoconference or
telephonically) will alternate between locations designated by Adaptimmune and
locations designated by Universal Cells.  The chairpersons of the JCC shall be
responsible for calling meetings on reasonable prior notice.  Each Party shall
use reasonable efforts to make all proposals for agenda items and to provide all
appropriate information with respect to such proposed items reasonably in
advance of the applicable meeting.  In addition, each Party may, at its
discretion, invite to attend meetings of the JCC non-voting employees, and, with
the consent of the other Party, consultants or scientific advisors, in each
case, so long as such persons are bound by restrictions on use and disclosure
consistent with those contained in Article 12 (Confidentiality).  Each Party
shall be responsible for its own expenses incurred in connection with attendance
by its personnel at any meeting of the JCC.

2.7.4    Decision Making.  In order to make any decision required of it
hereunder, the JCC must have present (in person, by videoconference or
telephonically) at least one (1) representative appointed by each
Party.  Decisions of the JCC shall be by consensus, with each Party’s
representatives having one (1) vote irrespective of the number of
representatives of such Party in attendance.  If the JCC cannot reach consensus
or a dispute arises that cannot be resolved within the JCC, then such matter
shall be escalated to the JSC for prompt resolution.

2.7.5    Limitations.  The JCC shall not have the power to make decisions that
conflict with, amend, interpret, modify, or waive compliance with this
Agreement.  The JCC shall not have any power or authority over Universal Cells’
conduct of a Universal Cells Program or a Party’s Development, Medical Affairs
Activities, Manufacturing, or Commercialization of a Unilateral Product pursuant
to this Agreement.





29




ARTICLE 3

 

PRE-DESIGNATION RESEARCH PROGRAM

3.1       Identification And Validation Of Targets.  From the Effective Date and
continuing from time to time thereafter until the Target Identification and
Tracking End Date, the Parties shall use Commercially Reasonable Efforts to
identify and nominate Targets as set forth in this Article 3 (Pre-Designation
Research Program) based on data and results that are in the public domain or
that have been generated prior to the Effective Date.  Each Party shall provide
any information relevant to Targets being discussed and shall collaborate to
assess and identify Targets suitable for nomination as Collaboration Targets,
but in no event shall Adaptimmune be required to perform any additional
activities to validate any Target nominated for designation as a Collaboration
Target or a Universal Cells Program Target, in each case, that are not set forth
in a Collaboration Research Plan.  Each Party shall be responsible for its own
costs and expenses in connection with activities under this Section 3.1
(Identification and Validation of Targets), but not activities under any
Collaboration Research Plan, the allocation between the Parties for costs and
expenses thereunder is set forth in Section 4.5 (Collaboration Research Program
Costs).

3.2       Nomination.

3.2.1    Collaboration Targets.  The JRC shall nominate and submit to the JSC
for approval (a) the first (1st) Target to be nominated for designation as a
Collaboration Target within [***] after the Effective Date (the “First
Collaboration Target Nomination Date”), (b) the second (2nd) Target to be
nominated for designation as a Collaboration Target within [***] after the First
Collaboration Target Nomination Date (the “Second Collaboration Target
Nomination Date”), and (c) the third (3rd) Target to be nominated for
designation as a Collaboration Target within [***] after the Second
Collaboration Target Nomination Date (the “Third Collaboration Target Nomination
Date”).

3.2.2    Universal Cells Program Targets.  Commencing on the Effective Date and
continuing until the [***] anniversary thereafter, Universal Cells shall have
the right to nominate, by providing written notice to the JRC, Targets for
designation as Universal Cells Program Targets.

3.2.3    Target Maximums.  A maximum of three (3) distinct Targets shall be
nominated for designation, or so designated, as Collaboration Targets under this
Agreement ([***]).  A maximum of two (2) distinct Universal Cells Program
Targets may be nominated for designation at a given time, or so designated, as
Universal Cells Program Targets.

3.2.4    Nomination Exclusivity.  Once a Target is nominated for designation as
a Collaboration Target, it cannot also be nominated for designation as a
Universal Cells Program Target, and once a Target is nominated for designation
as a Universal Cells Program Target, it cannot also be nominated for designation
as a Collaboration Target.  Upon nomination of a Target and until such Target is
designated or finally determined to be either an Excluded Target or a Target for
which Burdened Technology Clearance is obtained in accordance with Section 3.3
(Designation of Nominated Targets), Adaptimmune shall not, itself or with or
through an Affiliate or a Third Party, commence any Development activities it is
not conducting at the time of





30




nomination with respect to Cell products specific to such Target, or grant any
Third Party any rights to conduct such activities, except to the extent
necessary to evaluate such Target for designation as a Collaboration Target or
Universal Cells Program Target, as applicable, unless and until such Target is
determined to be an Excluded Target or is designated as a Collaboration Target
or Universal Cells Program Target (in which case such activities would be
permitted within the scope of this Agreement).

3.3       Designation of Nominated Targets.  Upon written notice provided to the
JRC of the nomination of a Target for designation as a Collaboration Target or a
Universal Cells Program Target as set forth above, the JRC shall first determine
within [***] days of the nomination thereof whether such Target is an Excluded
Target, and if so, whether such Target should receive Excluded Target Clearance
as set forth in Section 3.3.1 (Excluded Targets).  If the JRC determines that
such Target is not an Excluded Target, or if the JRC determines such Target is
an Excluded Target but receives Excluded Target Clearance for such Target, then
within [***] days after such determination is made or such Excluded Target
Clearance is received, the Parties shall determine whether Burdened Technology
Limitations applicable to such Target and Products Directed to such Target exist
pursuant to Section 3.3.2 (Acceptance of Burdened Technology), and if so,
whether the JSC will provide Burdened Technology Clearance as set forth in
Section 3.3.3(b) (Notice Obligations).  If no Burdened Technology Limitations
apply to such Target, or such Target receives Burdened Technology Clearance,
then such nominated Target shall be designated as a Collaboration Target or
Universal Cells Program Target (as applicable).  A decision as to whether any
nominated Target will be designated as a Collaboration Target or a Universal
Cells Program Target shall be made within [***] of the nomination of such
Target.

3.3.1    Excluded Targets.  Adaptimmune shall maintain a complete list of
Targets that are Excluded Targets from the Effective Date until the Target
Identification and Tracking End Date, with such list including the date on which
each listed Target becomes an Excluded Target.  The Excluded Target list shall
be made available in the event of a dispute under Section 3.3.6 (Dispute as to
Excluded Targets) to the mutually acceptable Expert, who shall not disclose the
content of such list to Universal Cells except for information on the list
specifically regarding the disputed Target.  Adaptimmune shall notify the JRC
whether a nominated Target is an Excluded Target within [***] after such Target
is nominated.  Any notice from Adaptimmune stating that a nominated Target is an
Excluded Target shall include information regarding the basis upon which such
nominated Target is an Excluded Target (e.g., because such Target is the subject
of an Active Research Program or a Third Party License or term sheet
negotiations therefor), and a statement as to whether Adaptimmune is willing
nevertheless to allow such Excluded Target to be designated as a Collaboration
Target or a Universal Cells Program Target, as applicable (“Excluded Target
Clearance”).  If Adaptimmune notifies the JRC that such Target is not an
Excluded Target, or if Adaptimmune notifies the JRC that such Target is an
Excluded Target but nevertheless provides Excluded Target Clearance, then such
nominated Target shall remain eligible for designation as a Collaboration Target
or Universal Cells Program Target (as applicable) unless Burdened Technology
Limitations apply and no Burdened Technology Clearance is obtained as set forth
in Section 3.3.3(b) (Notice Obligations).  However, if Adaptimmune notifies the
JRC that the nominated Target is an Excluded Target, and Adaptimmune does not
provide an Excluded Target Clearance within [***] days of notification of
nomination of such Target for designation, then such Target may not be
designated as a Collaboration Target or a Universal Cells Program Target (as
applicable) and in lieu of such previously nominated Excluded Target, the JRC





31




(with respect to the nomination of a Target for designation as a Collaboration
Target) or Universal Cells (with respect to the nomination of a Target for
designation as a Universal Cells Program Target) may nominate an alternative
Target for designation as a Collaboration Target or Universal Cells Program
Target (as applicable) as described in this Section 3.3 (Designation of
Nominated Targets).

3.3.2    Acceptance of Burdened Technology.  If Adaptimmune does not provide
written notice to the JSC (with respect to a Target nominated for designation as
a Collaboration Target) or to Universal Cells (with respect to a Target
nominated for designation as a Universal Cells Program Target) that such
nominated Target is an Excluded Target, or if Adaptimmune provides Excluded
Target Clearance notwithstanding the fact that such Target is an Excluded
Target, then such Target shall become so designated as a Collaboration Target or
Universal Cells Program Target (as applicable) once the JSC (as to a proposed
Collaboration Target) or Universal Cells (as to a proposed Universal Cells
Program Target) accepts any Burdened Technology Limitations with respect to such
Target as set forth in Section 3.3.3 (Burdened Technology Limitations) below.

3.3.3    Burdened Technology Limitations.

(a)        Burdened Technology Limitations.  The Parties acknowledge that
certain materials and data and information relating thereto Controlled by a
Party and included in the Adaptimmune Technology or the Universal Cells
Technology may include financial or other obligations to Third Parties
(“Burdened Technology”).  Accordingly, the use of such Burdened Technology in a
Collaboration Research Program, Collaboration Profit-Share Program or Universal
Cells Program (as applicable), or the Development, Manufacture, Medical Affairs
Activities, or Commercialization of products resulting from the use of such
Burdened Technology, may result in (i) financial or obligations to Third Parties
relating to the practice of such Burdened Technology, (ii) limitations on the
use of certain information contained in the Burdened Technology, or (iii) a
reduction in the rights of the Parties under this Agreement under the Burdened
Technology relative to their rights under other technology licensed to such
Party pursuant to this Agreement (the obligations and limitations set forth in
the foregoing clauses ((i) through (iii)), the “Burdened Technology
Limitations”).

(b)        Notice Obligations.  Each Party will inform the other Party of any
Burdened Technology Limitations relating to any Adaptimmune Technology or
Universal Cells Technology that it may Control in relation to any Target
nominated for designation as a Collaboration Target or Universal Cells Program
Target no later than [***] after it is determined pursuant to Section 3.3.1
(Excluded Targets) whether such Target remains eligible for such
designation.  Such Target will be designated as a Collaboration Target or
Universal Cells Program Target (as applicable) if, after evaluation of the
nature and scope of the Burdened Technology Limitations, the JSC (with respect
to a Target nominated for designation as a Collaboration Target) or Universal
Cells (with respect to a Target nominated for designation as a Universal Cells
Program Target) approves such Burdened Technology Limitations (“Burdened
Technology Clearance”).

(c)        If no Burdened Technology Limitations apply to a nominated Target,
then such Target will be designated, effective as of the expiration of the [***]
time period in





32




Section 3.3.3(b) (Notice Obligations), as a Collaboration Target or a Universal
Cells Program Product, as application.  If Burdened Technology Limitations
apply, but no Burdened Technology Clearance is obtained within such [***] day
time period, then the JRC (with respect to the nomination of a Target for
designation as a Collaboration Target) or Universal Cells (with respect to the
nomination of a Target for designation as a Universal Cells Program Target) may
nominate an alternative Target for designation as a Collaboration Target or
Universal Cells Program Target (as applicable) as described in this Section 3.3
(Designation of Nominated Targets).

3.3.4    Target Maximums. A maximum of three (3) distinct Collaboration Targets
may be designated ([***]). A maximum of two distinct (2) Universal Cells Program
Targets may be designated.

3.3.5    Designation Exclusivity.  Once a Target is designated as a
Collaboration Target, it cannot also be designated as a Universal Cells Program
Target, and once a Target is designated as a Universal Cells Program Target, it
cannot also be designated as a Collaboration Target.

3.3.6    Dispute as to Excluded Targets.  If Universal Cells’ members of the JSC
disagree with, or otherwise question, Adaptimmune’s notice that a Target
nominated for designation as a Collaboration Target or Universal Cells Program
Target under this Section 3.3 (Designation of Nominated Targets) is an Excluded
Target, then such members may request that, subject to any confidentiality
obligations to any Third Parties, Adaptimmune provide further information to
support its position that the nominated Target is an Excluded Target.  If,
within [***] after the JSC’s receipt of such further information, Universal
Cells’ members of the JSC still disagree or question in good faith whether such
Target is an Excluded Target, then the Parties shall engage a mutually
acceptable Expert to determine whether the nominated Target is an Excluded
Target.  The Expert shall enter into confidentiality agreement with both Parties
and shall render his or her decision within [***] after being engaged after
reviewing information from Adaptimmune supporting its determination that a
nominated Target is an Excluded Target.  Subject to any confidentiality
obligations to any Third Parties, each Party shall reasonably cooperate with the
Expert to provide to him or her reasonable additional information requested by
the Expert to determine whether such Target is an Excluded Target.  If the
Expert finds that the nominated Target is an Excluded Target, then Universal
Cells shall be responsible for all costs and expenses of appointing the Expert
and such Target shall not become a Collaboration Target or a Universal Cells
Program Target and the JRC or Universal Cells, as applicable, may nominate
alternative Targets to be nominated for designation as a Collaboration Target or
a Universal Cells Program Target, as applicable.  If the Expert finds that the
nominated Target is not an Excluded Target, then Adaptimmune shall be
responsible for all costs and expenses of appointing the Expert and such Target
shall become a Collaboration Target or a Universal Cells Program Target as
applicable.

3.4       [***].

3.5       Contributed Technology.   Prior to contributing Universal Cells
Background IP for use in a Collaboration Product, [***] (“Contributed
Technology”), Universal Cells will disclose to Adaptimmune in writing (the
“Contributed Technology Notice”) the details of such Universal Cells Background
IP it proposes to use for such Collaboration Product, as well as whether an
exclusive Elected Unilateral Adaptimmune Product License would be available if
such





33




Collaboration Product were to become a Unilateral Adaptimmune Product, and if
not, provide a description of any basis for it not being then available (e.g.,
certain rights have been licensed out in a manner precluding the grant of the
exclusive Elected Unilateral Adaptimmune Product License) (a “Universal Cells
Impediment”). [***].

ARTICLE 4

 

COLLABORATION RESEARCH PROGRAM

4.1       Collaboration Research Plans.   Within [***] after the designation of
a Collaboration Target (either pursuant to an initial designation pursuant to
Article 3 (Pre-Designation Research Program), including in the exercise of the
Additional Collaboration Target Right, or a designation in connection with a
Target Substitution Right conducted pursuant to Section 4.6 (Target
Substitution)), the JRC, in consultation with the JDC if it then exists, shall
prepare and send to the JSC for approval a Collaboration Research Plan for the
Collaboration Research Program for such Collaboration Target.  Each
Collaboration Research Plan shall include details for the Development activities
(non-clinical, pre-clinical, and clinical) to be conducted by the Parties from
designation of the relevant Target until the end of the first Phase 1 Clinical
Trial for a Collaboration Product Directed To such Target, including, as may be
applicable, (a) characterization work in relation to such Collaboration Target,
(b) any other nonclinical or pre-clinical Development activities to be conducted
with respect to Collaboration Products Directed To such Collaboration Target,
(c) requirements for a “successful” Phase 1 Clinical Trial for Collaboration
Products Developed under such Collaboration Research Plan demonstrating that
Development of such Collaboration Product should be further progressed (for each
Collaboration Research Plan, the “Phase 1 Success Criteria”) and other criteria
agreed upon by the JDC pursuant to Section 4.2 (Collaboration Research Program
Parameters), and (d) a budget for the costs and expenses of activities to be
incurred in connection with the conduct of activities under the Collaboration
Research Plan (the “Collaboration Research Plan Budget”).  Each Collaboration
Research Plan shall be updated from time to time as agreed by the JRC in
consultation with JDC, but in any event at least once per Calendar Year.

4.2       Collaboration Research Program Parameters.   With respect to each
Collaboration Research Program, the JRC, in consultation with the JDC, shall
discuss [***].  For each Collaboration Research Program, the JRC, in
consultation with the JDC, shall adopt project progression guidelines, including
lead selection for the Collaboration Products Developed under such Collaboration
Research Program.  Additionally, the JRC, in consultation with the JDC, shall
discuss and agree on completion requirements for each stage of the Development
activities to be conducted pursuant to each Collaboration Research Program for
the Collaboration Products that are Developed under such Collaboration Research
Program, including go/no-go criteria for advancing a Collaboration Product into
a Phase 1 Clinical Trial.  The JDC shall update the applicable Collaboration
Research Plan accordingly with such agreed-upon criteria.

4.3       Conduct of Collaboration Research Program.   Each Party shall use
Commercially Reasonable Efforts to conduct the activities for each Collaboration
Research Program that are assigned to it under the Collaboration Research Plan
for such Collaboration Research Program in accordance with the timeframes for
completion of such activities set forth in such plan.  The Parties acknowledge
and agree that neither Party guarantees the success of tasks





34




 

undertaken under a Collaboration Research Program.  The Parties intend that they
will Develop one Collaboration Product for each Collaboration Target; provided
that the Parties may agree to modify and improve such Collaboration Product in
connection with the Development thereof.

4.4       Conduct of Phase 1 Clinical Trial for Collaboration Product.   Unless
the JSC agrees otherwise, [***] shall lead the conduct of and shall be the
sponsor for any Phase 1 Clinical Trial for a Collaboration Product pursuant to a
Collaboration Research Program, including all related IND submissions and
regulatory communications in connection therewith.  Adaptimmune will provide
regular updates to [***] regarding the conduct of any such Phase 1 Clinical
Trial for a Collaboration Product and, through the JDC, will review and discuss
the protocol for any such Phase 1 Clinical Trial and any material amendments
thereto.  In addition, [***] will provide to [***] for review all substantive
regulatory submissions and correspondence related to any such Phase 1 Clinical
Trial prior to submission thereof and will consider all timely comments [***]
thereon in good faith.  To the extent permitted by the applicable Regulatory
Authority, one representative of [***] may attend and participate in meetings
with Regulatory Authorities in the Territory directly relating to the conduct of
any Phase 1 Clinical Trial for a Collaboration Product.  Upon completion of the
first Phase 1 Clinical Trial conducted for a Collaboration Product led and
sponsored by [***], the JDC shall coordinate the process for transferring
promptly the ownership and sponsorship of the relevant IND to [***], with such
process to be completed within [***] after the issuance of the final study
report from such Phase 1 Clinical Trial.  Each Party shall have a right of
reference to all regulatory submissions made for Collaboration Products to the
extent relating to the Adaptimmune Technology (for Adaptimmune) or the Universal
Cells Technology (for Universal Cells).

4.5       Collaboration Research Program Costs.   Universal Cells shall be
responsible for the costs and expenses of the conduct of all activities under
each Collaboration Research Program for the Collaboration Products thereunder
(regardless of whether such activities are to be conducted by Universal Cells or
Adaptimmune), including Development activities such as the conduct of a Phase 1
Clinical Trial for Collaboration Products to be conducted under such
Collaboration Research Program and Manufacturing activities to supply
Collaboration Products for use in such Collaboration Research Program.  The
anticipated costs and expenses of such activities shall be set forth in the
Collaboration Research Plan Budget for each Collaboration Research Plan, which
budget will be updated as necessary in connection with any update to the
applicable Collaboration Research Plan.  If the Collaboration Research Plan is
updated to require Adaptimmune to perform additional Development activities, but
the JSC does not approve a corresponding increase in the Collaboration Research
Budget to reflect the performance of such additional activities, then
Adaptimmune will not be required to perform any additional activities in the
updated Collaboration Research Plan to the extent that performance of such
activities would exceed the amount budgeted for the performance of such
activities in the then-current Collaboration Research Budget.  If, during any
Calendar Year, Adaptimmune incurs more than [***] of the amount included in the
then-current Collaboration Research Plan Budget for such Calendar Year, then
unless otherwise approved by the JSC or such amounts are incurred as a result of
Universal Cells’ failure to perform any of its obligations under this Agreement,
Universal Cells shall have no obligation to reimburse Adaptimmune for any such
excess amounts.  Furthermore, unless otherwise agreed by the JRC, in no event
will the amount to be incurred pursuant to the Collaboration Research Plan
Budget exceed in the aggregate [***] in total on a per Collaboration Target
basis for activities conducted by the Parties pursuant to the Collaboration
Research Plan





35




during any Calendar Year, exclusive of the costs of the conduct of any Phase 1
Clinical Trial for a Collaboration Product. In accordance with a procedure to be
agreed by the JRC in connection with development and approval of the
Collaboration Research Plan and Collaboration Research Budget for each
Collaboration Research Program, no less frequently than each Calendar Quarter,
Universal Cells shall reimburse all of Adaptimmune’s costs and expenses on an
FTE Cost plus Out of Pocket Cost basis incurred for activities conducted
pursuant to each Collaboration Research Plan to the extent consistent with this
Section 4.5 (Collaboration Research Program Costs).  The allocation between the
Parties of costs and expenses incurred to Develop Collaboration Products beyond
activities set forth in the applicable Collaboration Research Plan for the
Collaboration Target that such Collaboration Products are Directed To are set
forth in Article 5 (Co-Development of Collaboration Profit-Share Products).

4.6       Target Substitution.

4.6.1    Pre-IND Substitutions for Collaboration Targets or Universal Cells
Program Targets.  Prior to the submission of the first IND for a Collaboration
Product Directed To a Collaboration Target or a Universal Cells Program Product
Directed To a Universal Cells Program Target (as applicable), the JRC, in
consultation with the JDC (with respect to a Collaboration Target) or Universal
Cells (with respect to a Universal Cells Program Target), as applicable, may
elect to nominate a substitute Target to replace such then-designated
Collaboration Target or Universal Cells Program Target (as applicable) (a
“Collaboration Substitution Target” with respect to a Collaboration Target or a
“Universal Cells Substitution Target” with respect to a Universal Cells Program
Target).  In such case, Section 3.2 (Nomination) and Section 3.3 (Designation of
Nominated Targets) above shall apply mutatis mutandis to the nomination and
designation of such Substitution Target to replace the then-designated
Collaboration Target or Universal Cells Program Target, as applicable (the
“Target Substitution Right”) and a new Collaboration Research Program will be
initiated in accordance with the terms of this Agreement.  For clarity, once
such Substitution Target is designated as the replacement Collaboration Target
or Universal Cells Program Target (as applicable), such replaced Target shall no
longer be a Collaboration Target or Universal Cells Program Target, as
applicable.  The JSC (with respect to replacement of a Collaboration Target) may
elect to exercise its Target Substitution Right up to [***] for each
Collaboration Target (other than any Collaboration Target designated under
Section 3.4 (Additional Collaboration Target Right), for which Collaboration
Target the Target Substitution Right will only be available [***]) (i.e., for a
total of up to [***] for Collaboration Targets, [***] substitutions being
possible for each of the [***] initially designated Collaboration Targets and
[***] substitution being possible for the Collaboration Target designated if the
Additional Collaboration Target Designation Right applies).  Universal Cells
(with respect to replacement of a Universal Cells Program Target) may elect to
exercise its Target Substitution Right up to [***] times for each Universal
Cells Program Target (i.e., for a total of [***] substitutions for Universal
Cells Program Targets, [***] substitutions being possible for each of the up to
the [***] initially designated Universal Cells Program Targets).  The JSC may
decide to make any additional Target substitutions with respect to any
Collaboration Target or Universal Cells Program Target (as applicable) for which
the Target Substitution Right has already been exhausted under this Section
4.6.1 (Pre-IND Substitutions for Collaboration Targets or Universal Cells
Program Targets), but any such additional Target substitutions may be made only
upon the mutual written agreement of the Parties (and not by decision of the
JSC).





36




4.6.2    Phase 1 Clinical Trial Substitution Right for Collaboration Targets. 
After the completion of a Phase 1 Clinical Trial for a Collaboration Product
Directed To a Collaboration Target, if the data resulting from such Phase 1
Clinical Trial indicates that such Collaboration Product does not meet the
applicable Phase 1 Success Criteria, then, unless the Collaboration Target that
such Collaboration Product is Directed To was designated as a Collaboration
Product pursuant Section 3.4 (Additional Collaboration Target Right), the JRC,
in consultation with the JDC shall have [***] Target Substitution Right to
nominate to the JSC for approval a Collaboration Substitution Target to replace
such Collaboration Target that such Collaboration Product was Directed To.  In
such case, Section 3.2 (Nomination) and Section 3.3 (Designation of Nominated
Targets) above shall apply mutatis mutandis to the nomination and designation of
such Substitution Target and a new Collaboration Research Program will be
initiated in accordance with the terms of this Agreement.  The JSC shall have
until the date that is [***] days after the date that the Tables, Figures, and
Listings from such Phase 1 Clinical Trial first become available to so notify
the JRC of such substitution.

4.6.3    Effect of Substitution.  For clarity, once a Collaboration Substitution
Target is designated as the new Collaboration Target and replaces the
previously-designated Target pursuant to Section 4.6.1 (Pre-IND Substitution for
Collaboration Targets or Universal Cells Program Targets) or Section 4.6.2
(Phase 1 Clinical Trial Substitution Right for Collaboration Targets), (a) such
replaced Target shall no longer be a Collaboration Target and will instead be a
Lapsed Target, and (b) notwithstanding any other provision to the contrary set
forth in this Agreement, the Parties will have the right to begin a new
Collaboration Research Program for such Collaboration Substitution Target, and
such Collaboration Research Program will replace the Collaboration Research
Program for the replaced Collaboration Target.

4.7       Progress Updates.  At each meeting of the JRC (with respect to
nonclinical and pre-clinical Development activities) and of the JDC (with
respect to Development activities relating to any clinical trials for a
Collaboration Product, including each Phase 1 Clinical Trial), each Party will
share with the JRC or JDC (as applicable) a summary regarding the activities
conducted by or on behalf of such Party under each Collaboration Research
Program since the last JRC or JDC meeting, sufficient for the JRC or JDC to
assess each Party’s progress under each Collaboration Research Program.  Each
Party will also promptly provide notice to the other Party, through the JRC or
JDC, of any significant Development events under each Collaboration Research
Program that the reporting Party reasonably believes materially impacts the
Development activities of the other Party under such Collaboration Research
Program or otherwise under this Agreement or that such Party reasonably believes
would be of interest to the other Party.

4.8       Collaboration Research Program Records.  Each Party shall require that
all work conducted by or on behalf of each Party in the course of a
Collaboration Research Program be completely and accurately recorded, in
sufficient detail and in good scientific manner, in separate laboratory
notebooks.  On reasonable notice, and at reasonable intervals, each Party shall
have the right to inspect and copy all such records of the other Party
reflecting work done under the Collaboration Research Program, to the extent
reasonably required to carry out its respective obligations and to exercise its
respective rights hereunder.  Notwithstanding the definition of “Confidential
Information,” all such records shall constitute Confidential Information of the
Party creating such records.





37




4.9       End of Collaboration Research Program.   Unless otherwise agreed by
the Parties and subject to the JSC’s exercise of the [***] Target Substitution
Right pursuant to Section 4.6.2 (Phase 1 Clinical Trial Substitution Right for
Collaboration Targets) if the Collaboration Product that was the subject of a
Collaboration Research Program did not meet the Phase 1 Success Criteria set
forth in the Collaboration Research Plan for such Collaboration Research
Program, then after the completion of the first Phase 1 Clinical Trial for a
Collaboration Product that is the subject of a Collaboration Research Program,
the Collaboration Research Term for such Collaboration Research Program will
expire and no further activities will be conducted in furtherance of such
Collaboration Research Program.

4.10     Ongoing Development/Commercialization.

4.10.1  Continuing Development and Commercialization Notice.  Promptly after the
Tables, Figures, and Listings from the first Phase 1 Clinical Trial for a
Collaboration Product become available to the sponsoring Party and are provided
to the non-sponsoring Party (the later of such dates, the “Phase 1 Data
Availability Date”), the Parties, through the JDC, shall meet and discuss the
results thereof.  No later than [***] after the Phase 1 Data Availability Date
for a Collaboration Product, each Party shall notify the other Party in writing
of whether such Party is interested in continuing to Develop, Manufacture, and
Commercialize such Collaboration Product in the Territory pursuant to this
Agreement (for each Collaboration Research Program, a “Continuing Development
and Commercialization Notice”).

4.10.2  Collaboration Profit-Share Products and Targets.  If, with respect to a
Collaboration Research Program, both Universal Cells and Adaptimmune each
provide the other Party a Continuing Development and Commercialization Notice
within the [***] day time period noted in Section 4.10.1 (Continuing Development
and Commercialization Notice), then the Collaboration Target that is the subject
of such Collaboration Research Program shall immediately become a Collaboration
Profit-Share Target, and the Collaboration Product that was the subject of such
Phase 1 Clinical Trial shall immediately become deemed a Collaboration
Profit-Share Product.

4.10.3  Unilateral Products and Targets.

(a)        Unilateral Universal Cells Product.  If, with respect to a
Collaboration Research Program, Universal Cells provides Adaptimmune with a
Continuing Development and Commercialization Notice within the [***] day time
period noted in Section 4.10.1 (Continuing Development and Commercialization
Notice), but either (i) Adaptimmune provides Universal Cells written notice that
Adaptimmune does not wish to continue to Develop, Manufacture, and Commercialize
the Collaboration Product Directed To the Collaboration Target that is the
subject of such Collaboration Research Program or (ii) Adaptimmune does not
timely provide Universal Cells with a Continuing Development and
Commercialization Notice within the [***] day time period noted in Section
4.10.1 (Continuing Development and Commercialization Notice), then (i) the
Collaboration Target that such Collaboration Product was Directed To shall
immediately become a Unilateral Universal Cells Target and cease to be a
Collaboration Target and (ii) the Collaboration Product that was the subject of
such Phase 1 Clinical Trial shall immediately become a Unilateral Universal
Cells Product and cease to be a Collaboration Product.





38




(b)        Unilateral Adaptimmune Product.  If, with respect to a Collaboration
Research Program, Adaptimmune provides Universal Cells with a Continuing
Development and Commercialization Notice within the [***] day time period noted
in Section 4.10.1 (Continuing Development and Commercialization Notice), but
either (i) Universal Cells provides Adaptimmune written notice that Universal
Cells does not wish to continue to Develop, Manufacture, and Commercialize the
Collaboration Product Directed To the Collaboration Target that is the subject
of such Collaboration Research Program or (ii) Universal Cells does not timely
provide Adaptimmune with a Continuing Development and Commercialization Notice
within the [***] day time period noted in Section 4.10.1 (Continuing Development
and Commercialization Notice), then (i) the Collaboration Target that such
Collaboration Product was Directed To shall immediately become a Unilateral
Adaptimmune Target and cease to be a Collaboration Target and (ii) the
Collaboration Product that was the subject of such Phase 1 Clinical Trial shall
immediately become a Unilateral Adaptimmune Product and cease to be a
Collaboration Product.

4.10.4  Lapsed Products and Targets.  If, with respect to a Collaboration
Research Program, neither Party provides the other Party with a Continuing
Development and Commercialization Notice within the [***] day time period noted
in Section 4.10.1 (Continuing Development and Commercialization Notice), or if
each Party notifies the other Party in writing that it does not wish to continue
to Develop, Manufacture, and Commercialize Collaboration Products Directed To
the Collaboration Target that is the subject of such Collaboration Research
Program, then (a) such Collaboration Target shall immediately become a “Lapsed
Target” and cease to be a Collaboration Target and (b) all Collaboration
Products Directed To such Collaboration Target shall immediately become Lapsed
Products and cease to be Collaboration Products.

4.10.5  Technology Transfer.  In the event that a Collaboration Target becomes a
Unilateral Target and the applicable Collaboration Product becomes a Unilateral
Product under Sections 4.10.3 (Unilateral Products and Targets) or 5.3
(Development of and Clinical Trials for Collaboration Profit-Share Products),
the Party relinquishing its right to such Collaboration Target and Collaboration
Product shall use Commercially Reasonable Efforts to promptly transfer to the
other Party, at the other Party’s cost and expense, all Know-How necessary or
reasonably useful for the other Party to Develop, Manufacture, and Commercialize
such Unilateral Product, except for such material Know-How already in the
receiving Party’s possession.  If so requested, the transferring Party agrees to
provide reasonable technical assistance to the other Party, at the transferring
party’s expense, to enable the other Party to reasonably understand and utilize
the transferred Know-How.

ARTICLE 5

 

CO-DEVELOPMENT OF COLLABORATION PROFIT-SHARE PRODUCTS

5.1       Co-Development Plans.   Within [***] days after the date a
Collaboration Product that was the subject of the Phase 1 Clinical Trial under
the applicable Collaboration Research Plan is designated as a Collaboration
Profit-Share Product pursuant to Section 4.10.2 (Collaboration Profit-Share
Products and Targets), the JDC shall prepare and send to the JSC for approval
the Co-Development Plan for such Collaboration Profit-Share Product, including
(a) an allocation between the Parties of responsibilities for Development
activities for the applicable Collaboration





39




Profit-Share Product, (b) a timeline and plan for process development,
chemistry, manufacturing, and controls activities and production with respect to
the relevant Collaboration Profit-Share Product to be Developed under each
Co-Development Plan, and (c) a budget of all costs and expenses to be incurred
in the performance of activities under the applicable Co-Development Plan (each,
a “Co-Development Budget”).  Each Co-Development Plan shall be updated from time
to time as agreed by the JDC but in any event at least once per Calendar Year.

5.2       Conduct of Co-Development Programs.   Each Party shall use
Commercially Reasonable Efforts to conduct the activities for each
Co-Development Program that are assigned to it under the Co-Development Plan for
such Co-Development Program in accordance with the timeframes for completion of
such activities set forth in such plan.  The Parties acknowledge and agree that
neither Party guarantees the success of tasks undertaken under a Co-Development
Program.

5.3       Development of and Clinical Trials for Collaboration Profit-Share
Products.   [***] shall lead all Development Efforts for the Collaboration
Profit-Share Products, including the conduct of (and shall be sponsor of) all
clinical trials to be conducted for the Collaboration Profit-Share Products
pursuant to each Co-Development Plan, including managing and owning all related
INDs and other regulatory submissions and communications in connection
therewith, and all Regulatory Approvals, unless the JSC agrees to delegate to
[***] the responsibility to conduct clinical trials, in which case the relevant
Co-Development Plan shall specify each Party’s roles in such clinical trials for
such Collaboration Profit-Share Product. The Parties shall reasonably cooperate
in connection with the conduct of all such Development activities and will
negotiate in good faith to enter into pharmacovigilance agreements and quality
assurance agreements before for the conduct of any Development activities for a
Collaboration Profit-Share Product under a Co-Development Plan. At any time (A)
if, following escalation pursuant to Section 2.2.4(b) (Escalation), the JSC and
the Executive Officers are unable to agree on a Co-Development Plan or
Co-Development Budget for a Collaboration Profit-Share Product, or any update
thereto, or (B) following completion of a clinical trial under a Co-Development
Plan, [***], in its sole discretion, may deliver a notice to [***] electing to
opt-out of further Development of the applicable Collaboration Profit-Share
Product under this Agreement (an “Opt-Out Notice”).  Upon receipt of an Opt-Out
Notice, [***] may elect to either (i) continue to Develop, Manufacture, and
Commercialize such Collaboration Profit-Share Product as a Unilateral [***]
Product, in which case, the Collaboration Profit-Share Target that such product
was Directed To will thereafter become a Unilateral [***] Target for purposes of
this Agreement or (ii) to terminate the further Development, Manufacture, and
Commercialization of such Collaboration Profit-Share Product, in which case the
Collaboration Profit-Share Target that such product was Directed To will
thereafter become a Lapsed Target for purposes of this Agreement.  [***] will
provide written notice to [***] of its election under the foregoing clause (i)
or (ii) no later than [***] days after the date of the applicable Opt-Out
Notice, and if [***] does not provide to [***] notice of such election prior to
the end of such [***] day period the applicable Collaboration Profit-Share
Target will thereafter become a Lapsed Target for purposes of this Agreement.

5.4       Regulatory.  All MAAs for the Collaboration Products (including
Collaboration Profit-Share Products) shall be made by and in the name of
Universal Cells or its Affiliate or sublicensee and all Regulatory Approval will
be held in the name of Universal Cells or its Affiliate or sublicensee, in
consultation with Adaptimmune through the JDC.  In addition, unless otherwise





40




agreed by the JDC, all filings, submissions to, and correspondence with
Regulatory Authorities regarding Regulatory Approval for any Collaboration
Profit-Share Product shall be made by Universal Cells in consultation with
Adaptimmune through the JDC.  Universal Cells shall provide to Adaptimmune for
review all substantive regulatory submissions and correspondence related to any
Collaboration Profit-Share Product and will consider all timely comments from
Adaptimmune thereon in good faith.  To the extent permitted by the applicable
Regulatory Authority, one representative of Adaptimmune may attend, as an
observer, meetings with Regulatory Authorities in the Territory directly
relating to any Collaboration Profit-Share Product.  Adaptimmune shall
reasonably cooperate with Universal Cells in connection with all such regulatory
activities for the Collaboration Profit-Share Products.

5.5       Development Updates.  At each meeting of the JDC, each Party will
share with the JDC (as applicable) a summary regarding the activities conducted
by or on behalf of such Party under each Co-Development Program since the last
JDC meeting, sufficient for the JDC to assess each Party’s Progress under the
under the applicable plan.  Each Party will also promptly provide notice to the
other Party, through the JDC, of any significant Development events under the
Co-Development Program that the reporting Party reasonably believes materially
impacts the Development activities of the other Party under such Co-Development
Program or otherwise under this Agreement or that such Party reasonably believes
would be of interest to the other Party.

5.6       Development Costs.  The Parties will equally share Development Costs
(as defined in Schedule 11.3) incurred in the Development of Collaboration
Profit-Share Products under each Co-Development Program.  Schedule 11.3
specifies the calculation and manner for the sharing of such costs.

ARTICLE 6

 

CO-COMMERCIALIZATION OF COLLABORATION PROFIT-SHARE PRODUCTS

6.1       Overview.  The Parties, through the JCC, will collaborate to develop
the Commercialization strategy for all Collaboration Profit-Share Products and
otherwise to Commercialize the Collaboration Profit-Share Products in accordance
with the applicable Co-Commercialization Plan, including the applicable
Co-Commercialization Budget.  [***] will be responsible for Commercialization of
Collaboration Profit-Share Products in the Territory in accordance with the
applicable Co-Commercialization Plan, including distribution, sales, reporting
to Regulatory Authorities, pricing and health systems-related activities, and
all other Commercialization activities, provided, however, [***].  For each
Collaboration Profit-Share Product, the Parties agree to negotiate in good faith
a Commercialization Agreement.  Adaptimmune may also propose to Universal Cells
that Adaptimmune provide such Commercialization support in major EU Countries in
which case the JCC shall discuss such proposal in good faith.  Universal Cells
shall book all revenues from sales of Collaboration Profit-Share Products,
subject to its obligations to share Profits with Adaptimmune as provided in
Section 11.3 (Collaboration Profit-Share Products).  The Parties shall share
equally all Profits related to the Commercialization of the Collaboration
Profit-Share Products, including all costs and expenses of Commercializing such
products (to the extent in accordance with the applicable Co-Commercialization
Budget).





41




6.2       Co-Commercialization Plans.  Within [***] after the initiation of the
first Pivotal Clinical Trial for a Collaboration Profit-Share Product, the JCC
shall prepare and send to the JSC for approval a Co-Commercialization Plan for
such Collaboration Profit-Share Product, including a Co-Commercialization
Budget.  Each Co-Commercialization Plan shall contain (a) the specific
objectives for Commercializing the relevant Collaboration Profit-Share Product,
including the anticipated launch dates in each Major Market, (b) the specific
Commercialization activities to be performed by each Party in connection
therewith, (c) a timeline and plan for production of commercial supplies of the
relevant Collaboration Profit-Share Product, including back-up suppliers,
inventory control, and commercial scale-up plans, labeling and packaging plans
and artwork therefor, and (d) a budget of all costs and expenses to be incurred
in the performance of activities under the applicable Co-Commercialization Plan
(each a “Co-Commercialization Budget”).  Each Co-Commercialization Plan shall be
updated from time to time as agreed by the JCC, but in any event at least once
per Calendar Year.

6.3       [***].

6.4       Conduct of Co-Commercialization Programs.  Each Party shall use
Commercially Reasonable Efforts to conduct the activities for each
Co-Commercialization Program that are assigned to it under the
Co-Commercialization Plan for such Co-Commercialization Program in accordance
with the timeframes for completion of such activities set forth in such
plan.  The Parties acknowledge and agree that neither Party guarantees the
success of tasks undertaken under a Co-Commercialization Program.

6.5       Commercialization Updates.  At each meeting of the JCC, each Party
will share with the JCC a summary regarding the activities conducted by or on
behalf of such Party under each Co-Commercialization Program since the last JCC
meeting, sufficient for the JCC to assess each Party’s progress under the
Co-Commercialization Program.  Each Party will also promptly provide notice to
the other Party, through the JCC, of any significant Commercialization events
under any Co-Commercialization Program that the reporting Party reasonably
believes materially impacts the Commercialization activities of the other Party
under such Co-Commercialization Program or otherwise under this Agreement or
that such Party reasonably believes would be of interest to the other Party.

6.6       Co-Commercialization Costs.   The Parties will equally share the costs
of Commercializing Collaboration Profit-Share Products.  Schedule 11.3 specifies
the calculation and sharing of costs and expenses and Profits in connection with
the Commercialization of the Collaboration Profit-Share Products under each
Co-Commercialization Program.

ARTICLE 7

 

DEVELOPMENT AND COMMERCIALIZATION OF UNILATERAL PRODUCTS

7.1       Unilateral Universal Cells Products.

7.1.1    Development Diligence Obligations.  Universal Cells shall use
Commercially Reasonable Efforts to Develop and obtain Regulatory Approval of all
Unilateral Universal Cells Products in the Field in each Major Market, at its
sole cost and expense.





42




7.1.2    Commercialization Diligence Obligations.  After obtaining Regulatory
Approval of a Unilateral Universal Cells Product in the Field in a country,
Universal Cells shall use Commercially Reasonable Efforts to Commercialize such
Unilateral Universal Cells Product in the Field in such country, at its sole
cost and expense.

7.2       Unilateral Adaptimmune Products.

7.2.1    Development Diligence Obligations.  Adaptimmune shall use Commercially
Reasonable Efforts to Develop and obtain Regulatory Approval of all Unilateral
Adaptimmune Products in the Field in each Major Market, at its sole cost and
expense.

7.2.2    Commercialization Diligence Obligations.  After obtaining Regulatory
Approval of a Unilateral Adaptimmune Product in the Field in a country,
Adaptimmune shall use Commercially Reasonable Efforts to Commercialize such
Unilateral Adaptimmune Product in the Field in such country, at its sole cost
and expense.

ARTICLE 8

 

UNIVERSAL CELLS PRE-CLINICAL RESEARCH; UNIVERSAL CELLS PROGRAM

8.1       Permitted Pre-Clinical Research. Notwithstanding any other provision
of this Agreement, Universal Cells may conduct non-clinical research activities
with respect to T-Cell differentiation at its sole cost and sole discretion for
the purposes of Developing Universal Cells Program Products (the “Universal
Cells Research Activities”).

8.2       Performance of the Universal Cells Program.   Universal Cells shall
have the right, but not the obligation, to Develop, Manufacture, Commercialize,
and otherwise exploit up to two Universal Cells Program Products, each Directed
To one of the two Universal Cells Program Targets in the Field in the Territory
(the “Universal Cells Program”), at its sole cost and at its sole
discretion.  For clarity, an Universal Cells Program Product includes all
reasonable improved and modified versions or iterations of the product that
initially became an Universal Cells Program Product, whether intended to improve
the safety, efficacy, or other properties of such Universal Cells Program
Product.

ARTICLE 9

 

LICENSES; OPTIONS; INTELLECTUAL PROPERTY

9.1       Licenses.

9.1.1    Universal Cells Research Activities License.  Adaptimmune hereby grants
to Universal Cells a non-exclusive, worldwide, sublicensable (through multiple
tiers), royalty-free, fully-paid license under all Adaptimmune-Licensed
Universal Cells IP that is necessary or reasonably useful for Universal Cells to
conduct the Universal Cells Research Activities; provided further that Universal
Cells shall not have the right to grant sublicenses to practice Adaptimmune’s
proprietary Cell differentiation technology to any Third Party. For clarity such
license does not include any license to Universal under any Adaptimmune
Background IP other than the Adaptimmune-Licensed Universal Cells IP.





43




9.1.2    Grant to Universal Cells Under Adaptimmune-Licensed Universal Cells IP.
 Adaptimmune hereby grants to Universal Cells, effective upon the designation of
a Universal Cells Program Target, an exclusive, worldwide, sublicensable
(through multiple tiers), royalty-bearing, license under all
Adaptimmune-Licensed Universal Cells IP that is necessary or reasonably useful
for Universal Cells to make, have made, use, sell, offer for sale, import,
export, Develop, Manufacture, Commercialize, and otherwise exploit the Universal
Cells Program Product Directed To such Universal Cells Program Target in the
Field in the Territory for the purpose of conducting activities pursuant to the
Universal Cells Program and in accordance with this Agreement.

9.1.3    Grant-Back to Adaptimmune.  Universal Cells hereby grants to
Adaptimmune a non-exclusive, sublicensable (through multiple tiers but solely to
Third Parties developing, manufacturing, or commercializing products based on
Cells with or for Adaptimmune), royalty-free license under the Universal Cells
Grant-Back Patent Rights to make, have made, use, sell, offer for sale, import,
export, Develop, Manufacture and Commercialize products based on Cells.

9.1.4    Unilateral Universal Cells Product License.  Subject to the terms and
conditions of this Agreement, Adaptimmune hereby grants to Universal Cells,
effective upon the date a Collaboration Target becomes a Unilateral Universal
Cells Target, an exclusive worldwide, sublicensable (through multiple tiers),
royalty-bearing, license under all Adaptimmune-Licensed IP to make, have made,
use, sell, offer for sale, import, export, Develop, Manufacture, Commercialize,
and otherwise exploit the Unilateral Universal Cells Product Directed To such
Unilateral Universal Cells Target in the Field in the Territory in accordance
with this Agreement.  For clarity, this license does not grant Universal Cells
any right to, and Universal Cells shall not, use the Adaptimmune-Licensed IP to
modify the Receptor in the applicable Unilateral Universal Cells Product;
provided, that Universal Cells shall otherwise have the right to modify,
improve, and otherwise alter the Unilateral Universal Cells Product (including
the Receptor contained therein) in connection with its exploitation of the
Unilateral Universal Cells Product in accordance with this Agreement.

9.1.5    Unilateral Adaptimmune Product License.  Subject to the terms and
conditions of this Agreement, Universal Cells hereby grants Adaptimmune,
effective upon the date a Collaboration Target becomes a Unilateral Adaptimmune
Target, an exclusive worldwide, sublicensable (through multiple tiers),
royalty-bearing, license under all Patent Rights within the Universal Cells
Licensed IP to make, have made, use, sell, offer for sale, import, export,
Develop, Manufacture, Commercialize, and otherwise exploit the Unilateral
Adaptimmune Product Directed To such Unilateral Adaptimmune Target in accordance
with this Agreement.  For clarity, this license does not grant Adaptimmune any
right to, and Adaptimmune shall not, use the Universal Cells Licensed IP to
modify the Receptor in the applicable Unilateral Adaptimmune Product; provided,
that Adaptimmune shall otherwise have the right to modify, improve, and
otherwise alter the Unilateral Adaptimmune Product (including the Receptor
contained therein) in connection with its exploitation of the Unilateral
Adaptimmune Product in accordance with this Agreement.

9.1.6    Co-Development and Co-Commercialization Licenses for Collaboration
Products.





44




(a)        License to Universal Cells.  Subject to the terms and conditions of
this Agreement, Adaptimmune hereby grants to Universal Cells a worldwide,
sublicensable (through multiple tiers, and subject to Adaptimmune’s prior
written consent as set forth in Section 9.3.1 (Sublicensing Rights)),
royalty-bearing, license under the Adaptimmune Licensed IP to make, have made,
use, sell, offer for sale, import, export, Develop, Commercialize, and otherwise
exploit the Collaboration Products in accordance with the terms and conditions
of this Agreement, including the applicable Collaboration Research Plan,
Co-Development Plan, Co-Commercialization Plan, and Commercialization Agreement
(as applicable).  Such license shall be co-exclusive to Universal Cells, subject
to Adaptimmune’s retained rights under such Adaptimmune Background IP and
Arising IP to make, have made, use, sell, offer for sale, import, export,
Develop, Manufacture, Commercialize, and otherwise exploit the Collaboration
Products in accordance with the terms and conditions of this Agreement.

(b)        License to Adaptimmune.  Subject to the terms and conditions of this
Agreement, Universal Cells hereby grants to Adaptimmune a worldwide,
sublicensable (through multiple tiers, and subject to Universal Cells’ prior
written consent as set forth in Section 9.3.1 (Sublicensing Rights)),
royalty-bearing, license under the Universal Cells Licensed IP to make, have
made, use, sell, offer for sale, import, export, research, Develop, Manufacture,
Commercialize, and otherwise exploit the Collaboration Products in accordance
with the terms and conditions of this Agreement, including the applicable
Collaboration Research Plan, Co-Development Plan, Co-Commercialization Plan, and
Commercialization Agreement (as applicable).  Such license shall be co-exclusive
to Adaptimmune, subject to Universal Cell’s retained rights under such Universal
Cells Background IP and Arising IP to make, have made, use, sell, offer for
sale, import, export, Develop, Manufacture, Commercialize, and otherwise exploit
the Collaboration Products in accordance with the terms and conditions of this
Agreement..

9.2       Options.

9.2.1    Unilateral Adaptimmune Product Elected License.  Any time during the
period commencing when a Collaboration Target becomes a Unilateral Adaptimmune
Target (and the Collaboration Product Directed To such Target becomes a
Unilateral Adaptimmune Product) in accordance this Agreement, and ending upon
the date that is [***] thereafter, (the “Adaptimmune Election Period”),
Adaptimmune may elect, by providing written notice (a “Unilateral Adaptimmune
Product Elected License Notice”) to Universal Cells during such Adaptimmune
Election Period specifying the specific Unilateral Adaptimmune Target (the
“Elected Unilateral Adaptimmune Target”) and the specific Contributed Technology
used, contained, or incorporated into such Elected Unilateral Adaptimmune
Product Directed To such Target it wishes to obtain license rights to receive
from Universal Cells, an exclusive, worldwide, sublicensable (through multiple
tiers), royalty-bearing, license under all (a) Universal Cells Background IP and
(b) Arising IP Controlled by Universal Cells, in each case (a) and (b), that
relates to such Contributed Technology and is necessary or reasonably useful for
Adaptimmune to make, have made, use, sell, offer for sale, import, export,
Develop, Manufacture, Commercialize, and otherwise exploit such Elected
Unilateral Adaptimmune Product solely for the purpose of conducting such
activities with respect to such Unilateral Adaptimmune Product (the “Elected
Unilateral Adaptimmune Product License”).  Subject to the terms and conditions
of this Agreement, upon receipt of a Unilateral Adaptimmune Product Elected
License Notice, Universal Cells shall confirm whether an exclusive Elected
Unilateral Adaptimmune Product License is then





45




available, and if not, provide a description of any applicable Universal Cells
Impediment. If a Universal Cells Impediment is identified, and the Parties agree
on certain adjustments necessary to enable a variation of the Elected Unilateral
Adaptimmune Product License to be granted, the Parties shall enter into an
agreement specifying any adjustments to the Elected Unilateral Adaptimmune
Product License necessary to address such Universal Cells Impediment. If the
Parties enter into such an agreement, or if no Universal Cells Impediment
exists, then Universal Cells shall grant to Adaptimmune, and hereby does, grant
to Adaptimmune the Elected Unilateral Adaptimmune Product License subject to any
such mutually agreed modifications.

9.2.2    Universal Cells Program Product Elected License.  If a Universal Cells
Program Product uses (or is engineered using) Adaptimmune’s proprietary T-Cell
differentiation process, then at any time during the period commencing when a
Collaboration Target becomes a Universal Cells Program Target (and the
Collaboration Product Directed To such Target becomes a Universal Cells Program
Product) in accordance with this Agreement and ending upon the date that is
[***] thereafter (the “Universal Cells Election Period”), Universal Cells may,
by providing written notice (a “Universal Cells Program Product Elected License
Notice”) to Adaptimmune during such Universal Cells Election Period specifying
the specific Universal Cells Program Target concerned (the “Elected Universal
Cells Program Target”), elect to receive from Adaptimmune an exclusive,
worldwide, sublicensable (through multiple tiers), royalty-bearing, license
under all (a) Adaptimmune Background IP and (b) Arising IP Controlled by
Adaptimmune that, in each case ((a) and (b)), is (i) specific to the
Adaptimmune’s proprietary T-Cells differentiation process and (ii) necessary or
reasonably useful for Universal Cells to make, have made, use, sell, offer for
sale, import, export, Develop, Manufacture, Commercialize, and otherwise exploit
such Universal Cells Program Product solely for the purpose of conducting such
activities with respect to such Universal Cell Program Product in accordance
with the terms and conditions of this Agreement (the “Elected Universal Cells
Program Product License”).  Upon receipt of a Universal Cells Program Product
Elected License Notice, Adaptimmune shall confirm whether an exclusive Elected
Universal Cells Program Product License is then available, and if not, provide a
description of any basis for it not being then available (e.g., certain rights
have been licensed out in a manner precluding the grant of the exclusive Elected
Universal Cells Program Product License) (an “Adaptimmune Impediment”). If an
Adaptimmune Impediment is identified, and the Parties agree on certain
adjustments necessary to enable a variation of the Elected Universal Cells
Program Product License to be granted at such time, the Parties shall enter into
an agreement specifying any adjustments to the Elected Universal Cells Program
Product License necessary to address such Adaptimmune Impediment.  If the
Parties enter into such an agreement, or if no Adaptimmune Impediment then
exists, then Adaptimmune shall grant to Universal Cells, and hereby grants to
Universal Cells, the Elected Universal Cells Program Product License subject to
any such mutually agreed modifications.  For clarity, the license pursuant to
this Section 9.2.2 does not include any rights under any other Adaptimmune
Background IP or Arising IP other than that which is specific to Adaptimmune’s
proprietary T-Cell differentiation process, and, without limitation, does not
include Patent Rights covering or Know-How relating to engineering of TCRs.

9.3       Sublicense Rights.

9.3.1    Sublicensing Rights.  Wherever in this Agreement either Party is
granted the right to grant sublicenses, such Party may exercise such right
without obtaining the





46




prior approval of the other Party unless otherwise expressly set forth herein,
provided that such sublicense is granted pursuant to a written agreement that
subjects such sublicensee to all relevant terms, conditions, restrictions, and
limitations of this Agreement.  [***].  Each Party may sublicense its rights
under Section 9.1.6 (Co-Development and Co-Commercialization Licenses for
Collaboration Products) only with the prior written consent of the other Party,
not to be unreasonably withheld, delayed or conditioned (provided, that a Party
may grant a limited sublicense to any contract research organizations, contract
manufacturing organizations, clinical research organizations, or other
subcontractors engaged by such Party to perform such Party’s obligations with
respect to the Collaboration Products without such prior written consent and in
accordance with Section 17.15 (Subcontracting; Performance by Affiliates).

9.3.2    [***].

9.4       Retained Rights.

9.4.1    Universal Cells Retained Rights.  With respect to this Agreement, any
rights of Universal Cells not expressly granted to Adaptimmune under the
provisions of this Agreement or the Existing Agreement shall be retained by
Universal Cells.

9.4.2    Adaptimmune Retained Rights.  With respect to this Agreement, any
rights of Adaptimmune not expressly granted to Universal Cells under the
provisions of this Agreement or the Existing Agreement shall be retained by
Adaptimmune.

9.5       Section 365(n) Of The Bankruptcy Code.  All rights and licenses
granted under or pursuant to any section of this Agreement are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the Bankruptcy
Code, licenses of rights to “intellectual property” as defined under Section
101(35A) of the Bankruptcy Code.  The Parties shall retain and may fully
exercise all of their respective rights and elections under the Bankruptcy
Code.  Upon the bankruptcy of any Party, the non-bankrupt Party shall further be
entitled to a complete duplicate of (or complete access to, as appropriate) any
licensed intellectual property not already in such Party’s possession and
necessary for such Party to enjoy the rights granted to it under such license,
and such, if not already in its possession, shall be promptly delivered to the
non-bankrupt Party, unless the bankrupt Party elects to continue, and continues,
to perform all of its obligations under this Agreement.

9.6       No Implied Licenses or Rights.  Except as expressly provided in this
Agreement, neither Party shall have any license or other interest in any
intellectual property rights Controlled by the other Party.

9.7       Ownership of Arising Inventions and Intellectual Property Rights.

9.7.1    Collaboration Inventions.

(a)        Adaptimmune Technology Inventions.  As between the Parties,
Adaptimmune shall solely own all Adaptimmune Technology Inventions and all
Patent Rights covering such inventions. Universal Cells hereby assigns, and will
assign, to Adaptimmune all of its rights, title, and interest in, to, and under
the Adaptimmune Technology Inventions, and all Patent Rights covering such
inventions.





47




(b)        Universal Cells Technology Inventions.   As between the Parties,
Universal Cells shall solely own all Universal Cells Technology Inventions and
all Patent Rights covering such inventions. Adaptimmune hereby assigns, and will
assign, to Universal Cells all of its rights, title, and interest in, to, and
under the Universal Cells Technology Inventions, and all Patent Rights covering
such inventions .

(c)        PSC Inventions.  As between the Parties, Universal Cells shall solely
own all PSC Inventions and all Patent Rights covering such inventions.
Adaptimmune hereby assigns to Universal Cells all of its rights, title, and
interest in, to, and under the PSC Inventions and all Patent Rights covering
such inventions.

(d)        Collaboration Joint Inventions.   As between the Parties, the Parties
shall jointly own all Collaboration Joint Inventions and all Patent Rights
covering such inventions. Each Party hereby assigns, and will assign, to the
other Party an undivided, equal joint interest in, to, and under the
Collaboration Joint Inventions, and all Patent Rights covering such inventions.
Subject to the rights and licenses granted herein and pursuant to the Existing
Agreement, each Party shall have the right, without any obligation to obtain any
approval or consent of, nor pay a share of the proceeds to or account to, the
other Party to practice, enforce, license, assign, or otherwise exploit the
Collaboration Joint Inventions and Patent Rights covering such inventions, and
each Party hereby waives any right it may have under the Applicable Laws of any
jurisdiction to require such approval, consent, or accounting. Each Party agrees
to cooperate with the other Party, as reasonably requested, and to take such
actions as may be required to give effect to this Section 9.7 (Ownership of
Arising Inventions and Intellectual Property Rights) in a particular country
within the Territory.

9.7.2    Universal Cells Program Inventions.  As between the Parties, Universal
Cells shall solely own all Universal Cells Program Inventions and all Patent
Rights covering such inventions.

9.8       Patent Prosecution and Maintenance.

9.8.1    Adaptimmune Background IP.  As between the Parties, Adaptimmune shall
have the sole right, and shall use Commercially Reasonable Efforts, to control
the filing, prosecution, and maintenance of all Patent Rights within the
Adaptimmune Background IP (“Adaptimmune Background Patents”) including such
Patents Rights within the Adaptimmune Background IP solely related to the
Adaptimmune Technology, at its sole cost and using counsel of its choice,
including the conduct of re-examinations, reviews, reissues, and the like with
respect to such Patent Rights, and the conduct of interferences, the defense of
oppositions, oppositions, post-grant reviews, inter partes reviews, and other
similar proceedings with respect to such Patent Rights.

9.8.2    Universal Cells Background IP.  As between the Parties, Universal Cells
shall have the sole right, and shall use Commercially Reasonable Efforts, to
control the filing, prosecution, and maintenance of all Patent Rights within the
Universal Cells Background IP, at its sole cost and using counsel of its choice
(“Universal Cells Background Patents”), including the conduct of
re-examinations, reviews, reissues and the like with respect to such Patent
Rights, and the conduct of interferences, the defense of oppositions,
oppositions, post-grant reviews, inter





48




partes reviews, and other similar proceedings with respect to such Patent
Rights, subject to the rights granted by Universal Cells to Adaptimmune under
the Background Agreement with respect to the filing, prosecution, and
maintenance thereof.

9.8.3    Arising Core Adaptimmune Patents.  As between the Parties, Adaptimmune
shall have the sole right, and shall use Commercially Reasonable Efforts, to
control the filing, prosecution, and maintenance of all Patent Rights claiming
the Adaptimmune Technology Inventions (“Arising Core Adaptimmune Patents”),
including the conduct of re-examinations, reviews, reissues, and the like with
respect to such Patent Rights, and the conduct of interferences, the defense of
oppositions, oppositions, post-grant reviews, inter partes reviews, and other
similar proceedings with respect to such Patent Rights, at Adaptimmune’s sole
cost and using counsel of its choice.

9.8.4    Arising Core Universal Cells Patents.  As between the Parties,
Universal Cells shall have the sole right, and shall use Commercially Reasonable
Efforts, to control the filing, prosecution, and maintenance of all Patent
Rights claiming Universal Cells Technology Inventions or PSC Inventions
(“Arising Core Universal Cells Patents”), including the conduct of
re-examinations, reviews, reissues and the like with respect to such Patent
Rights, and the conduct of interferences, the defense of oppositions,
oppositions, post-grant reviews, inter partes reviews, and other similar
proceedings with respect to such Patent Rights, at Universal Cells’ sole cost
and using counsel of its choice.

9.8.5    Collaboration Joint IP.  This Section 9.8.5 (Collaboration Joint
IP)shall apply with respect to the filing, prosecution, and maintenance of the
Patent Rights claiming the Collaboration Joint Inventions (“Collaboration Joint
Patent Rights”), including the conduct of re-examinations, reviews, reissues and
the like with respect to such Patent Rights, and the conduct of interferences,
the defense of oppositions, oppositions, post-grant reviews, inter partes
reviews, and other similar proceedings with respect to such Patent Rights.
Subject to Section 9.8.6 (Modification for Unilateral Adaptimmune Products) and
Section 9.8.7 (Modification for Unilateral Universal Cells Products), as between
the Parties, [***] shall have the first right, but not the obligation, to
control the filing, prosecution, and maintenance of the Collaboration Joint
Patent Rights, using outside counsel of its choice.

(a)        [***].

(b)        [***].

(c)        All costs and expenses incurred by Party in connection with the
filing, prosecution, and maintenance of the Collaboration Joint Patent Rights
shall be shared equally by the Parties.

9.8.6    Modification for Unilateral Adaptimmune Products.  Notwithstanding
Section 9.8.5 (Collaboration Joint IP), upon a Collaboration Target becoming a
Unilateral Adaptimmune Target, Adaptimmune shall have the sole right, and shall
use Commercially Reasonable Efforts, to file, prosecute, and maintain those
Collaboration Joint Patent Rights that contain claims solely and specifically
directed to Unilateral Adaptimmune Products or are solely and specifically
directed to a Unilateral Adaptimmune Target (“Unilateral





49




Adaptimmune Product-Specific Patents”), including the conduct of
re-examinations, reviews, reissues, and the like with respect to such Patent
Rights, and the conduct of interferences, the defense of oppositions,
oppositions, post-grant reviews, inter partes reviews, and other similar
proceedings with respect to such Patent Rights, at Adaptimmune’s sole cost and
using counsel of its choice. To the extent Universal Cells was previously
controlling the prosecution of any Unilateral Adaptimmune Product-Specific
Patents at the time immediately prior to such Collaboration Target becoming a
Unilateral Adaptimmune Target pursuant to Section 9.8.5 (Collaboration Joint
IP), Universal Cells shall transfer all files and documents in Universal Cells’
possession and Control necessary for the prosecution and maintenance of such
Unilateral Adaptimmune Product-Specific Patents in such country to Adaptimmune.
Upon a Collaboration Target becoming a Unilateral Adaptimmune Target, the
Parties shall discuss and agree upon which Party will have the prosecution and
maintenance of Collaboration Joint Patent Rights that are not Unilateral
Adaptimmune Product-Specific Patents.

9.8.7    Modification for Unilateral Universal Cells Products.  Notwithstanding
Section 9.8.5 (Collaboration Joint IP), upon a Collaboration Target becoming a
Unilateral Universal Cells Target, Universal Cells shall have the sole right,
and shall use Commercially Reasonable Efforts, to file, prosecute, and maintain
those Collaboration Joint Patent Rights that contain claims solely and
specifically directed to Unilateral Universal Cells Products or are solely and
specifically directed to a Unilateral Universal Cells Target (“Unilateral
Universal Cells Product-Specific Patents”), including the conduct of
re-examinations, reviews, reissues, and the like with respect to such Patent
Rights, and the conduct of interferences, the defense of oppositions,
oppositions, post-grant reviews, inter partes reviews, and other similar
proceedings with respect to such Patent Rights, at Universal Cell’s sole cost
and using counsel of its choice. To the extent Adaptimmune was previously
controlling the prosecution of any Unilateral Universal Cells Product-Specific
Patents at the time immediately prior to such Collaboration Target becoming a
Unilateral Universal Cells Target pursuant to Section 9.8.5 (Collaboration Joint
IP), Adaptimmune shall transfer all files and documents in Adaptimmune’s
possession and Control necessary for the prosecution and maintenance of such
Unilateral Universal Cells Product-Specific Patents in such country to Universal
Cells. Upon a Collaboration Target becoming a Unilateral Universal Cells Target,
the Parties shall discuss and agree upon which Party will have the prosecution
and maintenance of Collaboration Joint Patent Rights that are not Unilateral
Adaptimmune Product-Specific Patents.

9.8.8    Coordination of Prosecution. The Parties shall cooperate to coordinate
same-day patent application filings for Arising IP, as requested by the other
party, for any provisional or non-provisional patent applications (but for
clarity not any continuations, continuations-in-part or divisionals) as for
patent application filings within the Universal Cells Background IP or
Adaptimmune Background IP that are directed to subject matter inventions that
were used to identify, produce or develop a Product during the performance of
activities under this Agreement to avoid jeopardizing patentability of any such
Patent Right.

9.9       Patent Enforcement.

9.9.1    Universal Cells Background IP. As between the Parties, Universal Cells
shall have the sole right, but not the obligation, to initiate, prosecute and
control any legal action or proceeding enforcing Patent Rights within the
Universal Cells Background IP (subject to





50




the Existing Agreement), against infringement by a Third Party product that is
competitive with any Collaboration Product, Unilateral Product, or Universal
Cells Program Product, at its sole cost and expense (except that costs of
enforcing such Patent Rights against Third Party products competitive with
Collaboration Products shall be shared equally by the Parties) and using counsel
of its choice. [***].

(a)        [***].

9.9.2    Adaptimmune Background IP

(a)        Composition of Matter Patents. As between the Parties, with respect
to Patent Rights within the Adaptimmune Background IP that solely claim the
composition of matter of a given Unilateral Universal Cells Product,
Collaboration Product, Universal Cells Program Product, or Unilateral
Adaptimmune Product (as applicable), and provided that the Arising IP does not
then-currently contain any Patent Right claiming the composition of matter of
such Unilateral Universal Cells Product, Collaboration Product, Universal Cells
Program Product, or Unilateral Adaptimmune Product (as applicable):

(i)         [***] shall have the sole right, but not the obligation, to
initiate, prosecute and control any legal action or proceeding enforcing such
Patent Rights against infringement by a Third Party product that is competitive
with any Unilateral Universal Cells Program Product, at its sole cost and
expense and using counsel of its choice. [***].

(ii)       [***] shall have the sole right, but not the obligation, to initiate,
prosecute and control any legal action or proceeding enforcing such Patent
Rights against infringement by a Third Party product that is competitive with
any Unilateral Adaptimmune Product, at its sole cost and expense and using
counsel of its choice. [***].

(iii)      [***] shall have the first right, but not the obligation, to
initiate, prosecute and control any legal action or proceeding enforcing such
Patent Rights against infringement by a Third Party product that is competitive
with any Collaboration Product, using counsel that is mutually agreed to by
Universal Cells and Adaptimmune. If [***] does not elect to bring such legal
action to abate such infringement described in this subsection within ninety
(90) days (or such longer time periods as the Parties may agree) after receiving
notice of such infringement from [***], or if applicable, no later than [***]
days prior to the applicable expiration date for the initiation of such action
under Applicable Law, then [***] shall have the right but not the obligation, to
initiate, prosecute, and control any such action or proceeding, using counsel
that is mutually agreed to by Universal Cells and Adaptimmune. [***].

(iv)       Neither Party shall have the right to initiate, prosecute and control
any legal action or proceeding enforcing such Patent Rights against infringement
by a Third Party product that is competitive with any Universal Cells Program
Product.

(b)        Other Patents. As between the Parties, with respect to Patent Rights
within the Adaptimmune Background IP that do not claim the composition of matter
of a given Unilateral Universal Cells Product, Collaboration Product, Universal
Cells Program Product, or Unilateral Adaptimmune Product (as applicable):





51




(i)         Adaptimmune shall have the sole right, but not the obligation, to
initiate, prosecute and control any legal action or proceeding enforcing such
Patent Rights against infringement by a Third Party product that is competitive
with any Unilateral Adaptimmune Product, at its sole cost and expense and using
counsel of its choice. [***].

(ii)       [***] shall have the first right, but not the obligation, to
initiate, prosecute and control any legal action or proceeding enforcing such
Patent Rights against infringement by a Third Party product that is competitive
with any Collaboration Product, using counsel that is mutually agreed to by
[***]. If [***] does not elect to bring such legal action to abate such
infringement described in this subsection within [***] (or such longer time
periods as the Parties may agree) after receiving notice of such infringement
from [***] or if applicable, no later than [***] prior to the applicable
expiration date for the initiation of such action under Applicable Law, then
[***] shall have the right but not the obligation, to initiate, prosecute, and
control any such action or proceeding, using counsel that is mutually agreed to
by Universal Cells and Adaptimmune. [***].

(iii)      [***] shall have the first right, but not the obligation, to
initiate, prosecute and control any legal action or proceeding enforcing such
Patent Rights against infringement by a Third Party product that is competitive
with any Unilateral Universal Cells Product, at its sole cost and expense and
using counsel of its choice. [***]. If [***] does not elect to bring such legal
action to abate such infringement described in this subsection within [***]
after receiving notice of such infringement from [***], or if applicable, no
later than [***] days prior to the applicable expiration date for the initiation
of such action under Applicable Law (unless otherwise agreed by the Parties in
writing), then [***] shall have the right but not the obligation, to initiate,
prosecute, and control any such action or proceeding, at its sole cost and
expense and using counsel of its choice. [***].

(iv)       Neither Party shall have the right to initiate, prosecute and control
any legal action or proceeding enforcing such Patent Rights against infringement
by a Third Party product that is competitive with any Universal Cells Program
Product.

9.9.3    Arising Core Universal Cells Patents.

(a)        As between the Parties, Universal Cells shall have the sole right,
but not the obligation, to initiate, prosecute and control any legal action or
proceeding enforcing Arising Core Universal Cells Patents, against infringement
by a Third Party product that is competitive with any Universal Cells Program
Product, Unilateral Universal Cells Product or Collaboration Product, at its
sole cost and expense (except that costs of enforcing such Patent Rights against
Third Party products competitive with Collaboration Products shall be shared
equally by the Parties) and using counsel of its choice. [***].

(b)        [***] shall have the sole right, in consultation with [***], to
initiate, prosecute and control any legal action or proceeding enforcing such
the Arising Core Universal Cells Patents against infringement by a Third Party
product that is competitive with any Unilateral Adaptimmune Product, at its sole
cost and expense and using counsel of its choice.

(i)         [***].





52




9.9.4    Arising Core Adaptimmune Patents. As between the Parties:

(a)        [***] shall have the sole right, in consultation with [***], but not
the obligation, to initiate, prosecute and control any legal action or
proceeding enforcing Arising Core Adaptimmune Patents against infringement by a
Third Party product that is competitive with any Universal Cells Program
Product, at its sole cost and expense and using counsel of its choice. [***].

(b)        [***] shall have the sole right, in consultation with [***], but not
the obligation, to initiate, prosecute and control any legal action or
proceeding enforcing Arising Core Adaptimmune Patents against infringement by a
Third Party product that is competitive with any Unilateral Adaptimmune Product,
at its sole cost and expense and using counsel of its choice. [***].

(c)        [***] shall have the first right, but not the obligation, to
initiate, prosecute and control any legal action or proceeding enforcing such
Arising Core Adaptimmune Patents against infringement by a Third Party product
that is competitive with any Collaboration Product, using counsel that is
mutually agreed to by Universal Cells and Adaptimmune. If [***] does not elect
to bring such legal action to abate such infringement described in this
subsection [***] after receiving notice of such infringement from [***], or if
applicable, no later than [***] (or such longer time periods as the Parties may
agree) prior to the applicable expiration date for the initiation of such action
under Applicable Law, then [***] shall have the right but not the obligation, to
initiate, prosecute, and control any such action or proceeding, using counsel
that is mutually agreed to by Universal Cells and Adaptimmune. [***].

(d)        [***] shall have the first right, but not the obligation, to
initiate, prosecute and control any legal action or proceeding enforcing such
Arising Core Adaptimmune Patents against infringement by a Third Party product
that is competitive with any Unilateral Universal Cells Product, at its sole
cost and expense and using counsel of its choice. [***]. If Universal Cells does
not elect to bring such legal action to abate such infringement described in
this subsection [***] days after receiving notice of such infringement from
[***], or if applicable, no later than [***] (or such longer time periods as the
Parties may agree) prior to the applicable expiration date for the initiation of
such action under Applicable Law, then [***] shall have the right but not the
obligation, to initiate, prosecute, and control any such action or proceeding,
at its sole cost and expense and using counsel of its choice. [***].

9.9.5    Collaboration Joint Patent Rights.  As between the Parties:

(a)        [***] shall have the sole right, in consultation with [***], but not
the obligation, to initiate, prosecute and control any legal action or
proceeding enforcing Collaboration Joint Patent Rights against infringement by a
Third Party product that is competitive with any Universal Cells Program
Product, at its sole cost and expense and using counsel of its choice. [***].

(b)        [***] shall have the first right, but not the obligation, to
initiate, prosecute and control any legal action or proceeding enforcing
Collaboration Joint Patent Rights against infringement by a Third Party product
that is competitive with any Unilateral Universal





53




Cells Product, at its sole cost and expense and using counsel of its choice.
[***]. If [***] does not elect to bring such legal action to abate such
infringement described in this subsection within [***] after receiving notice of
such infringement from [***], or if applicable, no later than thirty (30) days
prior to the applicable expiration date for the initiation of such action under
Applicable Law, then [***] shall have the right but not the obligation, to
initiate, prosecute, and control any such action or proceeding, at its sole cost
and expense and using counsel of its choice. [***].

(c)        [***] shall have the first right, but not the obligation, to
initiate, prosecute and control any legal action or proceeding enforcing the
Collaboration Joint Patent Rights against infringement by a Third Party product
that is competitive with any Collaboration Product, using counsel that is
mutually agreed to by Universal Cells and Adaptimmune. If [***] does not elect
to bring such legal action to abate such infringement described in this
subsection within [***] (or such longer time periods as the Parties may agree)
after receiving notice of such infringement from Adaptimmune, or if applicable,
no later than [***] prior to the applicable expiration date for the initiation
of such action under Applicable Law, then [***] shall have the right but not the
obligation, to initiate, prosecute, and control any such action or proceeding,
using counsel that is mutually agreed to by Universal Cells and Adaptimmune.
[***].

(d)        With respect to infringement by a Third Party product that is
competitive with any Unilateral Adaptimmune Product:

(i)         [***] shall have the first right, but not the obligation, to
initiate, prosecute and control any legal action or proceeding enforcing
Collaboration Joint Patent Rights that solely claim the Unilateral Adaptimmune
Product (“Unilateral Adaptimmune Product-Specific Collaboration Joint Patent
Rights”) against infringement by a Third Party product that is competitive with
any Unilateral Adaptimmune Product, at its sole cost and expense and using
counsel of its choice. [***]. If [***] does not elect to bring such legal action
to abate such infringement described in this subsection within [***] days after
receiving notice of such infringement from Universal Cells or if applicable, no
later than [***] days prior to the applicable expiration date for the initiation
of such action under Applicable Law, then [***] shall have the right but not the
obligation, to initiate, prosecute, and control any such action or proceeding,
at its sole cost and expense and using counsel of its choice.  [***].

(ii)       [***] shall have the first right, but not the obligation, to
initiate, prosecute and control any legal action or proceeding enforcing
Collaboration Joint Patent Rights that are not Unilateral Adaptimmune
Product-Specific Collaboration Joint Patent Rights against infringement by a
Third Party product that is competitive with any Unilateral Adaptimmune Product,
at its sole cost and expense and using counsel of its choice. [***].  If [***]
does not elect to bring such legal action to abate such infringement described
in this subsection within [***] (or such longer time periods as the Parties may
agree) after receiving notice of such infringement from Adaptimmune or if
applicable, no later [***] prior to the applicable expiration date for the
initiation of such action under Applicable Law, then [***] shall have the right
but not the obligation, to initiate, prosecute, and control any such action or
proceeding, at its sole cost and expense and using counsel of its choice. [***].





54




9.9.6    Universal Cells Program IP.  Universal Cells shall have the sole right,
but not the obligation, to enforce the Patent Rights within the Universal Cells
Program IP against Third Party infringement.

9.9.7    Cooperation; Settlement.  The Party bringing the enforcement action
under this Section 9.9 (Patent Enforcement) shall be deemed the “Enforcing
Party”. At the request and expense of the Enforcing Party bringing an
enforcement action under Section 9.9 (Patent Enforcement), the other Party shall
provide reasonable assistance in connection therewith, including by executing
appropriate documents, cooperating in discovery and joining as a party to the
action if required to maintain standing. In connection with any such proceeding,
the Enforcing Party shall keep the other Party reasonably informed on the status
of such action and shall not enter into any settlement granting any sublicense
under any Patent Rights Controlled by the other Party outside of the rights such
Party would otherwise have under Section 9.3 (Sublicense Rights) or admitting
the invalidity or unenforceability of, or otherwise impairing the other Party’s
rights with respect to, the Patent Rights subject to such enforcement action
without the prior written consent of the other Party.

9.9.8    Invalidity Actions.  If in any patent enforcement action commenced
pursuant to Section 9.9 (Patent Enforcement) the Third Party defendant asserts
that an asserted Patent Right is invalid or unenforceable, then, if the
Enforcing Party does not own such Patent Right, then the other Party may join
such action as a Party and may control the defense of such assertion in
coordination and collaboration with the Enforcing Party.

9.10     Defense and Settlement of Third Party Claims.

9.10.1  Collaboration Profit-Share Product.  If any Collaboration Product,
Unilateral Product, or Universal Cells Program Product being Developed or
Commercialized by a Party or its Affiliates or sublicensees pursuant to this
Agreement becomes the subject of a Third Party’s claim or assertion of
infringement of Patent Rights owned or controlled by such Third Party, then the
Party first having notice of the claim or assertion shall promptly notify the
other Party, and the Parties shall promptly confer to consider the claim or
assertion and the appropriate course of action. Unless the Parties otherwise
agree in writing, each Party shall have the right to defend itself against a
suit that names it as a defendant (the “Defending Party”). Neither Party shall
enter into any settlement of any claim described in this Section 9.10.1
(Collaboration Profit-Share Products) that admits to the invalidity or
unenforceability of any Patent Right Controlled by the other Party (or otherwise
affects the scope, validity or enforceability of such Patent Right), incurs any
financial liability on the part of the other Party or requires an admission of
liability, wrongdoing or fault on the part of the other Party without such other
Party’s written consent. In any event, the other Party shall reasonably assist
the Defending Party and cooperate in any such litigation at the Defending
Party’s request and expense. Additionally, if the Defending Party is not the
Party that Controls the Patent Right in question, then the other Party shall
have the right to join any such action using counsel of its choice, at such
Party’s sole expense (provided that if such action involves Collaboration
Products, then if such action arises during the time period in which such
Collaboration Product is a Collaboration Profit-Share Product, such costs will
be included in the Program Costs and the calculation of Profit pursuant to
Schedule 11.3).





55




ARTICLE 10

 

EXCLUSIVITY; PLATFORM

10.1     Exclusivity Covenants.

10.1.1  Collaboration Targets.  On a per-Target basis, during the time period
starting the date on which a Target is designated as Collaboration Target (and
for clarity continuing while a Target is a Collaboration Profit-Share Target)
pursuant to this Agreement and ending when such Target becomes a Lapsed Target
or a Unilateral Target, or this Agreement otherwise terminates or expires with
respect to such Target, neither Party nor its Affiliates shall, alone or in
collaboration with or through a Third Party, other than in the scope of this
Agreement, engage in the Development, Manufacture, Commercialization, or other
exploitation of any Products Directed To such Collaboration Target in the Field
and in the Territory, or grant any rights to any Third Party to do the same
([***]).

(a)        [***].

10.1.2  Universal Cells Program Targets.  On a per-Target basis, during the time
period starting when Target is designated as a Universal Cells Program Target
pursuant to this Agreement and ending when this Agreement terminates or expires
with respect to such Target, neither Adaptimmune nor its Affiliates shall, alone
or in collaboration with or through a Third Party,  engage in the Development,
Manufacture, Commercialization, or other exploitation of any product containing
a Cell engineered to express a Receptor that is in the same Receptor Class as
the Receptor of the Universal Cells Program Product Directed To such Universal
Cells Program Target as notified by Universal Cells to Adaptimmune upon
designation of such Universal Cells Program Target in the Field and in the
Territory, or grant any rights to any Third Party to do the same.

(a)        [***].

10.1.3  Unilateral Adaptimmune Targets.  On a per-Target basis, during the time
period starting when Target becomes a Unilateral Adaptimmune Target pursuant to
this Agreement and for so long as Adaptimmune continues to Develop or
Commercialize the Unilateral Adaptimmune Product Directed To such Target
pursuant to this Agreement or until this Agreement expires with respect to such
Target, neither Universal Cells nor its Affiliates shall, alone or in
collaboration with or through a Third Party, other than solely to fulfill its
obligations under this Agreement in connection with the transition of a
Collaboration Target to a Unilateral Adaptimmune Target, engage in the
Development, Manufacture, Commercialization, or other exploitation of any
Products Directed To such Unilateral Adaptimmune Target in the Field in the
Territory, or grant any rights to any Third Party to do the same (subject to
Universal Cells’ right to conduct the Universal Cells Research Activities).

(a)        [***].

10.1.4  Unilateral Universal Cells Targets.  On a per-Target basis, during the
time period starting when Target becomes a Unilateral Universal Cells Target
pursuant to this Agreement and for so long as Universal Cells continues to
Develop or Commercialize the





56




Unilateral Universal Cells Product Directed To such Target pursuant to this
Agreement or until this Agreement expires with respect to such Target, neither
Adaptimmune nor its Affiliates shall, alone or in collaboration with or through
a Third Party, other than solely to fulfill its obligations under this Agreement
in connection with the transition of a Collaboration Target to a Unilateral
Universal Cells Target, engage in the Development, Manufacture,
Commercialization, or other exploitation of any Products Directed To such
Unilateral Universal Cells Target in the Field in the Territory, or grant any
rights to any Third Party to do the same.

(a)        [***].

10.2     Platform Reporting; Clinical Trial Data.

10.2.1  From and after the date upon which the first Phase 1 Clinical Trial
commences for a Product, on a semiannual basis, each Party shall provide to the
other Party through the JSC a written summary of any results, data or
information obtained with respect to Collaboration Products, Unilateral Products
or Universal Cells Program Products that reasonably indicates that there may be
potential adverse effects on patients attributable to common elements of
Products (e.g., components of a Receptor, the PSC relevant to the Product), so
that the other Party remains reasonably informed with respect thereto.  Such
reports shall be subject to Third Party confidentiality obligations but shall
include information relating to the relevant common element, the nature of the
potential adverse effect, and any assessment of mitigation approaches therefor.

10.2.2  Clinical trial data (a) generated by Adaptimmune for the Collaboration
Products or Unilateral Adaptimmune Products that relates specifically to the
Universal Cells Technology or any Contributed Technology and (b) generated by
Universal Cells for the Collaboration Products or Unilateral Universal Cells
Products that relates specifically to the Adaptimmune Technology shall be
co-owned by the Parties.

10.3     Acquisitions by Third Parties.  Neither Party will be in breach of the
restrictions applicable to such Party set forth in Section 10.1 (Exclusivity
Covenants) if such Party undergoes a Change of Control with a Third Party
(together with such Third Party and its Affiliates following the closing of the
applicable Change of Control transaction, the “Acquired Party”) that is (either
directly or through an Affiliate, or in collaboration with the Third Party)
performing activities with respect to one or more products that would otherwise
cause the Party undergoing the Change of Control to be in violation of the terms
of Section 10.1 (Exclusivity Covenants) (“Competitive Activities”) applicable to
such Party upon the closing of such Change of Control transaction, and such
Acquired Party may continue to perform such Competitive Activities with respect
to such products after such Change of Control transaction; as long as [***].

ARTICLE 11

 

FINANCIAL PROVISIONS

11.1     Upfront Payment.  As partial consideration for the rights granted by
Adaptimmune to Universal Cells pursuant to the terms of this Agreement and for
Adaptimmune undertaking its obligations and responsibilities under this
Agreement, Universal Cells shall pay to Adaptimmune





57




a non-refundable, non-creditable payment equal to fifty million dollars
($50,000,000) within five (5) business days after the Effective Date.

11.2     Milestone Payments.

11.2.1  Development and Regulatory Milestones Payable to Adaptimmune.  Universal
Cells shall pay to Adaptimmune the following one-time milestone payments upon
the first achievement of the following development and regulatory milestone
events by Universal Cells, its Affiliates, or its sublicensees for each relevant
Product that is Directed To a Collaboration Profit-Share Target, Elected
Universal Cells Program Target, or Unilateral Universal Cells Target, as
applicable, as set forth in the table below.

 

 

 

 

 

 

 

Milestone amount payable per Product Directed To Target

Milestone event

 

Collaboration
Profit-Share
Product

Elected Universal
Cells Program
Product

Unilateral Universal Cells Product

[***]

[***]

NA

NA

[***]

NA

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Total Milestones Payable per distinct Target within such Target type

[***]

[***]

[***]

 

11.2.2  Development and Regulatory Milestones Payable to Universal
Cells.  Adaptimmune shall pay to Universal Cells the following one-time
milestone payments upon the first achievement of the following development and
regulatory milestone events by Adaptimmune, its Affiliates, or its sublicensees
for each Product that is Directed To an Elected Unilateral Adaptimmune Product
as set forth in the table below where  (a) the Elected Unilateral Adaptimmune
Product incorporates or is derived from Contributed Technology in accordance
with Section 3.5 (Contributed Technology), (b) the sequence of such Receptor is
covered by a Valid Claim of a Patent Right Controlled by Universal Cells or its
Affiliates, and (c) Universal Cells has granted Adaptimmune an Elected
Unilateral Adaptimmune Product License in accordance with Section 9.2.1
(Unilateral Adaptimmune Product Elected License) pursuant to which such Patent
Rights are licensed to Adaptimmune. For all other Elected Unilateral Adaptimmune
Products (e.g. one containing such a Receptor that is not covered by any Patent
Right Controlled by Universal Cells or its Affiliates), no milestones under this
Section 11.2.2 shall be payable.





58




 




 

 

Milestone Event

 

Milestone Amount per Product Directed
To an Elected Unilateral Adaptimmune
Target

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Total Milestones Payable per distinct Elected Unilateral Adaptimmune Target

[***]

 

11.2.3  Sales Milestones Payable to Adaptimmune.  Universal Cells shall pay to
Adaptimmune the following one-time milestone payments upon the first achievement
of the following sales milestone events set forth in the table below when the
aggregated annual Net Sales (measured on a Calendar Year basis) of all (a)
Unilateral Universal Cells Products and (b) Elected Universal Cells Program
Products (cumulatively) sold in the Territory in a given Calendar Year by
Universal Cells, its Affiliates, or its sublicensees first reach the
corresponding threshold values indicated in the table below.




 

Annual Net Sales of all (a) Unilateral Universal Cells
Products and (b) Elected Universal Cells Program Products

Sales Milestone Payment Amount

[***]

[***]

[***]

[***]

[***]

[***]

Total sales milestones payable

[***]

 

11.2.4  Sales Milestones Payable to Universal Cells.  Adaptimmune shall pay to
Universal Cells the following one-time milestone payments upon the first
achievement of the following sales milestone events set forth in the table below
when the aggregated annual Net Sales (measured on a Calendar Year basis) of all
Elected Unilateral Adaptimmune Products (cumulatively) sold in the Territory in
a given Calendar Year by Adaptimmune, its Affiliates, or its sublicensees first
reach the corresponding threshold values indicated in the table below where (a)
the Elected Unilateral Adaptimmune Product incorporates or is derived from
Contributed Technology in accordance with Section 3.5 (Contributed Technology),
(b) the sequence of such Receptor is covered by a Valid Claim of a Patent Right
Controlled by Universal Cells or its Affiliates, and (c) Universal Cells has
granted Adaptimmune an Elected Unilateral Adaptimmune Product License in
accordance with Section 9.2.1 (Unilateral Adaptimmune Product Elected License)
pursuant to which such Patent Rights are licensed to Adaptimmune. For all other
Elected Unilateral Adaptimmune Products (e.g. one containing such a Receptor
that is not covered by any Patent Right Controlled by Universal Cells or its
Affiliates), no milestones under this Section 11.2.4 shall be payable.





59




 

 

 

Annual (Calendar Year) Net Sales of all Elected
Unilateral Adaptimmune Products

Sales Milestone Payment Amount

[***]

[***]

[***]

[***]

[***]

[***]

Total sales milestones payable

[***]

 

11.2.5  Notices; Further Clarification.  A Party shall promptly notify and
invoice the other Party of the occurrence of each development and regulatory
milestone or sales milestones for the applicable Product as set forth in Section
11.2.1 (Development and Regulatory Milestones Payable to Adaptimmune), Section
11.2.2 (Development and Regulatory Milestones Payable to Universal Cells),
Section 11.2.3 (Sales Milestones Payable to Adaptimmune), and Section 11.2.4
(Sales Milestones Payable to Universal Cells), and the Party obligated to pay
such milestone payment shall pay the Party to whom such milestone payment is due
within twenty (20) days of provision of such notice and invoice. Such milestone
payments shall be non-refundable and shall not be credited against royalties
payable to Adaptimmune under this Agreement. If a given Product for which a
milestone as set forth in Section 11.2 (Milestone Payments) applies is developed
for additional indications, and a given milestone payment has previously been
made for such Product, no additional milestones shall be paid with respect to
the achievement of such milestone for such additional indications for the same
Product.

11.3     Collaboration Profit-Share Products.  Universal Cells and Adaptimmune
will equally share Development Costs, Program Costs and Profits (each as defined
in Schedule 11.3)  arising from the Development, Manufacture and
Commercialization of Collaboration Profit-Share Products worldwide. Schedule
11.3 specifies the calculation of such costs and Profits and provides for the
manner in which Universal Cells will pay Adaptimmune its share of Profits, and
the manner in which the Parties will reconcile and pay their equal allocations
of Development Costs and other Program Costs.

11.4     Royalties.

11.4.1  Unilateral Universal Cells Products.  Universal Cells shall make
quarterly non-refundable royalty payments to Adaptimmune on the total Net Sales
of all Unilateral Universal Cells Products sold in the Territory by Universal
Cells, its Affiliates, and its sublicensees, as calculated by multiplying the
applicable royalty rate set forth in the table below by the corresponding amount
of incremental, aggregated annual Net Sales of all Unilateral Universal Cells
Products (cumulatively) sold in the Territory by Universal Cells, its
Affiliates, and its sublicensees in the applicable Calendar Quarter. Universal
Cells’ obligation to pay royalties under this Section 11.4.1 (Unilateral
Universal Cells Products) shall expire upon expiration of the Unilateral
Universal Cells Product Royalty Term on a per-Unilateral Universal Cells Product
and per-country basis.





60




 

 

 

For that portion of annual (Calendar Year) Net Sale of all Unilateral Universal
Cells Product in the Territory by Universal Cells and its Affiliates and
sublicensees

Royalty Rate

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

11.4.2  Elected Universal Cells Program Products.  Universal Cells shall make
quarterly non-refundable royalty payments to Adaptimmune on the Net Sales of all
Elected Universal Cells Program Products sold in the Territory by Universal
Cells, its Affiliates, and its sublicensees, as calculated by multiplying the
applicable royalty rate set forth in the table below by the corresponding amount
of incremental, aggregated annual Net Sales of all Elected Universal Cells
Program Products (cumulatively) sold in the Territory by Universal Cells, its
Affiliates, and its sublicensees in the applicable Calendar Quarter. Universal
Cells’ obligation to pay royalties under this Section 11.4.2 shall expire upon
expiration of the Elected Universal Cells Program Product Royalty Term on a
per-Elected Universal Cells Program Product and per-country basis.

 

 

For that portion of annual (Calendar Year) Net Sale of all Elected Universal
Cells
Program Product in the Territory by Universal Cells and its Affiliates and
sublicensees

Royalty Rate

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

11.4.3  Certain Elected Unilateral Adaptimmune Products.  Adaptimmune shall make
quarterly non-refundable royalty payments to Universal Cells on the Net Sales of
all Elected Unilateral Adaptimmune Products sold in the Territory by
Adaptimmune, its Affiliates, and its sublicensees, as calculated by multiplying
the applicable royalty rate set forth in the table below by the corresponding
amount of incremental, aggregated annual Net Sales of all Elected Unilateral
Adaptimmune Product (cumulatively) sold in the Territory by Adaptimmune, its
Affiliates, and its sublicensees in the applicable Calendar Quarter but only for
Elected Unilateral Adaptimmune Products where (a) the Elected Unilateral
Adaptimmune Product incorporates or is derived from Contributed Technology in
accordance with Section 3.5 (Contributed Technology) and (c) Universal Cells has
granted Adaptimmune an Elected Unilateral Adaptimmune Product License in
accordance with Section 9.2.1 (Unilateral Adaptimmune Product Elected License).
For all other Elected Unilateral Adaptimmune Products (e.g. one containing such
a Receptor that is not covered by a Valid Claim of any Patent Right Controlled
by Universal Cells or its Affiliates), no royalties under this Section 11.4.3
(Certain Elected Unilateral Adaptimmune Products) shall be payable, and instead
the royalties set forth in Section 11.4.5 (Other Unilateral Adaptimmune
Products) will apply. Adaptimmune’s obligation to pay royalties under this
Section 11.4.3 shall expire upon expiration of the Elected Unilateral
Adaptimmune Product Royalty Term on a per Elected Unilateral Adaptimmune Product
and per-country basis.





61




 

 

 

For that portion of annual Net Sale of all Elected Unilateral Adaptimmune
Product
in the Territory by Adaptimmune and its Affiliates and sublicensees

Royalty Rate

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

11.4.4  Other Universal Cells Program Product.  Universal Cells shall make a
quarterly non-refundable royalty payments to Adaptimmune equal to [***] of the
Net Sales of Other Universal Cells Program Products sold in the Territory by
Universal Cells, its Affiliates, and its sublicensees in such Calendar Quarter.

11.4.5  Other Unilateral Adaptimmune Products.  Adaptimmune shall make a
quarterly non-refundable royalty payments to Universal Cells equal to [***] of
the Net Sales of all Unilateral Adaptimmune Products (cumulatively) sold in the
Territory by Adaptimmune, its Affiliates, and its sublicensees in such Calendar
Quarter other than Elected Unilateral Adaptimmune Products for which a royalty
is payable pursuant to Section 11.4.3 (Certain Elected Unilateral Adaptimmune
Products).

11.4.6  Royalty Reductions and Floor.

(a)        No Valid Claims.  Subject to Section 11.4.6(c) (Royalty Reductions
Floor), on a Product-by-Product and country-by-country basis, the royalties
payable pursuant to Section 11.4.1 (Unilateral Universal Cells Products) and
Section 11.4.2 (Elected Universal Cells Program Products) by a Party with
respect to the Net Sales of a Product in a country will be reduced by [***]
during each Calendar Quarter in which there exists no Valid Claim within the
Patent Rights exclusively licensed to such Party under this Agreement that
covers such Product or the making, using, or selling thereof in such country. In
addition, subject to Section 11.4.6(c) (Royalty Reductions Floor), on a
Product-by-Product and country-by-country basis, the royalties payable pursuant
to Section 11.4.3 (Certain Elected Unilateral Adaptimmune Products) by a
Adaptimmune with respect to the Net Sales of an Elected Unilateral Adaptimmune
Product in a country in will be reduced [***] during each Calendar Quarter in
which there exists no Valid Claim within the Patent Rights exclusively licensed
to Adaptimmune under the Elected Unilateral Adaptimmune Product License that
covers such Elected Unilateral Adaptimmune Product License or from which such
Elected Unilateral Adaptimmune Product was derived.

(b)        Anti-Royalty Stacking.  [***].

(c)        [***].

11.5     Royalty Reports; Payments.  Within [***] after the end of each Calendar
Quarter in which a Party required to pay royalties to the other Party with
respect to Net Sales of Products as specified in Section 11.4 (Royalties), such
Party shall submit to the other Party a report, on the basis of each Product and
country, providing in reasonable detail an accounting of all Net Sales of the
relevant royalty-bearing Products made during such Calendar Quarter and the
calculation of the applicable royalty under Section 11.4 (Royalties). Within
[***] of such report, the royalty-paying Party submitting the report shall pay
to the other Party all royalties payable by it under Section 11.4 (Royalties),
as indicated in the report.





62




11.6     Records and Audits.  Each Party will keep complete and accurate records
of payments required under this Agreement for a period of [***] years after the
end of the Calendar Year in which any such payment was due. Each Party will have
the right, once annually at its own expense, to have a nationally recognized,
independent, certified public accounting firm, selected by it and subject to the
other Party’s prior written consent (which shall not be unreasonably withheld,
conditioned or delayed), review any such records of the other Party and its
Affiliates (the “Audited Party”) in the location(s) where such records are
maintained by the Audited Party upon reasonable written notice (which shall be
no less than [***] days’ prior written notice) and during regular business hours
and under obligations of strict confidence, for the sole purpose of verifying
the basis and accuracy of payments made under this Agreement within [***] year
period preceding the date of the request for review. Each Party shall require
its sublicensees to retain and provide to such Party all records of payments
that such Party would be required to keep as if sales of a given Product by such
sublicensees were sales of Product by such Party, to enable the other Party to
audit such records pursuant to this Section 11.6. No Calendar Year will be
subject to audit under this Section 11.6 more than once. The Audited Party will
receive a copy of each such report concurrently with receipt by the non-Audited
Party, and such accounting firm shall report to the Parties only whether or not
such calculations are correct and the amount of any discrepancy. No other
information shall be shared. Each Party agrees to treat the results of any such
review of the other Party’s records under this Section 11.6 as Confidential
Information of the other Party and subject to the terms of Article 11 (Financial
Provisions). Should such inspection lead to the discovery of a discrepancy to
the non-Audited Party’s detriment, the Audited Party will, within [***] days
after receipt of such report from the accounting firm, pay any undisputed amount
of the discrepancy. Each Party requesting review under this Section 11.6 will
pay the full cost of the review unless the underpayment of amounts due to the
non-Audited Party is greater than [***] of the amount due for the entire period
being examined, in which case the Audited Party will pay the reasonable cost
charged by such accounting firm for such review. Should the audit lead to the
discovery of a discrepancy to the Audited Party’s detriment, the Audited Party
may, at its option, credit the amount of the discrepancy, without interest,
against future payments payable to the non-Audited Party under this Agreement,
and if there are no such payments payable or if the Audited Party elects not to
apply such credit, then non-Audited Party shall pay to the Audited Party the
amount of the discrepancy, plus interest in accordance with Section 11.8 (Late
Payments), within thirty (30) days of non-Audited Party’s receipt of the report.

11.7     Currency Exchange.  With respect to Net Sales invoiced or expenses
incurred in U.S. dollars, the Net Sales or expense amounts and the amounts due
to the receiving Party hereunder shall be expressed in U.S. dollars. With
respect to Net Sales invoiced or expenses incurred in a currency other than U.S.
dollars, the Net Sales or expense shall be expressed in the domestic currency of
the entity making the sale or incurring the expense, together with the U.S.
dollar equivalent, calculated using the arithmetic average of the spot rates on
the last business day of each month of the calendar quarter in which the Net
Sales were made or the expense was incurred. The “closing mid-point rates” found
in the “dollar spot forward against the dollar” table published by the Financial
Times or any other publication as agreed to by the Parties shall be used as the
source of spot rates to calculate the average as defined in the preceding
sentence. All payments shall be made in U.S. dollars. If at any time legal
restrictions in any country in the Territory prevent the prompt remittance of
any payments with respect to sales in that country, the paying Party shall have
the right and option to make such payments by depositing the amount thereof in
local currency to the receiving Party’s account in a bank or depository in such
country.





63




11.8     Late Payments.  The paying Party shall pay interest to the receiving
Party on the aggregate amount of any payments that are not paid on or before the
date such payments are due under this Agreement at a rate per annum equal to
[***], or the highest rate permitted by Applicable Law, calculated on the number
of days such payments are paid after the date such payments are due.

11.9     Taxes.

11.9.1  Withholding.  In the event that any Applicable Law requires the Party
obligated to make a payment to the other Party hereunder (“Paying Party”) to
withhold taxes with respect to any payment to be made by the Paying Party
pursuant to this Agreement, the Paying Party (a) will notify the non-Paying
Party of such withholding requirement prior to making the payment to the
non-Paying Party (such notice, which shall include the authority, basis and
method of calculation for the proposed deduction or withholding, shall be given
at least a reasonable period of time before such deduction or withholding is
required, in order for such non-Paying Party to obtain reduction of or relief
from such deduction or withholding), and (b) provide such assistance to the
non-Paying Party, including the provision of such standard documentation as may
be required by a tax authority, as may be reasonably necessary in the non-Paying
Party’s efforts to claim an exemption from or reduction of such taxes.  The
Paying Party will, in accordance with Applicable Law, withhold taxes from such
payment, remit such taxes to the appropriate tax authority, and furnish the
non-Paying Party with proof of payment of such taxes within thirty (30) days
following the payment.  If taxes are so withheld and paid to a tax authority,
the Paying Party shall provide reasonable assistance to the non-Paying Party to
obtain a refund of taxes withheld, or obtain a credit with respect to taxes
paid.  If any taxes are so withheld and paid to the appropriate tax authority in
accordance with this Section 11.9.1, such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the non-Paying Party.  The
non-Paying Party shall provide the Paying Party any tax forms (including
Internal Revenue Service Forms W-9 or applicable W-8) that may be reasonably
necessary in order for the Paying Party to determine whether to withhold tax on
any such payments or to withhold tax on such payments at a reduced rate under
Applicable Law, including any applicable bilateral income tax treaty.

11.9.2  Indirect Taxes.  All payments due to the non-Paying Party from the
Paying Party pursuant to this Agreement shall be paid exclusive of any
value-added tax, sales tax, consumption taxes and other similar taxes (“Indirect
Taxes”) (which, if applicable, shall be payable by the Paying Party upon receipt
of a valid Indirect Tax invoice).  If the non-Paying Party determines that it is
required to report any such tax, the Paying Party shall promptly provide the
non-Paying Party with applicable receipts and other documentation necessary or
appropriate for such report.  For clarity, this Section 11.9.2 is not intended
to limit the Paying Party’s right to deduct value-added taxes in determining Net
Sales.

ARTICLE 12

 

CONFIDENTIALITY

12.1     Confidential Information.  A Party receiving Confidential Information
from a disclosing Party will keep all of the disclosing Party’s Confidential
Information in confidence with the same degree of care with which the receiving
Party holds its own Confidential Information





64




(but in no event less than a commercially reasonable degree of care). The
receiving Party will not use the disclosing Party’s Confidential Information
except in connection with the performance of its obligations and exercise of its
rights under this Agreement. The receiving Party may disclose the disclosing
Party’s Confidential Information without the disclosing Party’s prior written
consent solely to the receiving Party’s Affiliates and their employees,
subcontractors, consultants or agents who have a need to know such Confidential
Information in order to perform its obligations and exercise its rights under
this Agreement and who are bound by restrictions on use and disclosure
consistent with this Article 12 (Confidentiality) and to sublicensees who are
granted a sublicense to such information in accordance with this Agreement. The
receiving Party assumes responsibility for those entities and persons
maintaining the disclosing Party’s Confidential Information in confidence and
using same only for the purposes described herein. With respect to Confidential
Information that is Know-How generated in the course of performing activities
under the Collaboration or with respect to Unilateral Products, the owner of
such Know-How pursuant to Section 9.7 (Ownership of Arising Inventions and
Intellectual Property Rights) will be deemed to be the discloser of such
Confidential Information and the other Party will be deemed to the recipient
thereof, and where the Parties are joint owners of Confidential Information,
each Party will be deemed to be both the discloser and recipient of such
Confidential Information.  Notwithstanding the foregoing, clinical and
nonclinical data generated in the performance of clinical trials or nonclinical
or pre-clinical studies of a Unilateral Product will belong to the Party who is
responsible for such Unilateral Product (i.e., Adaptimmune for Unilateral
Adaptimmune Products and Universal Cells for Unilateral Universal Cells
Products), and such Party will be deemed to be the discloser of such data and
the other Party the recipient. The Parties will jointly own, and each Party will
be deemed to be both the discloser and recipient of, clinical and nonclinical
data generated in the performance of clinical trials or nonclinical or
pre-clinical studies of Collaboration Products.

12.2     Exceptions.  The following information will not be Confidential
Information for purposes of this Agreement and accordingly the terms of this
Article 12 (Confidentiality) and the receiving Party’s obligation of
nondisclosure and non-use as set forth in this Article 12 (Confidentiality) will
not apply to such information that the receiving Party can demonstrate with
competent proof:

12.2.1  was known by the receiving Party or its Affiliates prior to its date of
first disclosure to the receiving Party; or

12.2.2  was lawfully disclosed to the receiving Party or its Affiliates by
sources other than the disclosing Party without breach of an obligation of
confidentiality; or

12.2.3  is or becomes published or generally known to the public through no
fault or omission on the part of the receiving Party or its Affiliates or its
sublicensees; or

12.2.4  is independently developed by or for the receiving Party or its
Affiliates without reference to or reliance upon the Confidential Information as
shown by written files or records.

12.3     Permitted Disclosure.  Notwithstanding the restrictions imposed in
Section 12.2 (Exceptions), the receiving Party may disclose the disclosing
Party’s Confidential Information to





65




the extent (and only to the extent) such disclosure is reasonably necessary in
the following instances:

12.3.1  in order to comply with Applicable Law (including any securities law or
regulation or the rules of a securities exchange) or with a legal or
administrative proceeding;

12.3.2  in connection with prosecuting and defending litigation, seeking
Regulatory Approvals for Products and in making other filings, submissions, and
communications with Regulatory Authorities related to any Products, and, solely
with the prior written consent of the disclosing Party (not to be unreasonably
withheld, conditioned, or delayed) filing, prosecuting, and enforcing Patent
Rights solely in connection with exercising the receiving Party’s rights and
fulfilling the receiving Party’s obligations pursuant to this Agreement; and

12.3.3  to actual or bona fide potential collaborators (including sublicensees),
acquirers or assignees, investment bankers, investors, lenders, and other
advisors;

provided,  however, that (a) with respect to Sections 12.3.1 or 12.3.2 where
reasonably possible, the receiving Party will notify the disclosing Party of
receiving Party’s intent to make any disclosure pursuant prior to making such
disclosure so as to allow disclosing Party to protect the confidentiality of the
information to be disclosed (and the receiving Party shall reasonably assist the
disclosing Party upon request in taking such actions); and (b) with respect to
Section 12.3.3, each of those named people and entities are bound by
restrictions on use and disclosure consistent with Article 12 (Confidentiality)
(other than investment bankers, investors, lenders, and other advisors, who must
be bound prior to disclosure by commercially reasonable obligations of
confidentiality).

12.4     Terms of this Agreement; Publicity.  The Parties agree that the terms
of this Agreement will be treated as Confidential Information of both Parties,
and thus may be disclosed only as permitted by Section 12.3 (Permitted
Disclosure). Except as required by Applicable Law or as permitted under Section
12.3 (Permitted Disclosure), each Party agrees not to issue any press release or
public statement disclosing information relating to this Agreement or the
transactions contemplated hereby or the terms hereof without the prior written
consent of the other Party, not to be unreasonably withheld, conditioned, or
delayed (provided that with respect to the content of a statement previously
made in accordance with this Section 12.4, a Party shall not require the consent
of the other Party to disclose such content in a future statement or press
release so long as such information remains accurate and up-to-date).
Notwithstanding the foregoing, a press release in the form attached hereto as
Schedule 12.4 shall be issued by the Parties on or as promptly as practicable
after the Effective Date.

12.5     Duration of Obligations.  All obligations of confidentiality and
non-use imposed under this Article 12 (Confidentiality) shall expire [***].

12.6     Publications.

12.6.1  Universal Cells Publication Rights.  Universal Cells will have the sole
right to publish and make scientific presentations with respect to Collaboration
Products, Collaboration Profit-Share Products, Universal Cells Program Products,
and Unilateral Universal Cells Products, and to issue press releases (except
with respect to the terms of this Agreement,





66




which is governed by Section 12.4 (Terms of this Agreements; Publicity)) or make
other public disclosures regarding any such Collaboration Products,
Collaboration Profit-Share Products, Universal Cells Program Products, and
Unilateral Universal Cells Products, consistent with Schedule 2.4.2. Adaptimmune
will not issue any such publications without Universal Cells’ prior written
consent, except as required by Applicable Law.  Notwithstanding the foregoing,
any such publication or presentation to be made by Universal Cells that names
Adaptimmune will require the prior written consent of Adaptimmune.

12.6.2  Adaptimmune Publication Rights.  Adaptimmune will have the sole right to
publish and make scientific presentations with respect to the Adaptimmune
Technology and Unilateral Adaptimmune Products, and to issue press releases
(except with respect to the terms of this Agreement, which is governed by
Section 12.4 (Terms of this Agreements; Publicity)) and to make other public
disclosures regarding any such Adaptimmune Technology and Unilateral Adaptimmune
Products consistent with Adaptimmune’s publication policy.  Universal Cells will
not issue any such publications without Adaptimmune’s prior written consent,
except as required by Applicable Law.  Notwithstanding the foregoing, any such
publication or presentation to be made by Adaptimmune that names Universal Cells
will require the prior written consent of Universal Cells.

12.6.3  Publication Procedures.  The Party that is entitled under Section 12.6
(Publications) to make a publication or presentation (the “Publishing Party”)
will deliver to the other Party (the “Non-Publishing Party”) a copy of the
proposed written publication or outline of presentation to be made by the
Publishing Party at least thirty (30) days in advance of submission (or, where a
copy of such publication or presentation is not available at such time, a draft
or outline of such publication or a description of such presentation), and the
Non-Publishing Party will have the right to: (a) require a delay of submission
of not more than sixty (60) days to enable the filing of patent applications
with information from such proposed publication or presentation in accordance
with this Agreement; and (b) prohibit disclosure of any of the Non-Publishing
Party’s Confidential Information in any such proposed publication or
presentation.  If the Non-Publishing Party has not provided any comments or
otherwise exercised its rights as described in this Section 12.6.3 within thirty
(30) days of receiving a copy of such proposed written publication or outline of
presentation,  the Publishing Party shall be free to submit such publication or
to orally disclose or publish the disclosed information in a manner consistent
with Schedule 2.4.2.

ARTICLE 13

 

TERM AND TERMINATION

13.1     Term.  This Agreement becomes effective as of the Effective Date and
shall expire on a Product-by-Product and country-by-country basis upon the
expiration of (a) with respect to Collaboration Profit-Share Products, both
Parties’ payment obligations to the other Party hereunder, and (b) with respect
to other Products, the applicable royalty term for a Product in a country,
unless terminated earlier in accordance herewith (the “Term”).





67




13.1.1  Effects of Expiration of Royalty Terms.

(a)        Elected Unilateral Adaptimmune Product.  Upon the expiration of the
Elected Unilateral Adaptimmune Product Royalty Term with respect to a given
Elected Unilateral Adaptimmune Product in a given country, the licenses granted
under this Agreement to exploit such Elected Unilateral Adaptimmune Product in
such country shall become fully-paid, irrevocable, and non-exclusive.

(b)        Other Unilateral Adaptimmune Product.  Upon the expiration of the
Other Unilateral Adaptimmune Product Royalty Term with respect to a given Other
Unilateral Adaptimmune Product in a given country, the licenses granted under
this Agreement to exploit such Other Unilateral Adaptimmune Product in such
country shall become fully-paid, irrevocable, and non-exclusive.

(c)        Elected Universal Cells Program Product.  Upon the expiration of the
Elected Universal Cells Program Product Royalty Term with respect to a given
Elected Universal Cells Program Product in a given country, the licenses granted
under this Agreement to exploit such Elected Universal Cells Program Product in
such country shall become fully-paid, irrevocable, and non-exclusive.

(d)        Other Universal Cells Program Product.  Upon the expiration of the
Other Universal Cells Program Product Royalty Term with respect to a given Other
Universal Cells Program Product in a given country, the licenses granted under
this Agreement to exploit such Other Universal Cells Program Product in such
country shall become fully-paid, irrevocable, and non-exclusive.

(e)        Unilateral Universal Cells Product.  Upon the expiration of the
Unilateral Universal Cells Product Royalty Term with respect to a given
Unilateral Universal Cells Product in a given country, the licenses granted
under this Agreement to exploit such Unilateral Universal Cells Product in such
country shall become fully-paid, irrevocable, and non-exclusive.

13.2     Termination By Universal Cells.

13.2.1  Adaptimmune Breach.

(a)        All Targets.  Universal Cells will have the right to terminate this
Agreement in its entirety in the event of any material breach by Adaptimmune of
this Agreement that frustrates the fundamental purpose of this Agreement;
provided,  however, that such termination will not be effective if such breach
has been cured within [***] after written notice thereof is given by Universal
Cells to Adaptimmune specifying the nature of the alleged breach; provided,
 further,  however, if such breach is not reasonably subject to cure within
[***] after receipt of written notice thereof, then Adaptimmune shall have an
additional [***] (or such longer period as may be agreed by the Parties in
writing) to effect such cure provided that Adaptimmune is undertaking reasonable
efforts to cure such breach during such additional [***] period and has provided
to Universal Cells a written plan intended to cure such breach within such
additional period. Notwithstanding the foregoing in this Section 13.2.1
(Adaptimmune Breach), in the event of a good faith dispute as to whether a
material breach by Adaptimmune has occurred, the foregoing cure period with
respect thereto will be tolled pending final resolution of such dispute





68




in accordance with the terms of this Agreement; provided,  however, if such
dispute relates to payment, such tolling of the cure period will only apply with
respect to payment of the disputed amounts, and not with respect to any
undisputed amount.

(b)        Target-Specific.  Universal Cells will have the right to terminate
this Agreement with respect to a given Product Directed To a given Target in the
event of any material breach by Adaptimmune of this Agreement that relates only
to such Product Directed To such Target; provided,  however, that such
termination will not be effective if such breach has been cured within [***]
after written notice thereof is given by Universal Cells to Adaptimmune
specifying the nature of the alleged breach; provided,  further,  however, if
such breach is not reasonably subject to cure within [***] after receipt of
written notice thereof, then Adaptimmune shall have an additional [***] to
effect such cure provided that Adaptimmune is undertaking reasonable efforts to
cure such breach during such additional [***] period and has provided to
Universal Cells a written plan intended to cure such breach within such
additional period. Notwithstanding the foregoing in this Section 13.2.1
(Adaptimmune Breach), in the event of a good faith dispute as to whether a
material breach by Adaptimmune has occurred, the foregoing cure period with
respect thereto will be tolled pending final resolution of such dispute in
accordance with the terms of this Agreement; provided,  however, if such dispute
relates to payment, such tolling of the cure period will only apply with respect
to payment of the disputed amounts, and not with respect to any undisputed
amount.

13.2.2  Termination for Convenience.

(a)        All Targets.  Universal Cells may terminate this Agreement at will in
its entirety (i) prior to commencement of any clinical trial for any
Collaboration Product, with [***] advance written notice to Adaptimmune or (ii)
following the commencement of any clinical trial for a Collaboration Product,
with [***] advance written notice to Adaptimmune.

(b)        Collaboration Products.  Universal Cells may terminate this Agreement
at will with respect to one or more Collaboration Target(s), and the
Collaboration Product(s) Directed To such Collaboration Target(s) (i) prior to
commencement of any clinical trial for any Collaboration Product Directed To
such Collaboration Target, with [***] advance written notice to Adaptimmune or
(ii) following the commencement of any clinical trial for a Collaboration
Product Directed To such Collaboration Target, effective upon [***] days
following the date of written notice to Adaptimmune.

(c)        Conversion to Unilateral Adaptimmune Target and Product. In the event
of receipt of notice of termination of this Agreement from Universal Cells with
respect to one or more Collaboration Targets pursuant to this Section 13.2.2,
Adaptimmune will have the right to elect, within [***] of receipt of such notice
of termination to designate such terminated Collaboration Targets as Unilateral
Adaptimmune Targets for purposes of this Agreement, in which case, the
Collaboration Product Directed To such Target will thereafter be Unilateral
Adaptimmune Products and Section 13.5.3 (Transition from Collaboration Product
to Unilateral Product) shall apply with respect to such transition of such
Collaboration target and Collaboration Product to Unilateral Adaptimmune Target
and Unilateral Adaptimmune Product.





69




(d)        Universal Cells Program Products.  Universal Cells may terminate this
Agreement at will with respect to a Universal Cells Program Target and the
Universal Cells Program Product Directed To such Universal Cell Program Target
with ninety (90) days’ advance written notice to Adaptimmune.

(e)        Unilateral Universal Cells Products.  Universal Cells may terminate
this Agreement at will with respect to one or more Unilateral Universal Cells
Target and the Unilateral Universal Cells Product Directed To such Universal
Cell Program Target effective upon  ninety (90) days following the date of
written notice to Adaptimmune.

13.3     Termination by Adaptimmune.

13.3.1  Universal Cells Breach.

(a)        All Targets.  Adaptimmune will have the right to terminate this
Agreement in its entirety in the event of any material breach by Universal Cells
of this Agreement that frustrates the fundamental purpose of this Agreement;
provided,  however, that such termination will not be effective if such breach
has been cured within [***] after written notice thereof is given by Adaptimmune
to Universal Cells specifying the nature of the alleged breach; provided,
 further, however, if such breach is not reasonably subject to cure within
[***]after receipt of written notice thereof, then Universal Cells shall have an
additional [***] to effect such cure provided that Universal Cells is
undertaking reasonable efforts to cure such breach during such additional [***]
period and has provided to Adaptimmune a written plan intended to cure such
breach within such additional period. Notwithstanding the foregoing in this
Section 13.3.1, in the event of a good faith dispute as to whether a material
breach by Universal Cells has occurred, the foregoing cure period with respect
thereto will be tolled pending final resolution of such dispute in accordance
with the terms of this Agreement; provided,  however, if such dispute relates to
payment, then such tolling of the cure period will only apply with respect to
payment of the disputed amounts and not with respect to any undisputed amount.

(b)        Target-Specific. Adaptimmune will have the right to terminate this
Agreement with respect to a given Product Directed To a given Target in the
event of any material breach by Universal Cells of this Agreement that relates
only to such Product Directed To such Target; provided, however, that such
termination will not be effective if such breach has been cured within [***]
after written notice thereof is given by Adaptimmune to Universal Cells
specifying the nature of the alleged breach; provided,  further,  however, if
such breach is not reasonably subject to cure within [***] after receipt of
written notice thereof, then Universal Cells shall have an additional [***] to
effect such cure if Universal Cells is undertaking reasonable efforts to cure
such breach during such additional [***] period and has provided to Adaptimmune
a written plan intended to cure such breach within such additional period.
Notwithstanding the foregoing in this Section 13.3.1, in the event of a good
faith dispute as to whether a material breach by Universal Cells has occurred,
the foregoing cure period with respect thereto will be tolled pending final
resolution of such dispute in accordance with the terms of this Agreement;
provided,  however, if such dispute relates to payment, then such tolling of the
cure period will only apply with respect to payment of the disputed amounts and
not with respect to any undisputed amount.





70




13.3.2  Termination for Convenience for Unilateral Adaptimmune
Targets.  Adaptimmune may terminate this Agreement at will with respect to one
or more Unilateral Adaptimmune Target, and the Unilateral Adaptimmune Product
Directed To such Unilateral Adaptimmune Target(s) effective upon [***] following
the date of written notice to Universal Cells.

13.4     Effects of Termination Generally.  Upon termination by a Party, as
applicable, under Section 13.2 (Termination By Universal Cells) or Section 13.3
(Termination by Adaptimmune) (or, to the extent this Agreement is terminated
solely with respect to a particular Target then the remainder of this Section
13.4 (Effects of Termination Generally) shall only apply to the terminated
Target and the Product Directed To such terminated Target), the following shall
apply, except as provided in Section 13.5 (Effects of Termination with Respect
to Collaboration Targets):

13.4.1  Ongoing Clinical Studies.  The Parties will responsibly wind-down, in
accordance with accepted biopharmaceutical industry norms and ethical practices,
any on-going clinical studies terminated Product Directed To a terminated Target
for which they respectively have responsibility hereunder in which patient
dosing has commenced, and the terminating Party will be responsible for any
costs associated with such wind-down or transition.

13.4.2  Termination of Licenses.  All licenses and sublicenses granted under
this Agreement with respect to the terminated Target and terminated
Product  Directed To such terminated Target, as of the effective date of such
termination, shall terminate automatically unless otherwise agreed by the
Parties.

13.4.3  Destruction of Confidential Information.  Each Party that has received
Confidential Information of the other Party related to the terminated Target(s)
or terminated Product Directed To such Target(s) shall destroy (at such Party’s
written request) all such Confidential Information (including for clarity all
cell lines and other materials of the other Party) in its possession as of the
effective date of expiration or termination (with the exception of one copy of
such Confidential Information, which may be retained by the legal department of
the Party that received such Confidential Information to confirm compliance with
the non‑use and non‑disclosure provisions of this Agreement), and any
Confidential Information of the other Party contained in its laboratory
notebooks or databases, provided that each Party may retain and continue to use
such Confidential Information of the other Party to the extent necessary to
exercise any surviving rights, licenses or obligations under this Agreement.
Notwithstanding the foregoing, a Party shall not be required to destroy any
computer files created during automatic system back up that are subsequently
stored securely by it and not readily accessible to its employees, consultants,
or others who received Confidential Information under this Agreement.

13.5     Effect of Termination With Respect to Collaboration Targets.

13.5.1  Termination by Universal Cells for Convenience or by Adaptimmune for
Breach.  Upon termination by Universal Cells pursuant to Section 13.2.2
(Termination for Convenience) or termination by Adaptimmune pursuant to Section
13.3.1 (Universal Cells Breach) of this Agreement in its entirety or solely with
respect to one or more





71




Collaboration Target(s) (and each Collaboration Product Directed To such
terminated Collaboration Target(s)):

(a)        all rights and licenses granted to Universal Cells under this
Agreement shall terminate with respect to the terminated Collaboration Target(s)
(and each Collaboration Product Directed To such terminated Collaboration
Target(s)); and

(b)       all rights and licenses granted to Adaptimmune under this Agreement
shall survive with respect to all terminated Collaboration Target(s) (and each
Collaboration Product Directed To such Collaboration Target) and such
Collaboration Target(s) and each Collaboration Product Directed To such
Collaboration Target shall become Unilateral Adaptimmune Target(s) and
Unilateral Adaptimmune Products, respectively, subject to the royalty payment
obligations applicable to Unilateral Adaptimmune Products pursuant to Section
11.4 (Royalties).

13.5.2  Termination by Universal Cells for Breach.  Upon termination by
Universal Cells pursuant to Section 13.2.1 (Adaptimmune Breach) of this
Agreement in its entirety or solely with respect to one or more Collaboration
Target(s) (and each Collaboration Product Directed To such terminated
Collaboration Target(s)):

(a)        all rights and licenses granted to Adaptimmune under this Agreement
shall terminate with respect to the terminated Collaboration Target(s) (and each
Collaboration Product Directed To such terminated Collaboration Target(s)); and

(b)        all rights and licenses granted to Universal Cells under this
Agreement shall survive with respect to all terminated Collaboration Target(s)
(and each Collaboration Product Directed To such Collaboration Target) and such
Collaboration Target(s) and each Collaboration Product Directed To such
Collaboration Target shall become Unilateral Universal Cells Target(s) and
Unilateral Universal Cells Products, respectively, subject to the royalty
payment obligations applicable to Unilateral Universal Cells Products pursuant
to Section 11.4 (Royalties)

13.5.3  Transition from Collaboration Product to Unilateral Product.  In the
event a Collaboration Target and the Collaboration Product Directed To such
Collaboration Target becomes a Unilateral Target and Unilateral Product in
accordance with Section 4.10.3 (Unilateral Products and Targets), Section
13.2.2(c) (Conversion to Unilateral Adaptimmune Target and Product), 13.5.2(b)
(Termination by Universal Cells for Breach), or Section 17.2.3(d) (Collaboration
Research Program Products),  the Party that is continuing to Develop,
Manufacture, Commercialize, and otherwise exploit such Product as a Unilateral
Product shall be the “Continuing Party” and the other Party shall be the
“Ceasing Party”.  In connection with such transition of such Collaboration
Product to a Unilateral product:

[***].

13.6     Survival.  The termination of this Agreement shall not relieve
Universal or Adaptimmune from performing any obligations accrued prior to the
date this Agreement terminates or any obligations which are expressed to survive
termination of this Agreement including Article 1 (to the extent required for
interpretation of other Sections and Clauses surviving





72




termination), Section 9.1 (solely as and to the extent specified in this
Agreement, and as may be modified as set forth herein), Section 9.7, Sections
10.1.3 and 10.1.4 (in the event of termination of this Agreement, for the
duration as specified therein), Article 11 (for any payments accrued but not yet
paid as of termination, and for any payment obligations set forth in the
agreement that apply after any such termination), Sections 12.1-12.4 (for the
duration specified in Section 12.5), Article 13, Article 14, Article 16 (as to
activities conducted during the Term and during a party’s practice of a license
granted under this agreement thereafter) and Article 17 (and with respect to
Section 17.7, for the duration specified therein).

ARTICLE 14

 

DISPUTE RESOLUTION

14.1     Referral Of Unresolved Matters to Executive Officers.  Except with
respect to matters for which a Party has unilateral decision-making authority as
expressly specified hereunder and any matter within the decision-making
authority of the JSC as set forth herein (except for the Executive Resolution
Matters, which shall be referred to the Executive Officers as set forth in
Section 2.2.4 (Decision Making) and not subject to this Section 14.1), a
disputed matter shall be referred to the Executive Officers to be resolved by
negotiation in good faith as soon as is practicable but in no event later than
thirty (30) days after referral. Such resolution, if any, of a matter referred
by the Executive Officers shall be final and binding on the Parties.

14.2     Arbitration.  If a dispute is not resolved as stated in Section 14.1
(Referral Of Unresolved Matters to Executive Officers), then either Party may,
by written notice, submit any dispute to binding arbitration, which shall take
place pursuant to the procedures set forth in this Section 14.2 (Arbitration).

14.2.1  Rules.  The Parties agree that, except as otherwise set forth in Section
14.1 (Referral Of Unresolved Matters to Executive Officers) or Section 14.2.11
(Exception), any dispute, controversy, or claim arising out of or relating to
this Agreement, or the breach, termination, or invalidity thereof, shall be
finally resolved by binding arbitration administered by the American Arbitration
Association in accordance with the then current Commercial Arbitration Rules
(the “Rules”), except as modified herein.

14.2.2  Arbitrators.  Each Party shall select one arbitrator and the two
arbitrators so selected shall choose a third arbitrator. All three arbitrators
shall serve as neutrals and have at least ten years of: (a) dispute resolution
experience (including judicial experience); or (b) legal or business experience
in the biopharmaceutical industry. In any event, at least one arbitrator shall
satisfy the foregoing experience requirement under clause (b). If a Party fails
to nominate its arbitrator, or if the Parties’ arbitrators cannot agree on the
third arbitrator, the necessary appointments shall be made in accordance with
the Rules. Once an arbitrator is appointed, neither Party shall have any ex
parte communication with such arbitrator.

14.2.3  Location.  The arbitration proceedings shall be conducted in New York,
NY, or such other location as may be agreed in writing by the Parties.





73




14.2.4  Language.  The arbitration proceedings and all pleadings and written
evidence shall be in the English language. Any written evidence originally in
another language shall be submitted in English translation accompanied by the
original or a true copy thereof.

14.2.5  Making Employees Available.  Each Party agrees to use reasonable efforts
to make all of its then current employees available, if reasonably needed, and
agrees that the arbitrators may deem any Person as “necessary.”

14.2.6  Duration.  The arbitration shall be concluded within six (6) months
following the filing of the initial request for arbitration, unless the Parties
agree in writing to extend the duration.

14.2.7  Award.  The arbitrators shall be instructed and required to render a
final written, binding, non-appealable resolution and award on each issue that
clearly states the basis upon which such resolution and award is made. The
written resolution and award shall be delivered to the Parties as expeditiously
as possible, but in no event more than ninety (90) days after conclusion of the
hearing, unless otherwise agreed by the Parties. Judgment upon such award may be
entered in any competent court or application may be made to any competent court
for judicial acceptance of such an award and order for enforcement. The
arbitrators will not have authority to: (a) make any award that could not be
made by a court of competent jurisdiction; or (b) modify the limitations on
liability set forth herein or make any award in violation thereof. Each Party
agrees that, notwithstanding any provision of Applicable Law or of this
Agreement, except as permitted under Section 16.5 (Limitation of Liability), it
will not request, and the arbitrators shall have no authority to award, punitive
or exemplary damages against any Party.

14.2.8  Fees and Costs.  The Party that the arbitrators deem to be the
prevailing Party shall be entitled to all fees and costs, unless the
arbitrators, in their discretion, determine that the Parties shall: (a) share
equally the fees and expenses of the arbitrators; and (b) bear their own
attorneys’ fees and associated costs and expenses otherwise.

14.2.9  Confidentiality.  All proceedings and decisions of the arbitral tribunal
in connection with an arbitral proceeding pursuant to this Section 14.2
(Arbitration) shall be deemed Confidential Information of each of the Parties
and shall be subject to Article 12 (Confidentiality) except to the extent
necessary to confirm an award or as may be required by Applicable Law.

14.2.10            Injunctive Relief.  Notwithstanding anything to the contrary
set forth in this Article 14 (Dispute Resolution), a Party shall not be required
to use the foregoing dispute resolution procedures or otherwise follow the
provisions of this Section 14.2 (Arbitration) with respect to any dispute to
which a Party is seeking purely injunctive or other equitable, non-monetary
relief and such Party shall be entitled to seek relief before any court having
jurisdiction over such dispute and the Parties hereto. In addition, the Parties
may apply to any court of competent jurisdiction for interim relief (including
for breaches or threatened breaches with respect to Confidential Information),
as necessary, without being subject to these arbitration provisions and without
abridging the powers of the arbitrators.





74




14.2.11            Exception.  Notwithstanding anything to the contrary in this
Section 14.2 (Arbitration), any disputes regarding the inventorship,
enforceability, validity or scope of patent rights shall be resolved by a court
of competent jurisdiction and not submitted for resolution by arbitration.

ARTICLE 15

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

15.1     Adaptimmune.  Adaptimmune represents, warrants, and covenants to
Universal Cells as of the Effective Date that:

15.1.1  Ownership Of Intellectual Property.  Except as set forth in Schedule
15.1.1, Adaptimmune is the sole legal and beneficial owner of the Adaptimmune
Background IP that is, or is to be, licensed to Universal Cells under this
Agreement and to its knowledge Adaptimmune has obtained written assignments of
all right, title, and interest from inventors of such Adaptimmune Background IP.

15.1.2  Inventorship.  It is not aware of any Third Party who has made an
inventive contribution to any of the inventions disclosed and claimed in the
Patent Rights within the Adaptimmune Background IP that is, or is to be,
licensed to Universal Cells under this Agreement, other than those inventors
named as inventors in such Patent Rights.

15.1.3  Prosecution and Maintenance.  It has complied with all Applicable Laws
in all material respects, including any disclosure requirements, in connection
with the filing, prosecution, and maintenance of the Patent Rights within the
Adaptimmune Background IP that is, or is to be, licensed to Universal Cells
under this Agreement.

15.1.4  Misappropriation.  To its knowledge, the conception, development, and
reduction to practice of the Adaptimmune Background IP that is, or is to be,
licensed to Universal Cells under this Agreement has not constituted nor
involved the misappropriation of trade secrets or other rights or property of
any Third Party.

15.1.5  Knowledge Of Pending Or Threatened IP Challenge.  It is not aware of any
claim made against it asserting the invalidity, misuse, unregisterability,
unenforceability, or non-infringement of any Patent Right within the Adaptimmune
Background IP that is, or is to be, licensed to Universal Cells under this
Agreement, or challenging its right to use or ownership thereof, or making any
adverse claim of ownership thereof, and it has no knowledge of any reasonable
basis for any such claim.

15.1.6  Knowledge Of Pending Or Threatened IP Litigation.  It is not aware of
any pending or threatened claim or litigation that alleges that its activities
up to the Effective Date arising from the practice of the Adaptimmune Background
IP that is, or is to be, licensed to Universal Cells under this Agreement have
violated the intellectual property rights of any Third Party, and it has no
knowledge of any reasonable basis for any such claim.

15.1.7  Other Transactions.  Adaptimmune has not previously entered and will not
enter into any agreement or arrangement during the Term of this Agreement,
whether written





75




or oral, pursuant to which it has assigned, transferred, licensed, conveyed, or
encumbered, or will or is obligated to assign, transfer, license, convey, or
encumber, its rights, title, or interests in or to the Adaptimmune Background IP
that is, or is to be, licensed to Universal Cells under this Agreement such that
the relevant Patent Rights and Know-How may cease to be Controlled by
Adaptimmune.

15.2     Universal Cells.  Universal Cells represents, warrants, and covenants
to Adaptimmune as of the Effective Date that:

15.2.1  Ownership Of Intellectual Property.  Except as set forth in Schedule
15.2.1, Universal Cells is the sole legal and beneficial owner of the Universal
Cells Background IP that is, or is to be, licensed to Adaptimmune under this
Agreement and to its knowledge Universal Cells has obtained written assignments
of all rights, title, and interests from inventors of such Universal Cells
Background IP.

15.2.2  Inventorship.  It is not aware of any Third Party who has made an
inventive contribution to any of the inventions disclosed and claimed in the
Patent Rights within the Universal Cells Background IP that is, or is to be,
licensed to Adaptimmune under this Agreement, other than those inventors named
as inventors in such Patent Rights.

15.2.3  Prosecution and Maintenance.  It has complied with all Applicable Laws
in all material respects, including any disclosure requirements, in connection
with the filing, prosecution, and maintenance of the Patent Rights within the
Universal Cells Background IP that is, or is to be, licensed to Adaptimmune
under this Agreement.

15.2.4  Misappropriation.  To its knowledge, the conception, development, and
reduction to practice of the Universal Cells Background IP that is, or is to be,
licensed to Adaptimmune under this Agreement has not constituted nor involved
the misappropriation of trade secrets or other rights or property of any Third
Party.

15.2.5  Knowledge Of Pending Or Threatened IP Challenge.  Other than the
intellectual property Controlled by Universal Cells listed in Schedule 15.2.5,
it is not aware of any claim made against it asserting the invalidity, misuse,
unregisterability, unenforceability, or non-infringement of any Patent Rights
within the Universal Cells Background IP that is, or is to be, licensed to
Adaptimmune under this Agreement, or challenging its right to use or ownership
thereof, or making any adverse claim of ownership thereof, and it has no
knowledge of any reasonable basis for any such claim.

15.2.6  Knowledge Of Pending Or Threatened IP Litigation.  It is not aware of
any pending or threatened claim or litigation that alleges that its activities
up to the Effective Date arising from the practice of the Universal Cells
Background IP that is, or is to be, licensed to Adaptimmune under this Agreement
have violated the intellectual property rights of any Third Party, and it has no
knowledge of any reasonable basis for any such claim.

15.2.7  Other Transactions.  Universal Cells has not previously entered and will
not enter into any agreement or arrangement during the Term of this Agreement,
whether written or oral, pursuant to which it has assigned, transferred,
licensed, conveyed, or encumbered, or will or is obligated to assign, transfer,
license, convey, or encumber, its rights, title, or interests





76




in or to the Universal Cells Background IP that is, or is to be, licensed to
Adaptimmune under this Agreement such that the relevant Patent Rights and
Know-How may cease to be Controlled by Universal Cells.

15.3     Both Parties.  Each Party represents, warrants, and covenants warrants
to the other Party as of the Effective Date that:

15.3.1  Representation Of Authority; Consents.  As of the Effective Date, (a) it
has full right, power, and authority to enter into this Agreement, (b) this
Agreement has been duly executed by such Party and constitutes a legal, valid,
and binding obligation of such Party, enforceable in accordance with its terms,
(c) it has the full legal power to grant the rights and licenses granted to the
other Party under this Agreement, and (d) all necessary consents, approvals, and
authorizations of all government authorities and other persons required to be
obtained by such Party in connection with the execution, delivery, and
performance of this Agreement have been and shall be obtained.

15.3.2  No Conflict.  Notwithstanding anything to the contrary in this
Agreement, the execution and delivery of this Agreement and the performance of
such Party’s obligations hereunder (a) do not conflict with or violate such
Party’s corporate charter and bylaws or any requirement of Applicable Laws or
regulations and (b) do not conflict with, violate, breach, or constitute a
default or require any consent under, any contractual obligation of such Party.

15.3.3  Employee and Consultant Obligations.  All of its employees, officers,
and consultants and those of its Affiliates, in each case, that are supporting
the performance of its obligations under this Agreement shall have executed
agreements or have existing obligations under law requiring, in the case of
employees and officers, assignment to such Party of all inventions made during
the course of and as the result of their association with such Party and, in the
case of employees, officers, and consultants, obligating the individual to
maintain as confidential such Party’s Confidential Information as well as
confidential information of a Third Party that such Party may receive, to the
extent required to support such Party’s obligations under this Agreement.

15.3.4  Third Party Agreements.

(a)        Each Party has disclosed to the other Party true and correct copies
of all in-license agreements to which it is a party and pursuant to which it is
sublicensing any Patent Rights or Know-How to the other Party under this
Agreement.

(b)        It is not in breach of any agreement with any Third Party that would
affect its obligations or the other Party’s rights under this Agreement and that
it is not in default under any of its existing licenses with any Third Party
reasonably necessary for it to fulfill its duties and obligations under this
Agreement.

(c)        Each Party shall maintain such Third Party licenses in effect during
the term of the Agreement and if it has been accused of a material breach under
any such Third Party agreements or licenses, then it shall within ten (10) days
of such accusation notify the other Party of such accusation.





77




15.3.5  Knowledge Of Pending Or Threatened Litigation.  There is no claim,
investigation, suit, action, or proceeding pending or, to the knowledge of such
Party, expressly threatened, against such Party before or by any Governmental
Authority that, individually or in the aggregate, could reasonably be expected
to materially impair the ability of such Party to perform any obligation under
this Agreement.

15.4     Disclaimer Of Warranty.  Nothing in this Agreement shall be construed
as a representation made or warranty given by either Party that any patents will
issue based on pending applications or that any such pending applications or
patents issued thereon will be valid. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS, WAIVES, RELEASES AND RENOUNCES ANY
WARRANTY, EXPRESS OR IMPLIED, WRITTEN OR ORAL, INCLUDING ANY WARRANTY OF
QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY WARRANTY AS
TO THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES.

ARTICLE 16

 

INDEMNIFICATION; INSURANCE; LIMITATION OF LIABILITY

16.1     Indemnification By Adaptimmune.   Adaptimmune agrees to defend
Universal Cells, its Affiliates, and each of their respective directors,
officers, employees and agents (the “Universal Cells Indemnified Parties”), at
Adaptimmune’s cost and expense, and will indemnify and hold Universal Cells and
the other Universal Cells Indemnified Parties harmless from and against any
claims, losses, costs, damages, fees, or expenses (including reasonable legal
fees and expenses) (collectively, “Losses”) to the extent resulting from any
claims, actions, suits, or proceedings brought by a Third Party (including
product liability claims) (a “Third Party Claim”) arising out of (a) the gross
negligence or willful misconduct of Adaptimmune, its Affiliates or their
respective sublicensees in connection with the performance of its activities
under this Agreement; (b) [***]; or (c) the Development, Manufacture,
Commercialization, or other exploitation of any or Unilateral Adaptimmune
Product by or on behalf of Adaptimmune, its Affiliates, or their respective
sublicensees (including from product liability and intellectual property
infringement claims); except, in each case, to the extent such Losses result
from clause (a), (b), or (c) of Section 16.2 (Indemnification By Universal
Cells).

16.2     Indemnification By Universal Cells.   Universal Cells agrees to defend
Adaptimmune, its Affiliates and their respective directors, officers, employees
and agents (the “Adaptimmune Indemnified Parties”), at Universal Cells’ cost and
expense, and will indemnify and hold Adaptimmune and the other Adaptimmune
Indemnified Parties harmless from and against any Losses to the extent resulting
from any Third Party Claims arising out of (a) the gross negligence or willful
misconduct of Universal Cells, its Affiliates, or their respective sublicensees
in connection with the performance of its activities under this Agreement; (b)
[***]; or (c) the Development, Manufacture, Commercialization, or other
exploitation of any Universal Cells Program Product or Unilateral Universal
Cells Product by or on behalf of Universal Cells, its Affiliates, or their
respective sublicensees (including from product liability and intellectual
property infringement claims); except, in each case, to the extent such Losses
result from clause (a), (b), or (c) of Section 16.1 (Indemnification By
Adaptimmune).





78




16.3     Indemnification Procedure.   The foregoing indemnity obligations shall
be conditioned upon (a) the indemnified Party (“Indemnitee”) promptly notifying
the indemnifying Party (“Indemnitor”) in writing of the assertion or the
commencement of the relevant Third Party Claim (provided,  however, that any
failure or delay to notify shall not excuse any obligation of the Indemnitor,
except to the extent the Indemnitor is actually prejudiced thereby), (b) the
Indemnitee granting the Indemnitor sole management and control, at the
Indemnitor’s sole expense, of the defense of such Third Party Claim and its
settlement; provided,  however, that the Indemnitor shall not settle any such
Third Party Claim without the prior written consent of the Indemnitee if such
settlement does not include a complete release from liability or if such
settlement would involve the Indemnitee undertaking an obligation (including the
payment of money by the Indemnitee), would bind or impair the Indemnitee, or
includes any admission of wrongdoing by the Indemnitee or any admission that any
Patent Right or other intellectual property right of Indemnitee or this
Agreement is invalid, narrowed in scope, or unenforceable, and (c) the
Indemnitee reasonably cooperating with the Indemnitor (at the Indemnitee’s
expense). The Indemnitee shall have the right (at its own expense) to be present
in person or through counsel at all legal proceedings giving rise to the right
of indemnification.

16.4     Insurance.  Each of the Parties will, at their own respective expense
procure and maintain during the Term, insurance policies adequate to cover their
obligations hereunder and consistent with the normal business practices of
prudent biopharmaceutical companies of similar size and scope (or reasonable
self-insurance sufficient to provide materially the same level and type of
protection). Such insurance will not create a limit to either Party’s liability
hereunder.

16.5     Limitation of Liability.   IN NO EVENT SHALL A PARTY BE LIABLE
HEREUNDER TO THE OTHER PARTY FOR ANY PUNITIVE, INDIRECT, SPECIAL, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES (INCLUDING LOST REVENUE, LOST PROFITS, OR LOST SAVINGS)
HOWEVER CAUSED AND UNDER ANY THEORY, EVEN IF IT HAS NOTICE OF THE POSSIBILITY OF
SUCH DAMAGES. THE LIMITATIONS SET FORTH IN THIS SECTION 16.5 SHALL NOT APPLY
WITH RESPECT TO ANY BREACH OF ARTICLE 10 (EXCLUSIVITY) OR ARTICLE 12
(CONFIDENTIALITY). NOTHING IN THIS SECTION 16.5 IS INTENDED TO LIMIT OR RESTRICT
THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF A PARTY UNDER SECTION 16.1
(INDEMNIFICATION BY ADAPTIMMUNE) OR SECTION 16.2 (INDEMNIFICATION BY UNIVERSAL
CELLS) WITH RESPECT TO ANY DAMAGES PAID TO A THIRD PARTY IN CONNECTION WITH A
THIRD PARTY CLAIM.

ARTICLE 17

 

MISCELLANEOUS PROVISIONS

17.1     Governing Law.  This Agreement shall be governed and the respective
rights of the Parties determined according to the substantive laws of the State
of New York without giving effect to any choice of law principles that would
require the application of the laws of a different state.





79




17.2     Successors and Assigns.

17.2.1  Assignment.  This Agreement may not be assigned by either Party without
the prior written consent of the other Party, except that either Party shall be
free to assign this Agreement in whole or in part (a) to an Affiliate of such
Party (for so long as such Affiliate remains an Affiliate) provided that such
Party shall remain liable and responsible to the other Party for the performance
and observance of all such duties and obligations by such Affiliate, or (b) in
connection with any sale to a Third Party of all or substantially all of the
assets of the Party that relate to this Agreement, whether by merger,
consolidation, divestiture, restructure, sale of stock, sale of assets, or
otherwise (a “Sale Transaction”). This Agreement shall bind and inure to the
benefit of the successors and permitted assigns of the Parties hereto. Any
attempted assignment of this Agreement in contravention of this Section 17.2.1
(Assignment) shall be null and void.

17.2.2  After-Acquired Intellectual Property

[***].

17.2.3  [***].

17.3     Entire Agreement; Amendments.  The Existing Agreement, this Agreement,
and the Schedules referred to in this Agreement constitute the entire agreement
between the Parties with respect to the subject matter hereof, and supersede all
previous arrangements with respect to the subject matter hereof, whether written
or oral.  Neither Party shall be bound by or charged with any written or oral
agreements, representations, warranties, statements, promises or understandings
not specifically set forth in this Agreement. No amendment, supplement or other
modification to any provision of this Agreement shall be binding unless in
writing and signed by Universal Cells and Adaptimmune.

17.4     Notices.  Notices to Adaptimmune shall be addressed to:

Chief Business Officer at the registered office address for Adaptimmune Limited

with a copy to: General Counsel at the registered office address for Adaptimmune
Limited

Notices to Universal Cells shall be addressed to:

Attn: [***]

Universal Cells

3005 1st Avenue
Seattle, WA 98121
Email: [***]

with a copy to:

Attention: General Counsel

Astellas US LLC





80




1 Astellas Way
Northbrook, IL 60062
Email: [***]

Either Party may change its address to which notices shall be sent by giving
notice to the other Party in the manner herein provided. Any notice required or
provided for by the terms of this Agreement shall be in writing and shall be (a)
sent by registered or certified mail, return receipt requested, postage prepaid,
(b) sent via a reputable overnight courier service, or (c) sent by email with
return receipt requested, in each case, properly addressed in accordance with
this Section 17.4. The effective date of notice shall be the actual date of
receipt by the Party receiving the same.

17.5     Force Majeure.  No failure or omission by either Party in the
performance of any obligation of this Agreement (other than any failure to make
payments as and when due under this Agreement) shall be deemed a breach of this
Agreement or create any liability if the same shall arise from acts of gods;
acts of any government; any rules, regulations or orders issued by any
governmental authority or by any officer, department, agency or instrumentality
thereof; fire; storm; flood; earthquake; accident; war; rebellion; insurrection;
riot; or terrorism or invasion; provided that the Party affected by such cause
promptly notifies the other Party and uses reasonable efforts to cure such
failure or omission as soon as is practicable after the occurrence of one or
more of the above mentioned causes.

17.6     Compliance With Law; Severability.  Nothing in this Agreement shall be
construed to require the commission of any act or omission contrary to
Applicable Law. If any one or more provisions of this Agreement is held to be
invalid, illegal, or unenforceable, then the affected provisions of this
Agreement shall be curtailed and limited only to the extent necessary to bring
it within the applicable legal requirements and the validity, legality, and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby.

17.7     Non-Solicitation.  [***].

17.8     Independent Contractors.  The relationship between Universal Cells and
Adaptimmune created by this Agreement is solely that of independent contractors.
This Agreement does not create any agency, distributorship, employee-employer,
partnership, joint venture, or similar business relationship between the
Parties, including for all tax purposes. No such Party is a legal representative
of the other Party, and no such Party can assume or create any obligation,
representation, warranty or guarantee, express or implied, on behalf of the
other Party for any purpose whatsoever. Each such Party shall use its own
discretion and shall have complete and authoritative control over its employees
and the details of performing its obligations under this Agreement.

17.9     No Strict Construction.  This Agreement has been prepared jointly and
shall not be strictly construed against either Party.

17.10   Headings.  The captions or headings of the sections or other
subdivisions hereof are inserted only as a matter of convenience or for
reference and shall have no effect on the meaning of the provisions hereof.





81




17.11   No Implied Waivers; Rights Cumulative.  No failure on the part of
Adaptimmune or Universal Cells to exercise, and no delay in exercising, any
right, power, remedy, or privilege under this Agreement, or provided by statute
or at law or in equity or otherwise, shall impair, prejudice or constitute a
waiver of any such right, power, remedy, or privilege or be construed as a
waiver of any breach of this Agreement or as an acquiescence therein, nor shall
any single or partial exercise of any such right, power, remedy, or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power, remedy, or privilege.

17.12   Interpretation.  Except where the context otherwise requires, wherever
used, the singular shall include the plural, the plural shall include the
singular, and the use of any gender shall be applicable to all genders. The term
“including” as used herein means including, without limiting the generality of
any description preceding such term. The word “will” shall be construed to have
the same meaning and effect as the word “shall.” The word “or” will not be
exclusive. References to a particular Person include such Person’s successors
and assigns to the extent not prohibited by this Agreement. The words “herein,”
“hereof,” and “hereunder” and words of similar import will be construed to refer
to this Agreement in its entirety and not to any particular provision hereof.
All references to a “business day” or “business days” in this Agreement means
any day other than a day that is a Saturday, a Sunday or any day banks are
authorized or required to be closed in the State of New York. The word “notice”
means notice in writing (whether or not specifically stated) and will include
notices, consents, approvals and other written communications contemplated under
this Agreement. Provisions that require that a Party, the Parties or any
committee hereunder “agree,” “consent,” or “approve” or the like will require
that such agreement, consent, or approval be specific and in writing, whether by
written agreement, letter, approved minutes, or otherwise (including email, but
excluding instant messaging). When used in this Agreement “knowledge” will not
require any freedom to operate or other similar searching to be performed by the
applicable Party. The language in all parts of this Agreement shall be deemed to
be the language mutually chosen by the Parties. The Parties and their counsel
have cooperated in the drafting and preparation of this Agreement, and this
Agreement therefore shall not be construed against any Party by virtue of its
role as the drafter thereof.

17.13   Execution In Counterparts.  This Agreement may be executed in
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original, and all of which counterparts, taken together,
shall constitute one and the same instrument.

17.14   No Third Party Beneficiaries.  No person or entity other than Universal
Cells and Adaptimmune and permitted assignees hereunder shall be deemed an
intended beneficiary hereunder or have any right to enforce any obligation of
this Agreement.

17.15   Subcontracting; Performance by Affiliates.  Each Party may engage its
Affiliates or Third Party subcontractors (including contract research
organizations and contract manufacturing organizations) to perform certain of
its obligations under this Agreement without the prior written consent of the
other Party. Any Affiliate or Third Party subcontractor to be engaged by a Party
to perform such Party’s obligations set forth in this Agreement will meet the
qualifications typically required by such Party for the performance of work
similar in scope and complexity to the subcontracted activity. The activities of
any such Third Party subcontractors or Affiliates performing on behalf of a
Party under this Agreement will be considered activities of such subcontracting
Party under this Agreement. The subcontracting Party will be responsible for





82




ensuring compliance by any such Third Party subcontractors or Affiliates with
the terms of this Agreement, as if such Third Party(ies) or Affiliate are such
Party hereunder.  Notwithstanding the foregoing, the second, third, and fourth
sentence of this Section 17.15 does not apply to activities related primarily to
Universal Cells Program Targets and Universal Cells Program Products.

17.15.1            If [***] engages an Affiliate to perform activities pursuant
to this Agreement, then [***] shall enter into an arrangement with such
Affiliate immediately prior to the commencement of such activities under which
any Patent Rights and Know-How arising in the course of such Affiliate’s
performance of such activities shall be either assigned to [***], or licensed to
[***] as necessary to render such Patent Rights and Know-How to be Controlled by
[***] for purposes of this Agreement.  Furthermore, [***] agrees not to
undertake any transfer of Patent Right or Know-How that is licensed to [***]
pursuant to this Agreement to any Affiliate after the Effective Date in a manner
that would render any such Patent Rights or Know-How to no longer be Controlled
by [***] pursuant to this Agreement.

[Signature Page Follows]

 

 



83




IN WITNESS WHEREOF, the Parties have caused their duly authorized representative
to execute this Agreement as of the date first set forth above.

 

 

 

 

ADAPTIMMUNE LIMITED

 

 

 

 

 

By:

/s/ Helen Tayton-Martin

 

 

 

Name:

Helen Tayton-Martin

 

 

 

Title:

Chief Business Officer

 

 

 

 

 

UNIVERSAL CELLS, INC.

 

 

 

 

 

By:

/s/ Noburu Yamaji

 

 

 

Name:

Noburu Yamaji

 

 

 

Title:

President

 





 




 

The following Schedules are being simultaneously delivered with the execution of
this Agreement as separate documents:

Schedule 1.90

Tables, Figures, and Listings

 

Tables, Figures and Listings for Phase 1 Trial

 

[***]

 





 




Schedule 2.2.1

JSC Members

Adaptimmune members:  [***]

 

Universal members:  [***]

 





 




Schedule 2.3.1

JRC Members

 

Adaptimmune members:  [***]

 

Universal members:  [***]

 





 




Schedule 2.4.2

Astellas Publication Policy

 

THIS PAGE AND THE FOLLOWING 9 PAGES OF THIS SCHEDULE HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

[***]

 





 




Schedule 11.3

 

Collaboration Product Profit Share

 

1.         DEFINED TERMS

1.1       “Clinical Supply Costs” means with respect to a Collaboration
Profit-Share Product, standard costs for such Collaboration Profit-Share Product
as of the time of clinical Manufacture as calculated in a manner consistent with
a Party’s other products and to the extent within [***]of the budgeted amount
set forth in the applicable Co-Development Budget. [***].

1.2       “Commercialization Costs” means all Costs incurred by a Party and its
Affiliates during the Term and pursuant to this Agreement for the
Commercialization of Collaboration Profit-Share Products as set forth under the
Co-Commercialization Plan to the extent within [***] of the budgeted amount set
forth in the applicable Co-Commercialization Budget, [***].

1.3       “Costs” means both internal and external costs and expenses (including
the cost of allocated FTEs at the FTE Rate and all Out of Pocket Costs).

1.4       “Development Costs” means the direct costs incurred by a Party and its
Affiliates during the Term and pursuant to this Agreement for the Development of
Collaboration Profit-Share Products as set forth under the Co-Development Plan
to the extent within [***] of the budgeted amount set forth in the applicable
Co-Development Budget, calculated as the sum of (a) Out-of-Pocket Development
Expenses; (b) Development FTE Costs; (c) Clinical Supply Costs; and (d) Other
Development Costs. [***].

1.5       “Development FTE Costs” means the product of (a) the actual number of
FTEs utilized in the Development of Collaboration Profit-Share Products in
accordance with the applicable Co-Development Plan and to the extent set forth
in the applicable Co-Development Budget, as documented by a Party and (b) the
FTE Rate.

1.6       “Manufacturing Costs” means the following Costs incurred by a Party
and its Affiliates during the Term to produce Collaboration Profit-Share
Products for Commercialization in the Territory: [***].

1.7       “Medical Affairs Activities Costs” means Costs incurred by a Party and
its Affiliates during the Term and pursuant to this Agreement associated with
Medical Affairs Activities conducted for the Collaboration Profit-Share Products
in the Territory,  [***].

1.8       “Other Development Costs” means any other costs or expenses incurred
for clinical materials, analytical services, or other items with respect to a
Collaboration Profit-Share Product to the extent set forth in the applicable
Co-Development Budget.

1.9       “Out-of-Pocket Development Costs” means direct expenses paid or
payable to Third Parties that are specifically identifiable and incurred by a
Party and its Affiliates for the





 




Development of Collaboration Profit-Share Product(s) and set forth in the
applicable Co-Development Budget; [***].

1.10     “Profit” means, with respect to activities conducted by a Party and its
Affiliates with respect to the Collaboration Profit-Share Products during any
Calendar Quarter, the positive or negative difference between [***]. For the
sake of clarity, Profit shall be determined prior to application of any net
income and franchise or similar types of taxes.

1.11     “Program Costs” means, with respect to a Collaboration Profit-Share
Product for any Calendar Quarter, the following expenses that are incurred by a
Party and any of its Affiliates: (a) Manufacturing Costs; (b) Commercialization
Costs; (c) Medical Affairs Activities Costs; (d) payments to Third Parties for
access to intellectual property rights; (e) costs associated with recalls,
corrective actions, market withdrawals, or similar actions; (f) Losses arising
from Third Party Claims that are specifically identifiable or reasonably
allocable to the Commercialization of a Collaboration Profit-Share Product; and
(g) costs associated with a Party’s obligations with respect to regulatory
matters under Article 5 (Co-Development of Collaboration Profit-Share Products)
and Article 6 (Co-Commercialization of Collaboration Profit-Share Products), in
each case, to the extent within [***] of the amounts set forth in the applicable
Co-Development Budget and intellectual property matters under Article 9
(Licenses; Options; Intellectual Property). Development Costs are not included
in Program Costs and vice-versa. If any cost or expense is directly attributable
or reasonably allocable to more than one activity, such cost or expense shall
only be counted as Program Costs with respect to one of those activities.

1.12     “Sublicensing Revenues” means all revenues or other consideration
received by a Party or its Affiliates from a sublicensee (excluding royalties)
as consideration for the grant of a sublicense under the licenses granted to a
Party with respect to Collaboration Profit-Share Products, to the extent
allocable to rights sublicensed with respect to the Territory.

2.         PROFIT SHARE ALLOCATION IN ACCORDANCE WITH SECTION 11.3.

2.1       Allocation of the Profit.  Each Party shall account for Program Costs
and Development Costs in accordance with its accounting standards. Universal
Cells shall be entitled to receive fifty percent (50%) of the Profit and
Adaptimmune shall be entitled to receive fifty percent (50%) of the Profit.

2.2       Allocation of Development Costs.  Universal Cells shall pay fifty
percent (50%) of Development Costs and Adaptimmune shall pay fifty percent (50%)
of Development Costs.

2.3       Reports and Payments.  From and after the date upon which a
Collaboration Target becomes a Collaboration Profit-Share Target, within [***]
after the end of each Calendar Quarter, each Party shall provide the other Party
and the JFC with a report specifying in reasonable detail Net Sales of
Collaboration Profit-Share Products by such Party, its Affiliates, and its
sublicensees in the Territory, as well as Sublicensing Revenues received,
recoveries pursuant to Section 9.9 (Patent Enforcement), and Development Costs
and Program Costs incurred by such Party or its Affiliates, in such Calendar
Quarter. The JFC will review such reports within [***] days or receiving the
second of such reports for a





 




Calendar Quarter issue to the Parties a reconciliation report that will include
a reconciliation of the Development Costs and Program Costs incurred by the
Parties, the calculation of Profit in accordance with this Schedule 11.3, and
the amount payable by the applicable Party to the other Party in order to
achieve the cost-sharing and profit-sharing contemplated such Sections 2.1
(Allocation of the Profit) and 2.2 (Allocation of Development Costs) of this
Schedule 11.3. Based on such report, the Party to whom a payment is owed in
order to achieve such allocations and profit-sharing shall issue an invoice to
the other Party for the appropriate amount, and the owing Party shall make the
applicable payment within [***] after receiving such invoice.

2.4       Tax Matters.  For the avoidance of doubt, each Party shall be
responsible for all income taxes imposed on such Party’s share of the Profit.





 




Schedule 12.4

Press Release

 

Astellas and Adaptimmune Enter into Agreement to Co-Develop and Co-Commercialize
Stem-Cell Derived Allogeneic CAR-T and TCR T-Cell Therapies

 

TOKYO and PHILADELPHIA, PA, OXFORDSHIRE, United Kingdom, January XX, 2020 (GLOBE
NEWSWIRE) -- Astellas Pharma Inc. (TSE: 4503, President and CEO: Kenji Yasukawa,
Ph.D., “Astellas”), through its wholly-owned subsidiary Universal Cells, Inc,
and Adaptimmune Therapeutics plc (Nasdaq:ADAP), a leader in cell therapy to
treat cancer, announced that they have entered into a co-development and
co-commercialization agreement to bring new stem-cell derived allogeneic T-cell
therapies to people with cancer.

 

Astellas and Adaptimmune will agree on up to three targets and co-develop T-cell
therapy candidates directed to those targets. These targets will exclude target
specific T-cell products in pre-clinical or clinical trials or those developed
for other partners at Adaptimmune. The collaboration will leverage Adaptimmune's
target identification and validation capabilities for generating target-specific
T-cell Receptors (TCRs), chimeric antigen receptors (CARs), and HLA-independent
TCRs that recognize surface epitopes independently of the HLA profile of the
tumor cell.  The collaboration will also utilize Astellas’ Universal Donor Cell
and Gene Editing Platform it obtained through the acquisition of Seattle-based
Universal Cells.

 

Adaptimmune has been collaborating with Universal Cells (now an Astellas
Company) since 2015 on development of gene-edited iPSC cell lines, for which
Adaptimmune has rights to develop and commercialize resulting T-cell therapy
products using its proprietary process for generating T cells from stem cells
without the use of feeder cell lines.

 

Astellas will fund research up until completion of a Phase 1 trial for each
candidate. Upon completion of the Phase 1 trial for each candidate, Astellas and
Adaptimmune will elect whether to progress with co-development and
co-commercialization of the candidate, or to allow the other Party to pursue the
candidate independently through a milestone and royalty bearing licence, with
the agreement allowing for either company to opt out. The companies will each
have a co-exclusive licence covering the co-development and co-commercialization
of the product candidates within the field of T-cell therapy. If a candidate is
developed by one company only, the appropriate licences will become exclusive to
the continuing party.

 

"Astellas positions immuno-oncology as one of its strategic areas of primary
focus, and it is engaged in the development of novel therapies for cancer
patients using a new modality/technology," stated Naoki Okamura, Representative
Director Corporate Executive Vice President, Chief Strategy Officer and Chief
Financial Officer, Astellas. "In addition to NK cells, T-cells are an important
component of cell therapy for immuno-oncology, and we look forward that this
agreement with Adaptimmune will enable us to create new stem-cell derived
allogeneic T-cell therapies for a variety of cancers, including solid tumors, in
the future. We will continue to dedicate our efforts in delivering novel
treatments for diseases with high unmet medical needs, pursuing cutting-edge
science and technological advances.”

 





 




“We are delighted to establish this significant co-development partnership with
Astellas, which builds upon and substantially extends an existing collaboration
focused on gene editing of iPSC cells,” said Helen Tayton-Martin, Adaptimmune’s
Chief Business Officer and Co-Founder. “This new collaboration may encompass
both CAR-T and TCR T-cell approaches, including our novel HLA-independent TCR
(“HiT”) platform. It brings together highly complementary skills and expertise
across the two organizations, and will enable the accelerated development of
new, off-the-shelf T-cell therapy products for people with cancer.”

 

Astellas will also have the right to select two targets and develop allogeneic
cell therapy candidates independently. Astellas will have sole rights to develop
and commercialize these products, subject to necessary licenses and the payment
of milestones and royalties.

 

Under the terms of the agreement, Adaptimmune may receive up to $897.5 million
in payments, including:

     an upfront payment of $50 million.

     development milestones totalling up to $73.75 million for each product if
the collaboration product discovered in this partnership is co-developed and
commercialized by both companies

     Up to $147.5 million in milestone payments per product and up to $110
million in sales milestones for products developed unilaterally by Astellas.

 

In addition, Adaptimmune will receive research funding of up to $7.5 million per
year.

 

Finally, Adaptimmune would receive tiered royalties on net sales in the
mid-single to mid-teen digits.

 

Under the terms of the agreement, Astellas may receive up to $552.5 million,
including:

     Up to $147.5 million in milestone payments per product and up to $110
million in sales milestones.

 

In addition, Astellas would receive tiered royalties on net sales in the
mid-single to mid-teen digits.

 

To the extent that Astellas and Adaptimmune co-develop and co-commercialize any
T-cell therapy, they will equally share the costs of such co-development and
co-commercialization, with the resulting profits from co-commercialization also
shared equally. Further details governing co-development and
co-commercialization will be articulated in a product-specific commercialization
agreement.

 

The impact of this transaction on Astellas’ financial results in the fiscal year
ending March 31, 2020 will be limited.

 

About Adaptimmune

Adaptimmune is a clinical-stage biopharmaceutical company focused on the
development of novel cancer immunotherapy products for people with cancer. The
Company’s unique SPEAR





 




(Specific Peptide Enhanced Affinity Receptor) T‑cell platform enables the
engineering of T-cells to target and destroy cancer across multiple solid
tumors. For more information, please visit http://www.adaptimmune.com.

 

About Astellas

Astellas Pharma Inc., based in Tokyo, Japan, is a company dedicated to improving
the health of people around the world through the provision of innovative and
reliable pharmaceutical products. For more information, please visit our website
at https://www.astellas.com/en

 

Adaptimmune Forward-Looking Statements

This release contains “forward-looking statements” within the meaning of the
Private Securities Litigation Reform Act of 1995 (PSLRA). These forward-looking
statements involve certain risks and uncertainties. Such risks and uncertainties
could cause our actual results to differ materially from those indicated by such
forward-looking statements, and include, without limitation: the success, cost
and timing of our product development activities and clinical trials and our
ability to successfully advance our TCR therapeutic candidates through the
regulatory and commercialization processes. For a further description of the
risks and uncertainties that could cause our actual results to differ materially
from those expressed in these forward-looking statements, as well as risks
relating to our business in general, we refer you to our Quarterly Report on
Form 10-Q filed with the Securities and Exchange Commission (SEC) on November 6,
2019, and our other SEC filings. The forward-looking statements contained in
this press release speak only as of the date the statements were made and we do
not undertake any obligation to update such forward-looking statements to
reflect subsequent events or circumstances.

 

Cautionary Notes Regarding Forward-Looking Statements (Astellas)

In this press release, statements made with respect to current plans, estimates,
strategies and beliefs and other statements that are not historical facts are
forward-looking statements about the future performance of Astellas. These
statements are based on management’s current assumptions and beliefs in light of
the information currently available to it and involve known and unknown risks
and uncertainties. A number of factors could cause actual results to differ
materially from those discussed in the forward-looking statements. Such factors
include, but are not limited to: (i) changes in general economic conditions and
in laws and regulations, relating to pharmaceutical markets, (ii) currency
exchange rate fluctuations, (iii) delays in new product launches, (iv) the
inability of Astellas to market existing and new products effectively, (v) the
inability of Astellas to continue to effectively research and develop products
accepted by customers in highly competitive markets, and (vi) infringements of
Astellas’ intellectual property rights by third parties.

 

Information about pharmaceutical products (including products currently in
development) which is included in this press release is not intended to
constitute an advertisement or medical advice.

 

 



 




Schedule 15.1.1

THIS PAGE AND THE FOLLOWING 8 PAGES OF THIS SCHEDULE HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

[***].

 





 




Schedule 15.2.1

THIS PAGE AND THE FOLLOWING 4 PAGES OF THIS SCHEDULE HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

[***]





 




Schedule 15.2.5

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

